 
 
EXHIBIT 10.18


 

--------------------------------------------------------------------------------


 
LOAN AND SECURITY AGREEMENT


 
Dated as of June 30, 2006
 
between
 
SCOTSDALE MI LLC,
CARRIAGE PARK MI LLC,
MACOMB MANOR MI LLC AND
CARRIAGE HILL MI LLC,
collectively, as Borrowers
 
and
 
CITIGROUP GLOBAL MARKETS REALTY CORP.
 
as Lender
 
 
 

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------




Table of Contents
 

   
Page 
ARTICLE I
DEFINITIONS
1
Section
 1.1
 Certain Defined Terms
1
Section
 1.2
 Accounting Terms
20
Section
 1.3
 Other Definitional Provisions
20
       
ARTICLE II
TERMS OF THE LOAN
21
Section
 2.1
 Loan
 
21
   
 (A)
 Loan
21
   
 (B)
 Note
21
   
 (C)
 Use of Proceeds
21
Section
 2.2
 Interest
 
21
   
 (A)
 Rate of Interest
21
   
 (B)
 Default Rate
21
   
 (C)
 Computation of Interest
21
   
 (D)
 Interest Laws
22
   
 (E)
 Late Charges
22
   
 (F)
 Additional Administrative Fee
22
Section
 2.3
 Defeasance
23
   
 (A)
 Total Defeasance
23
   
 (B)
 Partial Defeasance
24
   
 (C)
 Defeasance Collateral Account
26
   
 (D)
 Successor Borrower
26
Section
 2.4
 Payments
26
   
 (A)
 Payments of Interest and Principal
26
   
 (B)
 Date and Time of Payment
27
   
 (C)
 Manner of Payment
27
Section
 2.5
 Maturity
27
Section
 2.6
 Prepayment
27
   
 (A)
 Limitation on Prepayment; Prepayment Consideration Due
       
 on Acceleration
27
   
 (B)
 Prepayment Consideration Due
28
   
 (C)
 Definitions
28
Section
 2.7
 Outstanding Balance
29
Section
 2.8
 Taxes
 
29
Section
 2.9
 Reasonableness of Charges
29
Section
 2.10
 Partial Releases
30
       
ARTICLE III
CONDITIONS TO LOAN
32
Section
 3.1
 Conditions to Funding of the Loan on the Closing Date
32
   
 (A)
 Loan Documents
32
   
 (B)
 Origination Fees and Deposits
32
   
 (C)
 Performance of Agreements, Truth of Representations and
       
 Warranties
32
   
 (D)
 Closing Certificate
32
   
 (E)
 Opinions of Counsel
32
   
 (F)
 Title Policy
33



i

--------------------------------------------------------------------------------



   
 (G)
 Survey
33
   
 (H)
 Zoning
33
   
 (I)
 Certificates of Formation and Good Standing
33
   
 (J)
 Certificates of Incumbency and Resolutions
34
   
 (K)
 Financial Statements
34
   
 (L)
 Agreements
34
   
 (M)
 Management Agreement
34
   
 (N)
 Operating and Capital Expenditure Budgets
34
   
 (O)
 Rent Rolls, Leases, Estoppels
34
   
 (P)
 Licenses, Permits and Approvals
34
   
 (Q)
 Insurance Policies and Endorsements
34
   
 (R)
 Environmental Assessment
35
   
 (S)
 Property Condition Reports
35
   
 (T)
 Appraisals
35
   
 (U)
 Searches
35
   
 (V)
 Documentation Regarding Application of Proceeds
35
   
 (W)
 Legal Fees; Closing Expenses
35
   
 (X)
 Other Review
36
         
 
36
ARTICLE IV 
 REPRESENTATIONS AND WARRANTIES  
Section
 4.1
 Organization, Powers, Capitalization, Good Standing, Business
36
   
 (A)
 Organization and Powers
36
   
 (B)
 Qualification
36
   
 (C)
 Organization
36
Section
 4.2
 Authorization of Borrowing, etc
36
   
 (A)
 Authorization of Borrowing
36
   
 (B)
 No Conflict
36
   
 (C)
 Governmental Consents
37
   
 (D)
 Binding Obligations
37
Section
 4.3
 Financial Statements
37
Section
 4.4
 Indebtedness and Contingent Obligations
37
Section
 4.5
 Title to Properties
37
Section
 4.6
 Zoning; Compliance with Laws
38
Section
 4.7
 Leases; Agreements
38
   
 (A)
 Leases; Agreements
38
   
 (B)
 Rent Roll; Disclosure
38
   
 (C)
 Lease Issues
39
Section
 4.8
 Condition of Properties
39
Section
 4.9
 Litigation; Adverse Facts
40
Section
 4.10
 Payment of Taxes
40
Section
 4.11
 Adverse Contracts
40
Section
 4.12
 Performance of Agreements
40
Section
 4.13
 Governmental Regulation
40
Section
 4.14
 Employee Benefit Plans
40
Section
 4.15
 Broker’s Fees
40
Section
 4.16
 Environmental Compliance
41
   
 (A)
 No Environmental Claims
41

 
ii

--------------------------------------------------------------------------------



   
 (B)
 Storage of Hazardous Materials
41
   
 (C)
 Compliance with Environmental Laws
41
Section
 4.17
 Solvency
41
Section
 4.18
 Disclosure
42
Section
 4.19
 Use of Proceeds and Margin Security
42
Section
 4.20
 Insurance
42
Section
 4.21
 Separate Tax Lots
42
Section
 4.22
 Investments
42
Section
 4.23
 Bankruptcy
42
Section
 4.24
 Defaults
43
Section
 4.25
 No Plan Assets
43
Section
 4.26
 No Prohibited Transaction
43
Section
 4.27
 Not Foreign Person
43
Section
 4.28
 No Collective Bargaining Agreements
43
Section
 4.29
 Compliance
43
Section
 4.30
 Intellectual Property
43
Section
 4.31
 Pre-Closing Date Activities
44
Section
 4.32
 Mortgage and Other Liens
44
Section
 4.33
 Management Agreement
44
Section
 4.34
 No Prohibited Persons
44
       
ARTICLE V
COVENANTS OF BORROWER PARTIES
44
Section
 5.1
 Financial Statements and Other Reports
45
   
 (A)
 Financial Statements
45
   
 (B)
 Accountants’ Reports
47
   
 (C)
 Tax Returns
47
   
 (D)
 Material Notices
47
   
 (E)
 Events of Default, etc
47
   
 (F)
 Litigation
47
   
 (G)
 Insurance
47
   
 (H)
 Other Information
48
Section
 5.2
 Existence; Qualification
48
Section
 5.3
 Payment of Impositions and Claims
48
Section
 5.4
 Maintenance of Insurance
49
Section
 5.5
 Maintenance of the Properties; Alterations; Casualty or Taking
51
   
 (A)
 Maintenance of the Properties; Alterations
51
   
 (B)
 Casualty or Taking
52
   
 (C)
 Proceeds Application to Restoration
53
   
 (D)
 Disbursement for Restoration
54
   
 (E)
 Disbursement Conditions
54
   
 (F)
 Retainage
54
Section
 5.6
 Inspection
55
Section
 5.7
 Environmental Compliance
55
   
 (A)
 Environmental Laws
55
   
 (B)
 Remedial Action
55
   
 (C)
 Further Assurance
56
   
 (D)
 O & M Program
56



iii

--------------------------------------------------------------------------------


 
Section
 5.8
 Environmental Disclosure
56
Section
 5.9
 Compliance with Laws and Contractual Obligations
57
Section
 5.10
 Further Assurances
57
Section
 5.11
 Performance of Agreements and Leases
57
Section
 5.12
 Leases
 
58
Section
 5.13
 Management and Leasing
59
Section
 5.14
 Material Agreements
59
Section
 5.15
 Certain VCOC Provisions
60
Section
 5.16
 Estoppel Certificates
60
Section
 5.17
 Indebtedness
60
Section
 5.18
 Liens and Related Matters
61
   
 (A)
 No Liens
61
   
 (B)
 No Negative Pledges
61
Section
 5.19
 Contingent Obligations
61
Section
 5.20
 Restriction on Fundamental Changes
61
Section
 5.21
 Transactions with Related Persons
62
Section
 5.22
 ERISA
 
62
   
 (A)
 No ERISA Plans
62
   
 (B)
 Compliance with ERISA
62
   
 (C)
 No Plan Assets. No Plan Assets
63
   
 (D)
 Indemnification
63
Section
 5.23
 Lender’s Expenses
63
Section
 5.24
 Environmental Matters; Inspection
63
Section
 5.25
 Environmental Claims
64
Section
 5.26
 Environmental Indemnification
65
Section
 5.27
 Operation of Properties
65
Section
 5.28
 Taxes on Security
66
Section
 5.29
 Cooperate in Legal Proceedings
66
Section
 5.30
 Insurance Benefits
66
Section
 5.31
 Prohibited Persons
66
       
ARTICLE VI 
 RESERVES  
Section
 6.1
 Security Interest in Reserves; Other Matters Pertaining to
     
 Reserves
67
Section
 6.2
 Funds Deposited with Lender
67
   
 (A)
 Interest, Offsets
67
   
 (B)
 Funding at Closing
68
Section
 6.3
 Impositions and Insurance Reserve
68
Section
 6.4
 Replacement Reserve
68
Section
 6.5
 Security Deposits
68
Section
 6.6
 Conditions to Disbursements from the Replacement Reserve;
     
 Performance of Work
69
   
 (A)
 Disbursements from the Replacement Reserve
69
   
 (B)
 Performance of Work
71
   
 (C)
 Indemnification
72
Section
 6.7
 Completion/Repair Reserve
73



iv

--------------------------------------------------------------------------------


ARTICLE VII 
 DEPOSIT ACCOUNT; CASH MANAGEMENT  
Section 7.1
 Establishment of Accounts
73
 
 (A)
 Clearing Account/Deposit Account
73
 
 (B)
 Account Name
74
 
 (C)
 Eligible Accounts/Characterization of Accounts
74
 
 (D)
 Permitted Investments
75
Section 7.2
 Deposit of Receipts into the Clearing Account and the Deposit
   
 Account
75
Section 7.3
 Application of Funds in Accounts
75
 
 (A)
 Allocations
75
 
 (B)
 Cure of Cash Trap Condition
76
 
 (C)
 Required Payments
76
 
 (D)
 Operating Expenses Disbursements
77
 
 (E)
 Event of Default
77
Section 7.4
 Budget Approvals
78
Section 7.5
 Sole Dominion and Control
78
Section 7.6
 Pledge of Accounts
79
 
 (A)
 Security for Obligations
79
 
 (B)
 Rights on Default
79
 
 (C)
 Financing Statement; Further Assurances
79
 
 (D)
 Termination of Agreement
80
Section 7.7
 Lender Appointed Attorney-In-Fact
80
     
ARTICLE VIII 
 DEFAULT, RIGHTS AND REMEDIES  
Section 8.1
 Event of Default
81
 
 (A)
 Scheduled Payments
81
 
 (B)
 Other Payments
81
 
 (C)
 Breach of Reporting Provisions
81
 
 (D)
 Breach of Provisions Regarding Insurance, Transfers,
     
 Liens, Single Purpose
81
 
 (E)
 Breach of Warranty
81
 
 (F)
 Other Defaults Under Loan Documents
81
 
 (G)
 Involuntary Bankruptcy; Appointment of Receiver, etc
82
 
 (H)
 Voluntary Bankruptcy; Appointment of Receiver, etc
82
 
 (I)
 Bankruptcy Involving Ownership Interests or Property
82
 
 (J)
 Solvency
82
 
 (K)
 Injunction
82
 
 (L)
 Invalidity of Loan Documents
82
 
 (M)
 Cross-Default with Other Loan Documents
83
 
 (N)
 Default under Management Agreement
83
Section 8.2
 Acceleration and Remedies
83
Section 8.3
 Performance by Lender
84
     
ARTICLE IX 
 SINGLE-PURPOSE, BANKRUPTCY-REMOTE REPRESENTATIONS,      WARRANTIES AND
COVENANTS  
Section 9.1
 Applicable to Borrowers
85



v

--------------------------------------------------------------------------------


ARTICLE X
RESTRUCTURING LOAN, SECONDARY MARKET
   
TRANSACTIONS
88
Section
 10.1
 Secondary Market Transactions Generally
88
Section
 10.2
 Cooperation; Limitations
89
Section
 10.3
 Information
89
Section
 10.4
 Additional Provisions
90
       
ARTICLE XI
RESTRICTIONS ON LIENS, TRANSFERS; RELEASE OF
   
PROPERTIES
91
Section
 11.1
 Restrictions on Transfer and Encumbrance
91
Section
 11.2
 Permitted Transfers of Beneficial Interests in Sole Member
91
Section
 11.3
 Assumability
92
       
 
93
ARTICLE XII 
 RECOURSE; LIMITATIONS ON RECOURSE  
Section
 12.1
 Limitations on Recourse
93
Section
 12.2
 Recourse to Borrowers and Guarantor
94
Section
 12.3
 Miscellaneous
95
       
 
96
ARTICLE XIII 
 MISCELLANEOUS  
Section
 13.1
 Expenses and Attorneys’ Fees
96
Section
 13.2
 Indemnity
96
Section
 13.3
 Amendments and Waivers
97
Section
 13.4
 Retention of Borrowers’ Documents
97
Section
 13.5
 Notices
97
Section
 13.6
 Survival of Warranties and Certain Agreements
99
Section
 13.7
 Failure or Indulgence Not Waiver; Remedies Cumulative
99
Section
 13.8
 Marshaling; Payments Set Aside
99
Section
 13.9
 Severability
99
Section
 13.10
 Headings
99
Section
 13.11
 APPLICABLE LAW
99
Section
 13.12
 Successors and Assigns
100
Section
 13.13
 Sophisticated Parties, Reasonable Terms, No Fiduciary
     
 Relationship
100
Section
 13.14
 Reasonableness of Determinations
100
Section
 13.15
 No Duty
101
Section
 13.16
 Entire Agreement
101
Section
 13.17
 Construction; Supremacy of Loan Agreement
101
Section
 13.18
 Consent to Jurisdiction
101
Section
 13.19
 Waiver of Jury Trial
101
Section
 13.20
 Counterparts; Effectiveness
102
Section
 13.21
 Servicer
102
Section
 13.22
 Waiver of Notice
102
Section
 13.23
 Offsets, Counterclaims and Defenses
103
Section
 13.24
 Waiver of Counterclaim
103
Section
 13.25
 Brokers and Financial Advisors
103
Section
 13.26
 Joint and Several Liability
103

 
 
vi

--------------------------------------------------------------------------------


 
 
LOAN AND SECURITY AGREEMENT
 
This LOAN AND SECURITY AGREEMENT (this “Loan Agreement”) is dated as of June 30,
2006, and entered into by and among SCOTSDALE MI LLC, a Delaware limited
liability company; CARRIAGE PARK MI LLC, a Delaware limited liability company,
MACOMB MANOR MI LLC, a Delaware limited liability company; and CARRIAGE HILL MI
LLC, a Delaware limited liability company (individually, each a “Borrower” and
collectively the “Borrowers”); and CITIGROUP GLOBAL MARKETS REALTY CORP., a New
York corporation (together with its successors and assigns, whether one or more,
“Lender”).
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrowers and Lender agree as follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.1 Certain Defined Terms. The terms defined below are used in this Loan
Agreement as so defined. Terms defined in the preamble to this Loan Agreement
are used in this Loan Agreement as so defined.
 
“Accounts” means, collectively, the Clearing Account, the Deposit Account, the
Sub-Accounts thereof, and any other accounts pledged to Lender pursuant to this
Loan Agreement or any other Loan Document.
 
“Account Banks” has the meaning set forth in Section 7.1.
 
“Account Collateral” means all of Borrowers’ right, title and interest in and to
the Accounts, the Reserves, all monies and amounts which may from time to time
be on deposit therein, all monies, checks, notes, instruments, documents,
deposits, and credits from ti-me to time in the possession of Lender
representing or evidencing such Accounts and Reserves and all earnings and
investments held therein and proceeds thereof, including, but not limited to,
the Account Collateral specified in Section 7.6(A) hereof.
 
“Adjusted Net Cash Flow” for any twelve month calculation period means, as of
the date of such calculation, the excess of (a) all Receipts, including, without
limitation, base rents and monthly recoveries under bona fide Leases at the
Properties, received by or on behalf of Borrowers and attributable to such
twelve month period, over (b) Operating Expenses attributable to such twelve
month calculation period (determined on an accrual basis), in each case adjusted
to reflect the following, all as determined by Lender: (i) a vacancy factor for
each Individual Property equal to the greatest of (A) the market vacancy rate
(as determined by Lender) for similar properties in the commercial business
district or market area in which the applicable Individual Property is located,
(B) the actual vacancy rate at the applicable Individual Property, and (C) 5% of
the rentable area of the applicable Individual Property, (ii) inclusion in
Operating Expenses of a base management fee equal to the greater of (A) the
actual base management for such period and (B) 4% of gross revenues for such
period; (iii) subtraction of a reserve for Capital Expenditures equal to $300
per Unit per annum, (iv) exclusion from Receipts of (W) Prepaid Rents not
attributable and actually applied in such twelve month period, (X) amounts other
than rents and other payments under Leases at the Properties, (Y) amounts
representing non-recurring items as reasonably determined by Lender, and (Z)
amounts received from tenants affiliated with any Borrower Parties; (v)
adjustment of Operating Expenses to reflect the higher of actual Operating
Expenses for such period and historical annualized Operating Expenses and
historical operating levels at the Properties; and (vi) adjustments deemed
necessary by Lender based upon Lender’s underwriting criteria and Lender’s sole
good faith determination of Rating Agency underwriting and evaluation criteria.
Lender’s calculation of Adjusted Net Cash Flow shall be final absent manifest
error.
 


--------------------------------------------------------------------------------



 
“Affiliate” means in relation to any Person, any other Person: (i) directly or
indirectly controlling, controlled by, or under common control with, the first
Person; (ii) directly or indirectly owning or holding five percent (5%) or more
of any equity interest in the first Person; or (iii) five percent (5%) or more
of whose voting stock or other equity interest is directly or indirectly owned
or held by the first Person. In addition, the Affiliates of each Borrower Party
include, without limitation, all other Borrower Parties, irrespective of whether
they now or hereafter satisfy the foregoing criteria. For purposes of this
definition, “control” (including with correlative meanings, the terms
“controlling”, “controlled by” and “under common control with”) means the
possession directly or indirectly of the power to direct or cause the direction
of the management and policies of a Person, whether through the ownership of
voting securities, by contract or otherwise. Where expressions such as “[name of
party] or any Affiliate” are used, the same shall refer to the named party and
any Affiliate of the named party.
 
“Allocated Loan Amount” means, for each Individual Property, the amount for such
Individual Property as set forth in the table below:


Individual Property 
 
Allocated
Loan Amounts for
Individual Property 
 
 
 
 
 
1.    Carriage Hill Property
 
$
7,050,000
 
2.    Carriage Park Property
 
$
10,950,000
 
3.    Macomb Manner Property
 
$
8,175,000
 
4.    Scotsdale Property
 
$
14,550,000
 

 
“Applicable Individual Property” means the following:
 
 
(1)
as to the Borrower known as Carriage Hill MI LLC, the Carriage Hill Property;

 
 
(2)
as to the Borrower known as Carriage Park MI LLC the Carriage Park Property;

 
 
(3)
as to the Borrower known as Macomb Manner MI LLC, the Macomb Manner Property;
and

 
 
(4)
as to the Borrower known as Scotsdale MI LLC, the Scotsdale Property.

 
“Approved Architect” has the meaning set forth in Section 5.5.

2

--------------------------------------------------------------------------------


 
 
“Approved Bank” shall mean a bank, the long term unsecured debt obligations of
which are rated at least “AA” by S&P and the equivalent by Fitch and Moody’s
(unless Lender approves in writing a financial institution other than a bank or
a lower rating, in each case in Lender’s sole and absolute discretion).
 
“Approved Operating Budget” has the meaning set forth in Section 7.4.
 
“Approved Capital Expenditures” has the meaning set forth in Section 6.4.
 
“Approved Expenditures” has the meaning set forth in Section 6.6.
 
“Assignments of Leases” means, collectively, the Assignments of Leases and Rents
of even date herewith from each Borrower to Lender, constituting an assignment
of the Leases and proceeds therefrom as Collateral for the Loan, as same may be
amended or modified from time to time. “Assignment of Leases” means any one of
the Assignments of Leases.
 
“Assignment of Management Agreement” means that certain Conditional Assignment
of Management Agreement of even date herewith executed by Borrowers and current
Manager, constituting an assignment of the Management Agreement as Collateral
for the Loan, as same may be amended or modified from time to time.
 
“Bankruptcy Code” means Title 11 of the United States Code, as amended from time
to time, and all rules and regulations promulgated thereunder.
 
“Borrower” and “Borrowers” have the meaning set forth in the preamble.
 
“Borrower Party” and “Borrower Parties” mean, individually or collectively, the
Borrowers, the Sole Member and the Guarantor.
 
“Business Day” means any day excluding (i) Saturday, (ii) Sunday, (iii) any day
which is a legal holiday under the laws of the State of New York, and (iv) any
day on which banking institutions located in such state are generally not open
for the conduct of regular business.
 
“Calendar Quarter” means each of the four periods of three consecutive months
each from January 1 - March 31, April 1 - June 30, July 1 - September 30 and
October 1 - December 31, respectively.
 
“Capital Expenditures” means expenditures for capital improvements, furnishings,
fixtures and equipment (whether paid in cash or property or accrued as
liabilities) made by any Borrower that, in conformity with GAAP, are required to
be included in the property, plant, or equipment, or similar fixed asset account
or otherwise capitalized.
 
“Capital Expenditure Budget” means Borrowers’ budget for Capital Expenditures
for the Properties, the costs of which are to be paid from the Replacement
Reserve, which budget has been approved by Lender as and to the extent required
hereunder.

3

--------------------------------------------------------------------------------



 
“Carriage Hill Property” means that certain Individual Property commonly known
as Carriage Hill, 26322 Westphal Drive, Dearborn, Michigan, the legal
description of which is set forth on Schedule A-1.
 
“Carriage Park Property” means that certain Individual Property commonly known
as Carriage Park, 27201 Canfield Drive, Dearborn Heights, Michigan, the legal
description of which is set forth on Schedule A-2.
 
“Cash Trap Condition” shall exist (1) upon the occurrence of an Event of
Default, or (2) in the event a Debt Service Coverage Ratio, as measured by
Lender as of the end of any Calendar Quarter based upon Adjusted Net Cash Flow
for the twelve (12) month period ended as of the end of such Calendar Quarter,
is less than the Minimum DSCR Threshold; provided, that in the event of a
failure of the Borrowers to deliver the certification and documentation required
under Section 5.1(A)(iv) by the required delivery date hereunder, at Lender’s
option the Debt Service Coverage Ratio will be presumed to be less than the
Minimum DSCR Threshold unless and until such certification and documentation are
provided to Lender and demonstrate that the Debt Service Coverage Ratio is at
least equal to the Minimum DSCR Threshold.
 
“Cash Trap Cure” has the meaning set forth in Section 7.1.
 
“Claims” has the meaning set forth in Section 5.3.
 
“Clearing Account” has the meanings set forth in Section 7.1.
 
“Clearing Account Agreement” means the written agreement among Borrowers, Lender
and the holder of the Clearing Account with respect to the maintenance and
control thereof.
 
“Clearing Account Bank” has the meaning set forth in Section 7.1.
 
“Closing” means the funding of the Loan contemplated by this Loan Agreement.
 
“Closing Date” means the date on which the Closing occurs.
 
“Collateral” means rights, interests, and property of every kind, real and
personal, tangible and intangible, which is granted, pledged, liened, or
encumbered as security for the Loan or any of the other Obligations under this
Loan Agreement, the Mortgage or other Loan Documents, including the Properties
(including all land and Improvements), the Rents and the Accounts.
 
“Compliance Certificate” has the meaning set forth in Section 5.1.
 
“Condemnation Proceeds” means, in the event of a Taking with respect to any of
the Properties, the proceeds in respect of such Taking.
 
“Contingent Obligation”, as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person: (A) with respect to any
indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent of the Person incurring such liability, or the primary effect
thereof, is to provide assurance to the obligee of such liability that such
liability will be paid or discharged, or that any agreements relating thereto
will be complied with, or that the holders of such liability will be protected
(in whole or in part) against loss with respect thereto; (B) with respect to any
letter of credit issued for the account of that Person or as to which that
Person is otherwise liable for reimbursement of drawings; (C) under any interest
rate swap agreement, interest rate cap agreement, interest rate collar agreement
or other similar agreement or arrangement designed to protect against
fluctuations in interest rates; or (D) under any foreign exchange contract,
currency swap agreement or other similar agreement or arrangement designed to
protect that Person against fluctuations in currency values. Contingent
Obligations shall include (i) the direct or indirect guaranty, endorsement
(other than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of the
obligation of another, (ii) the obligation to make take-or-pay or similar
payments if required regardless of nonperformance by any other party or parties
to an agreement, and (iii) any liability of such Person for the obligations of
another through any agreement to purchase, repurchase or otherwise acquire such
obligation or any property constituting security therefor, to provide funds for
the payment or discharge of such obligation or to maintain the solvency,
financial condition or any balance sheet item or level of income of another. For
purposes of this definition, the amount of any Contingent Obligation at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

4

--------------------------------------------------------------------------------


 
 
“Contractual Obligation”, as applied to any Person, means any indenture,
mortgage, deed of trust, contract, undertaking, agreement or other instrument to
which that Person is a party or by which it or any of its properties is bound or
to which it or any of its properties is subject including, without limitation,
the Loan Documents.
 
“Debt Service Coverage Ratio” shall mean, for any trailing twelve (12) month
period measured as of the end of any Calendar Quarter, the ratio of (i) Adjusted
Net Cash Flow for such twelve (12) month period to (ii) an adjusted annualized
debt service base amount equal to the greater of (1) the product of (A) the
Monthly Debt Service Payment Amount, multiplied by (B) 12 or (2) the product of
the original principal balance of the Loan multiplied by .0727.
 
“Debt Service Sub-Account” has the meaning set forth in Section 7.1.
 
“Default” means any breach or default under any of the Loan Documents, whether
or not the same is an Event of Default, and also any condition or event that,
after notice or lapse of time or both, would constitute an Event of Default if
that condition or event were not cured or removed within any applicable grace or
cure period.
 
“Default Rate” has the meaning set forth in Section 2.2.
 
“Defeasance Collateral” shall mean the Total Defeasance Collateral or Partial
Defeasance Collateral, as applicable.
 
“Defeasance Collateral Account” has the meaning set forth in Section 2.3.
 
“Defeasance Date” has the meaning set forth in Section 2.3.

5

--------------------------------------------------------------------------------



 
“Defeased Note” has the meaning set forth in Section 2.3.
 
“Deposit Account” has the meaning set forth in Section 7.1
 
“Deposit Account Agreement” means the written agreement among Borrowers, Lender
and the holder of the Deposit Account with respect to the maintenance and
control thereof.
 
“Deposit Account Bank” means Wachovia Bank, National Association, a national
banking association, or any successor financial institution appointed by Lender
pursuant hereto or pursuant to the Deposit Account Agreement.
 
“Documents” means all “documents” as defined in the UCC or other receipts
covering, evidencing or representing goods now owned or hereafter acquired by
any or all of the Borrowers.
 
“Dollars” and the sign “$” mean the lawful money of the United States of
America.
 
“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution, which account is either (i) an account
maintained with an Eligible Bank or (ii) a segregated trust account maintained
by a corporate trust department of a federal depository institution or a state
chartered depository institution subject to regulations regarding fiduciary
funds on deposit similar to Title 12 of the Code of Federal Regulations §
9.10(B), which has corporate trust powers and is acting in its fiduciary
capacity and in either case having combined capital and surplus of at least
$100,000,000 or otherwise acceptable to the Rating Agencies.
 
“Eligible Bank” shall mean a bank that (i) satisfies the Rating Criteria and
(ii) insures the deposits hereunder through the Federal Deposit Insurance
Corporation.
 
“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA (including any Multiemployer Plan) (i) which is maintained
for employees of any Borrower or any ERISA Affiliate, (ii) which has at any time
within the preceding six (6) years been maintained for the employees of any
Borrower or any current or former ERISA Affiliate or (iii) for which any
Borrower or any ERISA Affiliate has any liability, including contingent
liability.
 
“Environmental Claims” has the meaning set forth in Section 4.16.
 
“Environmental Indemnity” means the Environmental Indemnity Agreement of even
date herewith from Borrowers and Guarantor to Lender, as same may be amended or
modified from time to time.
 
“Environmental Laws” means any federal, state, or local law, ordinance or
regulation or any court judgment or order of any federal, state or local agency
or regulatory body applicable to any of the Borrowers or to any of the
Properties relating to industrial hygiene or to environmental or unsafe
conditions including, but not limited to, those relating to the generation,
manufacture, storage, handling, transportation, disposal, release, emission or
discharge of Hazardous Material, those in connection with the construction, fuel
supply, power generation and transmission, waste disposal or any other
operations or processes relating to any of the Properties, and those relating to
the atmosphere, soil, surface and ground water, wetlands, stream sediments and
vegetation on, under, in or about any of the Properties. “Environmental Laws”
also shall include the Comprehensive Environmental Response, Compensation and
Liability Act, the Hazardous Materials Transportation Act, the Resource
Conservation and Recovery Act, the Solid Waste Disposal Act, the Clean Water
Act, the Clean Air Act, the Toxic Substance Control Act, the Safe Drinking Water
Act and the Occupational Safety and Health Act, and all regulations adopted in
respect to the foregoing laws.

6

--------------------------------------------------------------------------------



 
“Environmental Report” means, collectively, the Phase I Environmental Site
Assessment dated March 24, 2006 prepared by EMG for the Carriage Hill Property,
the Phase I Environmental Site Assessment dated March 24, 2006 prepared by EMG
for the Carriage Park Property, the Phase I Environmental Site Assessment dated
January 30, 2006 prepared by ATC Associates, Inc. for the Macomb Manor Property,
the Limited Phase II Environmental Site Assessment dated April 10, 2006 prepared
by ATC Associates, Inc. for the Macomb Manor Property, the Phase I Environmental
Site Assessment dated January 25, 2006 prepared by ATC Associates, Inc. for the
Scotsdale Property, true, correct and complete copies of each which have been
delivered to Lender.
 
“EO13224” has the meaning set forth in Section 4.34.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, and all rules
and regulations promulgated thereunder. Section references to ERISA are to
ERISA, as in effect at the date of this Agreement and, as of the relevant date,
any subsequent provisions of ERISA, amendatory thereof, supplemental thereto or
substituted therefor.
 
“ERISA Affiliate” means each of the Borrowers and any corporation, trade or
business that is, along with any Borrower, a member of a controlled group of
corporations or a controlled group of trades or businesses, as described in
Section 414 of the Internal Revenue Code of 1986, as amended, or Section 4001 of
ERISA.
 
“Event of Default” has the meaning set forth in Section 8.1.
 
“Excess Interest” has the meaning set forth in Section 2.2.
 
“Financial Statements” means (i) statements of operations and retained earnings,
statements of cash flow, and balance sheets and (ii) such other financial
reports as the subject entity shall routinely and regularly prepare.
 
“Financing Statements” means the Uniform Commercial Code Financing Statements
naming the applicable Borrower Parties as debtors, and Lender as secured party,
required under applicable state law to perfect the security interests created
hereunder or under the other Loan Documents.
 
“First Open Payment Date” is the Payment Date which is in the third month
preceding the month in which the Scheduled Maturity Date occurs. For example, if
the Scheduled Maturity Date is April 11, 2010, the First Open Payment Date is
the Payment Date in the month of January, 2010.

7

--------------------------------------------------------------------------------



 
“First Payment Date” has the meaning set forth in Section 2.4.
 
“Fitch” means Fitch, Inc. and its successors.
 
“GAAP” means generally accepted accounting principles as in effect in the United
States of America from time to time.
 
“Governmental Authority” means, with respect to any Person, any federal or state
government or other political subdivision thereof and any entity, including any
regulatory or administrative authority or court, exercising executive,
legislative, judicial, regulatory or administrative or quasi-administrative
functions of or pertaining to government, and any arbitration board or tribunal
in each case having jurisdiction over such applicable Person or such Person’s
property, and any stock exchange on which shares of capital stock of such Person
are listed or admitted for trading.
 
“Guaranty” means the Exceptions to Non-Recourse Guaranty of even date herewith
executed by Guarantor in favor of Lender, as same may be amended or modified
from time to time.
 
“Guarantor” means Lightstone Value Plus Real Estate Investment Trust, Inc., a
Maryland corporation and Lightstone Value Plus REIT LP, a Delaware limited
partnership.
 
“Hazardous Material” means all or any of the following: (i) substances,
materials, compounds, wastes, products, emissions and vapors that are defined or
listed in, regulated by, or otherwise classified pursuant to, any applicable
Environmental Laws, including any so defined, listed, regulated or classified as
“hazardous substances”, “hazardous materials”, “hazardous wastes”, “toxic
substances”, “pollutants”, “contaminants”, or any other formulation intended to
regulate, define, list or classify substances by reason of deleterious, harmful
or dangerous properties; (ii) waste oil, oil, petroleum or petroleum derived
substances, natural gas, natural gas liquids or synthetic gas and drilling
fluids, produced waters and other wastes associated with the exploration,
development or production of crude oil, natural gas or geothermal resources;
(iii) any flammable substances or explosives or any radioactive materials; (iv)
fungus, mold, mildew or other biological agents the presence of which may
adversely affect the health of individuals or other animals or materially
adversely affect the value or utility of any of the Properties, (v) asbestos in
any form; (vi) electrical or hydraulic equipment which contains any oil or
dielectric fluid containing polychlorinated biphenyls; (vii) radon; or (viii)
urea formaldehyde.
 
“Immediate Repairs” has the meaning set forth in Section 6.7.
 
“Impositions” means all taxes (including, without limitation, all real estate,
ad valorem, excise and sales (including those imposed on lease rentals), use,
single business, gross receipts, value added, intangible transaction privilege,
privilege, license or similar taxes), assessments, ground rents, water, sewer or
other rents and charges, excises, levies, fees (including, without limitation,
license, permit, inspection, authorization and similar fees), and all other
governmental charges, in each case whether general or special, ordinary or
extraordinary, foreseen or unforeseen, of every character in respect of any or
all of the Borrowers, the Collateral, and any or all of the Properties
(including all interest and penalties thereon), which at any time prior to,
during or in respect of the term hereof may be assessed or imposed on or in
respect of or be a lien upon (i) any or all of the Borrowers (including, without
limitation, all income, franchise, single business, excise or other taxes
imposed on any or all of the Borrowers, for the privilege of doing business in
any jurisdiction) or Lender or (ii) any or all of the Properties, or any other
Collateral or any part thereof. Nothing contained in this Agreement shall be
construed to require any Borrower to pay (and Impositions shall not include) any
tax, assessment, levy or charge imposed on Lender, in the nature of a franchise,
capital levy, estate, inheritance, succession, income or net revenue tax.
 

 
8

--------------------------------------------------------------------------------



 
“Impositions and Insurance Reserve” means the reserve established pursuant to
Section 6.3.
 
“Impositions and Insurance Reserve Sub-Account” has the meaning set forth in
Section 7.1.
 
“Improvements” means all buildings, structures and improvements of every kind
and nature existing and to be constructed upon the land which comprises any
portion of any Individual Property.
 
“Indebtedness” or “indebtedness”, as applied to any Person, means: (A) all
indebtedness for borrowed money; (B) that portion of obligations with respect to
leases that is properly classified as a liability on a balance sheet in
conformity with GAAP (excluding any prepaid rents and security deposits under
Leases); (C) notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money; (D) any obligation
owed for all or any part of the deferred purchase price of property or services
if the purchase price is due more than thirty (30) days from the date the
obligation is incurred or is evidenced by a note or similar written instrument;
and (E) all indebtedness secured by any Lien on any property or asset owned or
held by that Person regardless of whether the indebtedness secured thereby shall
have been assumed by that Person or is nonrecourse to the credit of that Person.
 
“Indemnified Liabilities” has the meaning set forth in Section 13.2.
 
“Indemnified Parties” has the meaning set forth in Section 5.26.
 
“Indemnitees” has the meaning set forth in Section 13.2.
 
“Independent Director” has the meaning set forth in Section 9.1.
 
“Individual Property” means, individually, each of the four (4) parcels of real
estate (including land and Improvements) identified on Schedules A-1 through A-4
hereto (sometimes collectively referred to as the “Individual Properties”).
 
“Insurance Premiums” means the annual insurance premiums for the insurance
policies required to be maintained by Borrowers with respect to the Properties
under Section 5.4.
 
“Intellectual Property” means all of each Borrower’s right, title and interest,
whether now owned or hereafter acquired, in, to and under the trademark
licenses, trademarks, rights in intellectual property, trade names, service
marks and copyrights, copyright licenses, patents, patent licenses or the
license to use intellectual property such as computer software owned or licensed
by any of the Borrowers or other proprietary business information relating to
any Borrower’s policies, procedures, manuals and trade secrets.
 
 
9

--------------------------------------------------------------------------------



 
“Interest” means interest accrued or accruing on the Loan.
 
“Interest Rate” shall mean a rate per annum of 5.96%.
 
“Involuntary Borrower Party Bankruptcy” means any involuntary case under the
Bankruptcy Code or any applicable bankruptcy, insolvency or other similar law
now or hereafter in effect, in which any Borrower Party is a debtor or all or
any portion of any of the Properties is property of the estate therein.
 
“IRC” means the Internal Revenue Code of 1986, and any rule or regulation
promulgated thereunder from time to time, in each case as amended.
 
“IRS” means the Internal Revenue Service or any successor thereto.
 
“Lease” means any lease, tenancy, license, sublease, assignment and/or other
rental or occupancy agreement (including, without limitation, any and all
guarantees of any of the foregoing) heretofore or hereafter entered into
affecting the use, enjoyment or occupancy of any of the Properties or any
portion thereof, including any extensions, renewals, modifications or amendments
thereof.
 
“Legal Requirements” shall mean, with respect to each of the Borrowers and each
Individual Property, all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of governmental authorities affecting such Borrower or
such Individual Property or any part thereof or the construction, use,
alteration or operation thereof, or any part thereof, whether now or hereafter
enacted and in force, including, without limitation, the Americans with
Disabilities Act of 1990, and all permits, licenses and authorizations and
regulations relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any instruments, either of record or known to such
Borrower, at any time in force affecting such Individual Property or any part
thereof, including, without limitation, any which may (i) require repairs,
modifications or alterations in or to such Individual Property or any part
thereof, or (ii) in any way limit the use and enjoyment thereof.
 
“Lender” is defined in the preamble.
 
“Lien” means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind, whether voluntary or involuntary, (including any
conditional sale or other title retention agreement, any lease in the nature
thereof, and any agreement to give any security interest).
 
“Loan” has the meaning set forth in Section 2.1.
 
“Loan Agreement” means this Loan and Security Agreement, as same may be amended
or modified from time to time (including all schedules, exhibits, annexes and
appendices hereto).
 

10

--------------------------------------------------------------------------------



 
“Loan Documents” means this Loan Agreement, the Note, the Mortgages, the
Assignments of Leases, the Assignment of Management Agreement, the Guaranty, the
Clearing Account Agreement, the Deposit Account Agreement, the Environmental
Indemnity, the Financing Statements, and any and all other documents and
agreements accepted by Lender for the purposes of evidencing and/or securing the
Loan and any certificates delivered in connection with the Loan.
 
“Macomb Manor Property” means that certain Individual Property commonly known as
Macomb Manor Apartments, 19700 Masonic Boulevard, Roseville, Michigan, the legal
description of which is set forth on Schedule A-3.
 
“Management Agreement” means, individually and collectively, as the context
requires, the management agreement for the Properties in effect on the date
hereof between the Borrowers and the current Manager and any management
agreement(s) which may hereafter be entered into in accordance with the terms
and conditions hereof, pursuant to which any subsequent Manager may hereafter
manage any or all of the Properties.
 
“Manager” means, collectively or individually as the context may require, the
Person or Persons (approved by Lender in accordance with the terms and
conditions hereof) that may hereafter be charged with management of any
Individual Property pursuant to a Management Agreement.
 
“Material Adverse Effect” means (A) a material adverse effect upon the business,
operations, properties, assets or condition (financial or otherwise) of any
Borrower or any other Borrower Party with respect to such party taken as a
whole, or (B) the material impairment of the ability of any Borrower or any
other Borrower Party to perform its material obligations under any Loan
Documents, or (C) the impairment of the ability of Lender to enforce or collect
any of the Obligations. In determining whether any individual event would result
in a Material Adverse Effect, notwithstanding that such event does not of itself
have such effect, a Material Adverse Effect shall be deemed to have occurred if
the cumulative effect of such event and all other then occurring events and
existing conditions would result in a Material Adverse Effect.
 
“Material Alteration” means any improvement or alteration affecting structural
elements of any Individual Property the cost of which exceeds $200,000;
provided, however, that in no event shall alterations performed as part of a
Restoration constitute a Material Alteration.
 
“Maturity Date” shall mean the Scheduled Maturity Date, or such other date on
which the final payment of principal of the Note becomes due an payable as
therein or herein provided, whether at such Scheduled Maturity Date, by
acceleration, or otherwise.
 
“Maximum Rate” has the meaning set forth in Section 2.2(D).
 
“Minimum DSCR Threshold” means a Debt Service Coverage Ratio of 1.05 to 1.00 for
measurement made at the end of any Calendar Quarter.
 
“Moody’s” means Moody’s Investors Services, Inc. and its successors.
 
“Monthly Debt Service Payment” has the meaning set forth in Section 2.4(A).
 

11

--------------------------------------------------------------------------------



 
“Monthly Debt Service Payment Amount” means $243,120.62.
 
“Mortgages” means, collectively, those certain Mortgages of even date herewith
from each Borrower to Lender, constituting a Lien on the Improvements and the
Properties as Collateral for the Loan as same may be modified or amended from
time to time. “Mortgage” means any one of the Mortgages.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in Section 3(37) or
Section 4001(a)(3) of ERISA to which any Borrower or any ERISA Affiliate is
making, or is accruing an obligation to make, contributions or has made, or been
obligated to make, contributions within the preceding six (6) years, or for
which any Borrower or any ERISA Affiliate has any liability, including
contingent liability.
 
“Note” means that certain Promissory Note, dated of even date herewith, made by
Borrowers to Lender evidencing the Loan, as amended, modified, restated or
split, and any replacement notes therefor.
 
“O & M Program” has the meaning set forth in Section 5.7(D).
 
“Obligations” means the Loan and all other obligations, liabilities and
indebtedness of every nature of each of the Borrowers from time to time owed to
Lender under the Loan Documents, including the principal amount of all debts,
claims and indebtedness, accrued and unpaid interest and all fees, costs and
expenses, whether primary, secondary, direct, contingent, fixed or otherwise,
heretofore, now and/or from time to time hereafter owing, due or payable under
the Loan Documents whether before or after the filing of a proceeding under the
Bankruptcy Code by or against any or all of the Borrowers.
 
“Operating Account” means Borrowers’ operating account(s) established for the
purposes of holding and managing Borrowers’ funds from time to time, but not the
Clearing Account, Deposit Account or any Sub-Accounts thereof.
 
“Operating Budget” means Borrowers’ budget setting forth Borrowers’ best
estimate, after due consideration, of all revenue, costs, expenses and Operating
Expenses for the Properties, which budget has been reasonably approved by Lender
if and to the extent required hereunder.
 
“Operating Expenses” means all costs and expenses accrued in accordance with
GAAP relating to the operation, maintenance, repair, use and management of the
Properties, including, without limitation, utilities, repairs and maintenance,
insurance, property taxes and assessments, advertising expenses, payroll and
related taxes, equipment lease payments, actual management fees and all amounts
paid into Reserves, provided, however, such costs and expenses shall be subject
to reasonable adjustment by Lender to normalize such costs and expenses, but
excluding (i) principal, interest and other payments made by Borrowers under the
Loan Documents, and (ii) depreciation and amortization.
 
“Operating Expenses Sub-Account” has the meaning set forth in Section 7.1.
 
“Partial Defeasance” has the meaning set forth in Section 2.3.
 

12

--------------------------------------------------------------------------------


 
 
“Partial Defeasance Amount” has the meaning set forth in Section 2.10.
 
“Partial Defeasance Collateral” shall mean U.S. Obligations, which provide
payments (i) on or prior to, but as close as possible to, all Payment Dates and
other scheduled payment dates, if any, under the Defeased Note after the
Defeasance Date and up to and including the Scheduled Maturity Date, and (ii) in
amounts equal to or greater than the respective Scheduled Defeasance Payments
related to such Payment Dates.
 
“Partial Defeasance Date” has the meaning set forth in Section 2.3.
 
“Partial Release” has the meaning set forth in Section 2.10.
 
“Partial Release Date” has the meaning set forth in Section 2.10.
 
“Partial Release Parcel” has the meaning set forth in Section 2.10.
 
“Payment Date” has the meaning set forth in Section 2.4.
 
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Part 3 of Title I of ERISA, Title IV of
ERISA or Section 412 of the IRC and (i) which is maintained for employees of
Borrower, or any of its ERISA Affiliates, (ii) which has at any time within the
preceding six (6) years been maintained for the employees of any Borrower or any
of its current or former ERISA Affiliates, or (iii) for which any Borrower or
any ERISA Affiliate has any liability, including contingent liability.
 
“Permitted Encumbrances” means (i) the Mortgages and the other Liens of the Loan
Documents in favor of Lender; (ii) as to each Individual Property, the items
shown in Schedule B to the Title Policy for such Individual Property as of
Closing; (iii) future liens for property taxes and assessments not then
delinquent; (iv) Liens for Impositions not yet due and payable or Liens arising
after the date hereof which are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted in accordance with
Section 5.3(B) hereof; (v) in the case of Liens arising after the date hereof,
statutory Liens of carriers, warehousemen, mechanics, materialmen and other
similar Liens arising by operation of law, which are incurred in the ordinary
course of business and discharged by a Borrower by payment, bonding or otherwise
within thirty (30) days after the filing thereof or which are being contested in
good faith in accordance with Section 5.3(B) hereof; (vi) as to each Individual
Property, rights of existing and future tenants, as tenants only, pursuant to
the Leases of such Individual Property; and (vii) any other Lien to which Lender
may expressly consent in writing.
 
“Permitted Investments” means any one or more of the following obligations or
securities acquired at a purchase price of not greater than par (unless
Borrowers deposit into the applicable Sub-Account cash in the amount by which
the purchase price exceeds par), including those issued by any Servicer, the
trustee under any Securitization or any of their respective Affiliates, payable
on demand or having a maturity date not later than the Business Day immediately
prior to the date on which the invested sums are required for payment of an
obligation for which the related Sub-Account was created and meeting one of the
appropriate standards set forth below:
 

13

--------------------------------------------------------------------------------


 
 
(i)    obligations of, or obligations fully guaranteed as to payment of
principal and interest by, the United States or any agency or instrumentality
thereof, provided such obligations are backed by the full faith and credit of
the United States of America including, without limitation, obligations of: the
U.S. Treasury (all direct or fully guaranteed obligations), the Farmers Home
Administration (certificates of beneficial ownership), the General Services
Administration (participation certificates), the U.S. Maritime Administration
(guaranteed Title XI financing), the Small Business Administration (guaranteed
participation certificates and guaranteed pool certificates), the U.S.
Department of Housing and Urban Development (local authority bonds) and the
Washington Metropolitan Area Transit Authority (guaranteed transit bonds);
provided, however, that the investments described in this clause (i) must (A)
have a predetermined fixed dollar amount of principal due at maturity that
cannot vary or change, (B) if rated by S&P, not have an “r” highlighter affixed
to their rating, (C) if such investments have a variable rate of interest, have
an interest rate tied to a single interest rate index plus a fixed spread (if
any) and must move proportionately with that index, and (D) not be subject to
liquidation prior to their maturity;
 
(ii)    Federal Housing Administration debentures;
 
(iii)    obligations of the following United States government sponsored
agencies: Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit
System (consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), the Student Loan Marketing Association (debt obligations), the
Financing Corp. (debt obligations), and the Resolution Funding Corp. (debt
obligations); provided, however, that the investments described in this clause
(iii) must (A) have a predetermined fixed dollar amount of principal due at
maturity that cannot vary or change, (B) if rated by S&P, not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, have an interest rate tied to a single interest rate index
plus a fixed spread (if any) and must move proportionately with that index, and
(D) not be subject to liquidation prior to their maturity;
 
(iv)    federal funds, unsecured certificates of deposit, time deposits,
bankers’ acceptances and repurchase agreements with maturities of not more than
365 days of any bank, the short term obligations of which at all times are rated
in the highest short term rating category by each Rating Agency (or, if not
rated by all Rating Agencies, rated by at least one Rating Agency in the highest
short term rating category and otherwise acceptable to each other Rating Agency,
as confirmed in writing that such investment would not, in and of itself, result
in a downgrade, qualification or withdrawal of the initial or, if higher, then
current ratings assigned to any class of certificates or other securities issued
in connection with any Securitization backed in whole or in part by the Loan
(collectively the “Certificates”) provided, however, that the investments
described in this clause (iv) must (A) have a predetermined fixed dollar amount
of principal due at maturity that cannot vary or change, (B) if rated by S&P,
not have an “r” highlighter affixed to their rating, (C) if such investments
have a variable rate of interest, have an interest rate tied to a single
interest rate index plus a fixed spread (if any) and must move proportionately
with that index, and (D) not be subject to liquidation prior to their maturity;
 
(v)    fully Federal Deposit Insurance Corporation-insured demand and time
deposits in, or certificates of deposit of, or bankers’ acceptances issued by,
any bank or trust company, savings and loan association or savings bank, the
short term obligations of which at all times are rated in the highest short term
rating category by each Rating Agency (or, if not rated by all Rating Agencies,
rated by at least one Rating Agency in the highest short term rating category
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial or, if higher, then current ratings
assigned to any class of Certificates); provided, however, that the investments
described in this clause (v) must (A) have a predetermined fixed dollar of
principal due at maturity that cannot vary or change, (B) if rated by S&P, not
have a “r” highlighter affixed to their rating, (C) if such investments have a
variable rate of interest, have an interest rate tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) not be subject to liquidation prior to their maturity;
 

 
14

--------------------------------------------------------------------------------



 
(vi)    debt obligations with maturities of not more than 365 days and at all
times rated by each Rating Agency (or, if not rated by all Rating Agencies,
rated by at least one Rating Agency and otherwise acceptable to each other
Rating Agency, as confirmed in writing that such investments would not, in and
of itself, result in a downgrade, qualification or withdrawal of the initial or,
if higher, then current ratings assigned to the Certificates) in its highest
long-term unsecured debt rating category; provided, however, that the
investments described in this clause (vi) must (A) have a predetermined fixed
dollar amount of principal due at maturity that cannot vary or change, (B) if
rated by S&P, not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, have an interest rate tied to a
single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) not be subject to liquidation prior to
their maturity;
 
(vii)    commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) with maturities
of not more than 365 days and that at all times is rated by each Rating Agency
(or, if not rated by all Rating Agencies, rated by at least one Rating Agency
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial or, if higher, then current ratings
assigned to any class of Certificates) in its highest short-term unsecured debt
rating; provided, however, that the investments described in this clause (vii)
must (A) have a predetermined fixed dollar amount of principal due at maturity
that cannot vary or change, (B) if rated by S&P, not have a “r” highlighter
affixed to their rating, (C) if such investments have a variable rate of
interest, have an interest rate tied to a single interest rate index plus a
fixed spread (if any) and must move proportionately with that index, and (D) not
be subject to liquidation prior to their maturity;
 
(viii)    units of taxable money market funds, which funds are regulated
investment companies, seek to maintain a constant net asset value per share and
have the highest rating from each Rating Agency (or, if not rated by all Rating
Agencies, rated by at least one Rating Agency and otherwise acceptable to each
other Rating Agency, as confirmed in writing that such investment would not, in
and of itself, result in a downgrade, qualification or withdrawal of the initial
or, if higher, then current ratings assigned to any class of Certificates) for
money market funds or mutual funds; and
 

15

--------------------------------------------------------------------------------



 
(ix)    any other security, obligation or investment which has been approved as
a Permitted Investment in writing by (a) Lender and (b) each Rating Agency, as
evidenced by a written confirmation that the designation of such security,
obligation or investment as a Permitted Investment will not, in and of itself,
result in a downgrade, qualification or withdrawal of the initial or, if higher,
then current ratings assigned to any class of Certificates by such Rating
Agency;
 
provided, however, that such instrument continues to qualify as a “cash flow
investment” pursuant to Code Section 860G(a)(6) earning a passive return in the
nature of interest and no obligation or security shall be a Permitted Investment
if (A) such obligation or security evidences a right to receive only interest
payments or (B) the right to receive principal and interest payments on such
obligation or security are derived from an underlying investment that provides a
yield to maturity in excess of 120% of the yield to maturity at par of such
underlying investment.
 
“Person” means and includes natural persons, corporations, limited liability
companies, limited partnerships, general partnerships, joint stock companies,
joint ventures, associations, companies, trusts, banks, trust companies, land
trusts, business trusts or other organizations, whether or not legal entities,
and governments and agencies and political subdivisions thereof and their
respective permitted successors and assigns (or in the case of a governmental
Person, the successor functional equivalent of such Person).
 
“Pre-Existing Condition” has the meaning set forth in Section 5.5.
 
“Prepaid Rent” means any base rents and other monthly recoveries under bona fide
Leases at the Properties actually received by Borrowers (including, any
nonrefundable reservation deposits) which are not currently due and owing by
such tenant under such Lease but are attributable to a future obligation under
such Lease.
 
“Prepayment Consideration” has the meaning set forth in Section 2.6(C).
 
“Principal Balance” means the outstanding principal balance of the Loan from
time to time.
 
“Proceeds” shall have the meaning given in the UCC and, in any event, shall
include, without limitation, all proceeds, products, offspring, rents, profits
or receipts, in whatever form, arising from the Collateral.
 
“Prohibited Transaction” shall mean a prohibited transaction as described under
Section 406 of ERISA or Section 4975 of the IRC which is not the subject of a
statutory exemption under Section 408(b) of ERISA or an administrative exemption
granted pursuant to Section 408(a) of ERISA.
 
“Properties” means, collectively, each Individual Property listed on Schedule
A-1 through A-4 hereto (including land and Improvements), which serves as
Collateral for the Loan and which shall be encumbered by and are more
particularly described in each of the Mortgages as the “Mortgaged Property” (as
defined in the Mortgages).
 

16

--------------------------------------------------------------------------------



 
“Property Condition Report” and “Property Condition Reports” have the meanings
set forth in Section 3.1(S).
 
“Rating Agency” shall mean any of S&P, Moody’s, Fitch, any successors thereto,
or any other nationally-recognized statistical rating organization designated by
Lender in its sole discretion.
 
“Rating Confirmation” with respect to the transaction or matter in question,
shall mean: (i) if all or any portion of the Loan, by itself or together with
other loans, has been the subject of a Securitization, then each applicable
Rating Agency shall have confirmed in writing that such transaction or matter
shall not result in a downgrade, qualification, or withdrawal of any rating then
in effect for any class of certificates or other securities issued in connection
with such Securitization; and (ii) if the Loan or any portion thereof has not
been the subject of a Securitization, (a) the applicable Rating Agency shall
have confirmed in writing that such transaction or matter shall not result in a
downgrade, qualification, or withdrawal of any shadow rating or other rating
provided to the Loan or any portion thereof not the subject of a Securitization,
and (b) Lender shall have determined in its reasonable discretion (taking into
consideration such factors as Lender may determine, including the attributes of
the loan pool in which the Loan might reasonably be expected to be securitized)
that no rating for any certificate or other securities that would be issued in
connection with Securitization of such portion of the Loan would be downgraded,
qualified, or withheld by reason of such transaction or matter.
 
“Rating Criteria” with respect to any Person, shall mean that (i) the short-term
unsecured debt obligations of such Person are rated at least “A-1” by S&P, “P-1”
by Moody’s and “F-1” by Fitch, if deposits are held by such Person for a period
of less than one month, or (ii) the long-term unsecured debt obligations of such
Person are rated at least “AA-” by S&P, “Aa3” by Moody’s and “AA-” by Fitch, if
deposits are held by such Person for a period of one month or more.
 
“Receipts” means all revenues, receipts and other payments of every kind arising
from ownership or operation of the Properties and received by any or all of the
Borrowers or an Affiliate of any Borrower, including, without limitation, all
warrants, stock options, or equity interests in any tenant, licensee or other
Person occupying space at, or providing services related to or for the benefit
of, any Individual Property received by any Borrower or an Affiliate of any
Borrower in lieu of rent or other payment.
 
“Related Person” means in relation to any Person, any other Person that is (i)
an Affiliate of the first Person; (ii) the sibling of the first Person or of the
Affiliate; (iii) the then-current and former spouses of the first Person or of
the Affiliate; (iv) a Person that shares or has shared a residence with the
first Person or with the Affiliate; (v) the ancestor or descendant of the first
Person or of any other Person described in this items (i) through (iv) above; or
(vi) any other Person that, by reason of familial, economic, social or other
relationship, would reasonably be expected to favor the first Person or to act
as requested by the first Person. Where expressions such as “[name of party] or
any Related Person” are used, the same shall refer to the named party and any
Related Person of the named party.
 

17

--------------------------------------------------------------------------------



 
“Release Date” shall mean the earlier of (i) the Payment Date in July, 2009, or
(ii) the date that is two (2) years from the “start up day” (within the meaning
of Section 860G(a)(9) of the IRC) of the REMIC Trust established in connection
with the final Securitization involving the Loan.
 
“Rent Roll” has the meaning set forth in Section 3.1.
 
“Rents” has the meaning set forth in the Granting Clauses of the Mortgages.
 
“Replacement Reserve” means the reserve established pursuant to Section 6.4.
 
“Replacement Reserve Sub-Account” has the meaning set forth in Section 7.1.
 
“Reserves” means the reserves held by or on behalf of Lender pursuant to this
Loan Agreement or other Loan Documents, including the reserves established
pursuant to Article VI.
 
“Reserve Sub-Accounts” has the meaning set forth in Section 7.1.
 
“Restoration” has the meaning set forth in Section 5.5.
 
“Restoration Threshold” means an amount equal to $1,000,000.
 
“S&P” shall mean Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, Inc and its successors.
 
“Scheduled Defeasance Payments” shall mean scheduled payments of interest and
principal under the Note in the case of a Total Defeasance and under the
Defeased Note in the case of a Partial Defeasance for all Payment Dates
occurring after the Defeasance Date and up to and including the Scheduled
Maturity Date (including, in the case of a Total Defeasance, the outstanding
principal balance of the Loan as of the Scheduled Maturity Date and, in the case
of a Partial Defeasance, the outstanding principal balance of the Defeased Note
as of the Scheduled Maturity Date), and all payments required after the
Defeasance Date, if any, under the Loan Documents for servicing fees, and other
similar charges.
 
“Scheduled Maturity Date” shall mean July 11, 2016.
 
“Scotsdale Property” means that certain Individual Property commonly known as
Scotsdale Apartments, 37650 Dale Drive, Westland, Michigan, the legal
description of which is set forth on Schedule A-4.
 
“Secondary Market Transaction” has the meaning set forth in Section 10.1.
 
“Securities” (whether or not capitalized) means any stock, shares, voting trust
certificates, bonds, debentures, options, warrants, notes, or other evidences of
indebtedness, secured or unsecured, convertible, subordinated or otherwise, or
in general any instruments commonly known as “securities” or any certificates of
interest, shares or participations in temporary or interim certificates for the
purchase or acquisition of, or any right to subscribe to, purchase or acquire,
any of the foregoing.
 

18

--------------------------------------------------------------------------------


 
 
“Securitization” means a public or private rated offering of securities
representing direct or indirect interests in one or more mortgage loans or the
right to receive income therefrom.
 
“Security Agreement” shall mean a security agreement in form and substance that
would be satisfactory to a prudent lender pursuant to which Borrowers grant
Lender a perfected, first priority security interest in the Defeasance
Collateral Account and the Defeasance Collateral.
 
“Security Deposits” shall mean all security (whether cash, letter of credit or
otherwise) given to any Borrower or any agent or Person acting on behalf of any
Borrower in connection with any of the Leases.
 
“Servicer” means a servicer selected by Lender from time to time in its sole
discretion to service the Loan.
 
“Sole Member” shall mean Lightstone Value Plus Real Estate Investment Trust,
Inc., a Maryland corporation, the sole member of each of the Borrowers.
 
“Sub-Accounts” has the meaning set forth in Section 7.1.
 
“Successor Borrower” has the meaning set forth in Section 2.3.
 
“Supplemental Debt Reserve Sub-Account” has the meaning set forth in Section
7.1.
 
“Survey” has the meaning set forth in Section 3.1(G).
 
“Taking” means a taking or voluntary conveyance during the term hereof of all or
part of any Individual Property, or any interest therein or right accruing
thereto or use thereof, as the result of, or in settlement of, any condemnation
or other eminent domain proceeding by any Governmental Authority affecting any
Individual Property or any portion thereof whether or not the same shall have
actually been commenced.
 
“Tax Liabilities” has the meaning given to such term in Section 2.8.
 
“Title Company” means Lawyers Title Insurance Corporation, or such other
national title insurance company as may be reasonably acceptable to Lender.
 
“Title Policies” means, collectively, the mortgagee’s policies of title
insurance pertaining to the Mortgages issued to Lender in connection with the
Closing meeting the requirements of Section 3.1(G). “Title Policy” means any one
of the Title Policies.
 
“Total Defeasance” has the meaning set forth in Section 2.3.
 
“Total Defeasance Collateral” shall mean U.S. Obligations, which provide
payments (i) on or prior to, but as close as possible to, all Payment Dates and
other scheduled payment dates, if any, under the Note after the Defeasance Date
and up to and including the Maturity Date, and (ii) in amounts equal to or
greater than the respective Scheduled Defeasance Payments related to such
Payment Dates.
 

19

--------------------------------------------------------------------------------


 
 
“Transfer and Assumption” and “Transferee Borrower” have the respective meanings
set forth in Section 11.3.
 
“UCC” means the New York Uniform Commercial Code, as amended from time to time.
 
“Undefeased Note” has the meaning set forth in Section 2.3.
 
“Unit” means each residential unit at the Properties containing one or more
bedrooms for occupancy by one or more residents.
 
“U.S. Obligations” shall mean securities that are (i) direct obligations of the
United States of America for the full and timely payment of which its full faith
and credit is pledged or (ii) obligations of an entity controlled or supervised
by and acting as an agency or instrumentality and guaranteed as a full faith and
credit obligation which shall be fully and timely paid by the United States of
America, which in either case are not callable or redeemable at the option of
the issuer thereof (including a depository receipt issued by a bank (as defined
in Section 3(a)(2) of the United States Securities Act)) as custodian with
respect to any such U.S. Obligations or a specific payment of principal of or
interest on any such U.S. Obligations held by such custodian for the account of
the holder of such depository receipt, provided that (except as required by law)
such custodian is not authorized to make any deduction from the amount payable
to the holder of such depository receipt from any amount received by the
custodian in respect of the securities or the specific payment of principal of
or interest on the securities evidenced by such depository receipt.
 
“Work” has the meaning set forth in Section 6.6.
 
Section 1.2 Accounting Terms. 
 
Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to such terms in
conformity with GAAP.
 
Section 1.3 Other Definitional Provisions. 
 
References to “Articles”, “Sections”, “Subsections”, “Exhibits” and “Schedules”
shall be to Articles, Sections, Subsections, Exhibits and Schedules,
respectively, of this Loan Agreement unless otherwise specifically provided. Any
of the terms defined in Section 1.1 may, unless the context otherwise requires,
be used in the singular or the plural depending on the reference. In this Loan
Agreement, “hereof”, “herein”, “hereto”, “hereunder” and the like mean and refer
to this Loan Agreement as a whole and not merely to the specific article,
section, subsection, paragraph or clause in which the respective word appears;
words importing any gender include the other genders; references to “writing”
include printing, typing, lithography and other means of reproducing words in a
tangible visible form; the words “including”, “includes” and “include” shall be
deemed to be followed by the words “without limitation”; and any reference to
any statute or regulation may include any amendments of same and any successor
statutes and regulations. Further, (i) any reference to any agreement or other
document shall include subsequent amendments, assignments, and other
modifications thereto, and (ii) any reference to any Person may include such
Person’s respective permitted successors and assigns or, in the case of
governmental Persons, Persons succeeding to the relevant functions of such
Persons.
 

20

--------------------------------------------------------------------------------



 
ARTICLE II
TERMS OF THE LOAN
 
Section 2.1 Loan. 
 
(A) Loan. Subject to the terms and conditions of this Loan Agreement and in
reliance upon the representations and warranties of Borrowers contained herein,
Lender agrees to lend to Borrowers, and Borrowers agrees to borrow from Lender,
the Loan, in the aggregate amount of $40,725,000 (such loan and the obligation
of Borrowers to repay the same together with all interest and other amounts from
time to time owing hereunder are referred to collectively herein as the “Loan”).
Borrowers’ obligation to pay the principal and interest on the Loan (including
late charges, Default Rate interest, and the Prepayment Consideration, if any)
shall be evidenced by this Loan Agreement and by the Note, duly executed and
delivered by Borrowers. The Note shall be payable as to principal, interest,
late charges, Default Rate interest and Prepayment Consideration, if any, as
specified in this Loan Agreement, with a final maturity on the Maturity Date.
Borrowers shall pay all outstanding Obligations on the Maturity Date.
 
(B) Note. On the Closing Date, Borrowers shall execute and deliver to Lender the
Note, made by Borrowers to the order of Lender, in the aggregate original
principal amount of $40,725,000.
 
(C) Use of Proceeds. The proceeds of the Loan funded at Closing shall be used to
(i) repay any existing indebtedness secured by any mortgage encumbering all or
any part of the Properties; (ii) pay all recording fees and taxes, title
insurance premiums, the reasonable costs and expenses incurred by Lender,
including the legal fees and expenses of counsel to Lender, and other costs and
expenses approved by Lender (which approval will not be unreasonably withheld)
related to the Loan and (iii) establish the Reserves required hereunder. The
remaining proceeds of the Loan, if any, shall be disbursed to Borrowers;
provided, however, that any and all such remaining proceeds of the Loan will be
used for commercial purposes only and will not be used for personal, family,
agricultural or household use.
 
Section 2.2 Interest. 
 
(A) Rate of Interest. The outstanding principal balance of the Loan shall bear
interest at a rate per annum equal to the Interest Rate.
 
(B) Default Rate. Notwithstanding the foregoing, upon the occurrence and during
the continuance of an Event of Default and in any event from and after the
Maturity Date of the Loan, the Principal Balance of the Loan and all other
outstanding Obligations shall bear interest until paid in full at a rate per
annum that is five percent (5.0%) in excess of the Interest Rate otherwise
applicable under this Loan Agreement and the Note (the “Default Rate”).
 
(C) Computation of Interest. Interest on the Loan and all other Obligations
owing to Lender shall be computed on the basis of a 360-day year, and shall be
charged for the actual number of days elapsed during any month or other accrual
period. Interest shall be payable in arrears (except as provided in the first
sentence of Section 2.4(A) hereof).
 

21

--------------------------------------------------------------------------------


 
 
(D) Interest Laws. Notwithstanding any provision to the contrary contained in
this Loan Agreement or the other Loan Documents, Borrowers shall not be required
to pay, and Lender shall not be permitted to collect, any amount of interest in
excess of the maximum amount of interest permitted by law (“Excess Interest”).
If any Excess Interest is provided for or determined by a court of competent
jurisdiction to have been provided for in this Loan Agreement or in any of the
other Loan Documents, then in such event: (1) the provisions of this Section
shall govern and control; (2) Borrowers shall not be obligated to pay any Excess
Interest; (3) any Excess Interest that Lender may have received hereunder shall
be, at Lender’s option, (a) applied as a credit against either or both of the
Principal Balance of the Loan or accrued and unpaid interest thereunder (not to
exceed the maximum amount permitted by law), (b) refunded to the payor thereof,
or (c) any combination of the foregoing; (4) the interest rate(s) provided for
herein shall be automatically reduced to the maximum lawful rate allowed from
time to time under applicable law (the “Maximum Rate”), and this Loan Agreement
and the other Loan Documents shall be deemed to have been and shall be, reformed
and modified to reflect such reduction; and (5) Borrowers shall not have any
action against Lender for any damages arising out of the payment or collection
of any Excess Interest. Notwithstanding the foregoing, if for any period of time
interest on any Obligation is calculated at the Maximum Rate rather than the
applicable rate under this Loan Agreement, and thereafter such applicable rate
becomes less than the Maximum Rate, the rate of interest payable on such
Obligations shall, to the extent permitted by law, remain at the Maximum Rate
until Lender shall have received or accrued the amount of interest which Lender
would have received or accrued during such period on Obligations had the rate of
interest not been limited to the Maximum Rate during such period. If the Default
Rate shall be finally determined to be unlawful, then the applicable Interest
Rate shall be applicable during any time when the Default Rate would have been
applicable hereunder, provided however that if the Maximum Rate is greater or
lesser than the applicable Interest Rate, then the foregoing provisions of this
paragraph shall apply.
 
(E) Late Charges. If any payment of principal, interest or other sums shall not
be made to Lender on the date the same is due hereunder or under any of the
other Loan Documents, then Borrowers shall pay to Lender, in addition to all
sums otherwise due and payable, a late fee in an amount equal to five percent
(5.0%) of such principal, interest or other sums due hereunder or under any
other Loan Document (or, in the case of a partial payment, the unpaid portion
thereof), such late charge to be immediately due and payable without demand by
Lender.
 
(F) Additional Administrative Fee. In addition to the Default Rate provided for
above, upon failure of any Borrower Party to deliver any of the financial
statements, reports or other information required to be delivered to Lender as
provided in Section 5.1 hereof upon their due dates, if any such failure shall
continue for five (5) Business Days following notice thereof from Lender,
Borrowers shall pay to Lender together with the scheduled monthly payments of
principal and interest on the Loan, for each month or portion thereof that any
such financial statement, report or other information remains undelivered, an
administrative fee in the amount of $7,500. Borrowers agree that such
administrative fee (i) is a fair and reasonable fee necessary to compensate
Lender for its additional administrative costs under the circumstances, (ii) is
not a penalty and (iii) is necessary to compensate Lender for increased costs
and obligations to third parties in connection with the planned Securitization
of the Loan.
 
 
22

--------------------------------------------------------------------------------



 
Section 2.3 Defeasance. 
 
(A) Total Defeasance. Borrowers shall have the right at any time after the
Release Date and prior to the First Open Payment Date to obtain a release of the
Lien of the Mortgage encumbering all (but not less than all) of the Properties
(a “Total Defeasance”) upon satisfaction of the following conditions:
 
(i) Borrowers shall provide Lender at least thirty (30) days’ prior written
notice (or such shorter period of time if permitted by Lender in its sole
discretion) specifying a date (the “Defeasance Date”) on which Borrowers shall
have satisfied the conditions in this Section 2.3(A) and on which they shall
effect the Defeasance;
 
(ii) Borrowers shall pay to Lender (A) all payments of interest due on the Loan
to and including the Defeasance Date and (B) all other sums, then due under the
Note, this Loan Agreement, the Mortgages and the other Loan Documents;
 
(iii) Borrowers shall irrevocably deposit the Total Defeasance Collateral into
the Defeasance Collateral Account and otherwise comply with the provisions of
Sections 2.3(C) and (D) hereof;
 
(iv) Borrowers shall execute and deliver to Lender a Security Agreement in
respect of the Defeasance Collateral Account and the Total Defeasance
Collateral;
 
(v) Borrowers shall deliver to Lender an opinion of counsel for Borrowers that
is customary in commercial lending transactions and subject only to normal
qualifications, assumptions and exceptions opining, among other things, that (v)
Lender has a legal and valid perfected first priority security interest in the
Defeasance Collateral Account and the Total Defeasance Collateral, (w) if a
Securitization has occurred, the REMIC Trust formed pursuant to such
Securitization will not fail to maintain its status as a “real estate mortgage
investment conduit” within the meaning of Section 860D of the Code as a result
of the defeasance pursuant to this Section 2.3(A), (x) a defeasance pursuant to
this Section 2.3(A) will not result in a deemed exchange for purposes of the
Code and will not adversely affect the status of the Note as indebtedness for
federal income tax purposes, (y) delivery of the Total Defeasance Collateral and
the grant of a security interest therein to Lender shall not constitute an
avoidable preference under Section 547 of the Bankruptcy Code or applicable
state law and (z) if and to the extent required by the Rating Agencies, a
non-consolidation opinion with respect to the Successor Borrower;
 
(vi) Borrowers shall deliver to Lender a confirmation in writing from the
applicable Rating Agencies to the effect that the release of the Properties from
the Lien of the Mortgages as contemplated by this Section 2.3(A) and the
substitution of the Total Defeasance Collateral will not result in a
downgrading, withdrawal or qualification of the respective ratings in effect
immediately prior to such defeasance for the Certificates issued in connection
with the Securitization which are then outstanding;
 
(vii) Borrowers shall deliver an officer’s certificate certifying that the
requirements set forth in this Section 2.3(A) have been satisfied;

23

--------------------------------------------------------------------------------



 
(viii) Borrowers shall deliver a certificate of a nationally recognized public
accounting firm reasonably acceptable to Lender certifying that the Total
Defeasance Collateral will generate monthly amounts equal to or greater than the
Scheduled Defeasance Payments;
 
(ix) Borrowers shall deliver such other certificates, opinions, documents and
instruments as Lender may reasonably request; and
 
(x) Borrowers shall pay all costs and expenses of Lender incurred in connection
with the defeasance, including Lender’s reasonable attorneys’ fees and expenses
and Rating Agency fees and expenses.
 
If a Total Defeasance occurs and all of the requirements of this Section 2.3
have been satisfied, Lender shall execute any and all documents required to
release the Properties from the Lien of the Mortgage and the Assignments of
Leases and the Total Defeasance Collateral, pledged pursuant to the Security
Agreement, shall be the sole source of collateral securing the Note. In
connection with the release of the Lien, Borrowers shall submit to Lender, not
less than thirty (30) days prior to the Defeasance Date (or such shorter time as
permitted by Lender in its sole discretion), a release of Lien (and related Loan
Documents) for each Individual Property for execution by Lender. Such releases
shall be in a form appropriate in the jurisdiction in which the applicable
Individual Property is located and contain standard provisions protecting the
rights of a releasing lender. In addition, Borrowers shall provide all other
documentation Lender reasonably requires to be delivered by Borrowers in
connection with such release. Borrowers shall pay all costs, taxes and expenses
associated with the release of the Lien of the Mortgages and the Assignments of
Leases, including Lender’s reasonable attorneys’ fees. Except as set forth in
this Section 2.3(A) and Section 2.3(B) below, no repayment, prepayment or
defeasance of all or any portion of the Note shall cause, give rise to a right
to require, or otherwise result in, the release of the Lien of any Mortgage on
any of the Properties.
 
(B) Partial Defeasance. Borrower shall, as a condition to and only in connection
with a Partial Release of an Individual Property after the Release Date and
prior to the First Open Payment Date as provided in Section 2.10 below, have the
right to defease a portion of the Loan (a “Partial Defeasance”) equal to the
Partial Defeasance Amount for such Individual Property (determined as provided
in Section 2.10 with respect to such Partial Release) upon satisfaction of the
following conditions:
 
(i) Borrower shall provide Lender at least thirty (30) days’ prior written
notice (or such shorter period of time if permitted by Lender in its sole
discretion) specifying a date (the “Partial Defeasance Date”) on which Borrower
shall have satisfied the conditions in this Section 2.3(B) and on which it shall
effect the Partial Defeasance;
 
(ii) Borrower shall pay to Lender (A) all payments of interest due on the Loan
to and including the Partial Defeasance Date and (B) all other sums, then due
under the Note, this Loan Agreement, the Mortgage and the other Loan Documents;
 
(iii) Borrower shall irrevocably deposit the Partial Defeasance Collateral into
the Defeasance Collateral Account and otherwise comply with the provisions of
Sections 2.3(C) and (D) hereof;
 

 
24

--------------------------------------------------------------------------------



 
(iv) Lender shall prepare (at Borrower’s expense) all necessary documents to
modify this Loan Agreement and to amend and restate the Note and issue two
substitute notes, one note having a principal balance equal to the Partial
Defeasance Amount (the “Defeased Note”), and the other note having a principal
balance equal to the excess of (A) the then-outstanding principal amount of the
Loan, over (B) the amount of the Defeased Note (the “Undefeased Note”). The
Defeased Note and Undefeased Note shall have identical terms as the Note except
for the principal balance and monthly payments. The Defeased Note and the
Undefeased Note shall be cross defaulted and cross collateralized unless the
Rating Agencies shall require otherwise or unless a Successor Borrower that is
not an Affiliate of Borrower is established pursuant to Section 2.3(D). A
Defeased Note may not be the subject of any further defeasance.
 
(v) Borrower shall execute and deliver to Lender a Security Agreement in respect
of the Defeasance Collateral Account and the Partial Defeasance Collateral;
 
(vi) Borrower shall deliver to Lender an opinion of counsel for Borrower, if
required by Lender, that is customary in commercial lending transactions and
subject only to normal qualifications, assumptions and exceptions opining, among
other things, that (v) Lender has a legal and valid perfected first priority
security interest in the Defeasance Collateral Account and the Partial
Defeasance Collateral, (w) if a Securitization has occurred, the REMIC Trust
formed pursuant to such Securitization will not fail to maintain its status as a
“real estate mortgage investment conduit” within the meaning of Section 860D of
the Code as a result of the defeasance pursuant to this Section 2.3(B), (x) a
defeasance pursuant to this Section 2.3(B) will not result in a deemed exchange
for purposes of the Code and will not adversely affect the status of the
Defeased Note and the Undefeased Note as indebtedness for federal income tax
purposes, (y) delivery of the Partial Defeasance Collateral and the grant of a
security interest therein to Lender shall not constitute an avoidable preference
under Section 547 of the Bankruptcy Code or applicable state law and (z) if and
to the extent required by the Rating Agencies, a non-consolidation opinion with
respect to the Successor Borrower;
 
(vii) Borrower shall deliver to Lender a confirmation in writing from the
applicable Rating Agencies to the effect that the Partial Defeasance and the
substitution of the Partial Defeasance Collateral will not result in a
downgrading, withdrawal or qualification of the respective ratings in effect
immediately prior to such defeasance for the Certificates issued in connection
with the Securitization which are then outstanding;
 
(viii) Borrower shall deliver an officer’s certificate certifying that the
requirements set forth in this Section 2.3(B) have been satisfied;
 
(ix) Borrower shall deliver a certificate of a nationally recognized public
accounting firm reasonably acceptable to Lender certifying that the Partial
Defeasance Collateral will generate monthly amounts equal to or greater than the
Scheduled Defeasance Payments;
 
(x) Borrower shall deliver such other certificates, opinions, documents and
instruments as Lender may reasonably request; and
 
 
25

--------------------------------------------------------------------------------



 
(xi) Borrower shall pay all costs and expenses of Lender incurred in connection
with the defeasance, including Lender’s reasonable attorneys’ fees and expenses
and Rating Agency fees and expenses.
 
(C) Defeasance Collateral Account. On or before the date on which Borrowers
deliver the Defeasance Collateral, Borrowers or Successor Borrower (as
applicable) shall open at any Eligible Bank the defeasance collateral account
(the “Defeasance Collateral Account”) which shall at all times be an Eligible
Account. The Defeasance Collateral Account shall contain only (i) Defeasance
Collateral and (ii) cash from interest and principal paid on the Defeasance
Collateral. All cash from interest and principal payments paid on the Defeasance
Collateral shall be paid over to Lender on each Payment Date and applied to the
monthly installments of interest on the Loan and, on the Maturity Date, to
accrued interest and the Principal Balance of the Loan. Borrowers shall cause
the Eligible Bank at which the Defeasance Collateral is deposited to enter an
agreement with Borrowers and Lender, satisfactory to Lender in its sole
discretion, pursuant to which such Eligible Bank shall agree to hold and
distribute the Defeasance Collateral in accordance with this Loan Agreement.
Borrowers (or Successor Borrower, as applicable) shall be the owner of the
Defeasance Collateral Account and shall report all income accrued on Defeasance
Collateral for federal, state and local income tax purposes in its income tax
return. Borrowers shall prepay all costs and expenses associated with opening
and maintaining the Defeasance Collateral Account. Lender shall not in any way
be liable by reason of any insufficiency in the Defeasance Collateral Account.
 
(D) Successor Borrower. In connection with a Total Defeasance or a Partial
Defeasance under this Section 2.3, Borrowers shall, if required by the Rating
Agencies or if Borrowers so elect or Lender requires, establish or designate a
successor entity (the “Successor Borrower”) which shall be a single purpose
bankruptcy remote entity and which shall be approved by the Rating Agencies. Any
such Successor Borrower may, at the option of Borrowers, be an Affiliate of
Borrowers unless the Rating Agencies or Lender shall require otherwise.
Borrowers shall transfer and assign all obligations, rights and duties under and
to the Note, together with the Defeasance Collateral, to such Successor
Borrower. Such Successor Borrower shall assume the obligations under the Note
and the Security Agreement. Borrowers shall pay $1,000 to any such Successor
Borrower as consideration for assuming the obligations under the Note and the
Security Agreement. Borrowers shall pay all reasonable costs and expenses
incurred by Lender, including Lender’s attorney’s fees and expenses incurred in
connection therewith, and all fees, expenses and other charges of the Rating
Agencies.
 
Section 2.4 Payments. 
 
(A) Payments of Interest and Principal. Borrowers shall make a payment to Lender
of interest only on the Closing Date for the period from the Closing Date
through July 10, 2006. Commencing on August 11, 2006 (the “First Payment Date”)
and on the eleventh (11th) day of each calendar month thereafter (the First
Payment Date and the eleventh (11th) day of each calendar month thereafter is
herein referred to as a “Payment Date”) to and including the Payment Date in
July, 2011, Borrowers shall make monthly payments of interest accrued on the
Principal Balance of the Loan, and on the Payment Date in August, 2011 and on
each Payment Date thereafter, Borrowers shall make equal monthly payments of
principal and interest in the amount of the Monthly Debt Service Payment Amount
(such monthly payments of interest and, on and after the Payment Date in August,
2011, principal and interest are each referred to herein as a “Monthly Debt
Service Payment”). Prior to the occurrence of an Event of Default, all Monthly
Debt Service Payments shall be applied first to accrued and unpaid interest on
the Loan and the balance to the payment of principal on the Loan. During the
continuance of an Event of Default, Borrowers irrevocably waive the right to
direct the application of any and all payments at any time hereafter received by
Lender from or on behalf of Borrowers, and Borrowers irrevocably agree that
Lender shall have the continuing exclusive right to apply any and all such
payments against the then due and owing obligations of Borrowers in such order
of priority as Lender may deem advisable.
 
 
26

--------------------------------------------------------------------------------



 
(B) Date and Time of Payment. Borrowers shall receive credit for payments on the
Loan which are transferred to the account of Lender as provided below (i) on the
day that such funds are received by Lender if such receipt occurs by 1:00 p.m.
(New York time) on such day, or (ii) on the next succeeding Business Day after
such funds are received by Lender if such receipt occurs after 1:00 p.m. (New
York time). Whenever any payment to be made hereunder shall be stated to be due
on a day that is not a Business Day, the payment may be made on the next
succeeding Business Day.
 
(C) Manner of Payment. Borrowers promise to pay all of the Obligations relating
to the Loan as such amounts become due or are declared due pursuant to the terms
of this Loan Agreement. All payments by Borrowers on the Loan shall be made
without deduction, defense, set off or counterclaim and in immediately available
funds delivered to Lender by wire transfer to such accounts at such banks as
Lender may from time to time designate.
 
Section 2.5 Maturity. To the extent not sooner due and payable in accordance
with the Loan Documents, the then outstanding principal balance of the Loan, all
accrued and unpaid interest thereon, and all other sums then owing to Lender
hereunder and under the Note, the Mortgages and the other Loan Documents, shall
be due and payable on the Maturity Date, which shall, subject to earlier
acceleration hereunder, be the Scheduled Maturity Date.
 
Section 2.6 Prepayment. 
 
(A) Limitation on Prepayment; Prepayment Consideration Due on Acceleration.
Borrowers shall have no right to prepay the Loan in whole or part at any time,
except as expressly set forth in this provision. Commencing on the First Open
Payment Date, Borrowers may prepay the Loan in whole, but not in part, without
payment of Prepayment Consideration, provided that (i) Borrowers shall provide
to Lender not less than thirty (30) days’ prior written notice of such
prepayment, (ii) together with such prepayment Borrowers also shall pay all
accrued and unpaid interest and all other Obligations and (iii) if such
prepayment occurs on any day other than a Payment Date, then together therewith
Borrowers also shall pay to Lender the amount of interest that would have
accrued on the amount being prepaid from and including the date of such
prepayment to (but excluding) the Payment Date following such date of
prepayment. Borrowers shall not be required to pay any Prepayment Consideration
with respect to an application of insurance proceeds or condemnation awards by
Lender pursuant to the Loan Agreement or Mortgages in the absence of an Event of
Default.
 
 
27

--------------------------------------------------------------------------------



 
(B) Prepayment Consideration Due. If the Maturity Date shall be accelerated to a
date prior to the First Open Payment Date, or if any prepayment of all or any
portion of the Principal Balance hereunder occurs, whether in connection with
Lender’s acceleration of the unpaid Principal Balance of the Loan or in any
other circumstances whatsoever (except that Borrowers shall not be required to
pay any Prepayment Consideration with respect to an application of insurance
proceeds or condemnation awards by Lender pursuant to the Loan Agreement or
Mortgages in the absence of an Event of Default), or if the Mortgages are
satisfied or released by foreclosure (whether by power of sale or judicial
proceeding), deed in lieu of foreclosure or by any other means, then the
Prepayment Consideration shall become immediately due and owing and Borrowers
shall forthwith pay the Prepayment Consideration to Lender. The foregoing shall
not create any right of prepayment. Borrowers shall have no right whatsoever to
prepay all or any portion of the principal balance of the Note, except as set
forth in Section 2.6(A).
 
(C) Definitions. The “Prepayment Consideration” shall be the amount equal to the
sum of (i) an amount equal to the interest which would have accrued on the
Principal Balance of the Note for the period from and including (A) the date
(the “Event Date”) which is the earlier of (x) the date of prepayment of the
Loan or (y) such earlier date upon which the entire remaining Principal Balance
of the Loan shall become due and payable, whether as a result of acceleration of
the maturity of the Loan or otherwise, to but excluding (B) the next Payment
Date following the Event Date, plus (ii) the greater of (x) two percent of the
Loan balance on the Event Date, or (y) an amount equal to the “Present Value
Yield Differential”, calculated as the excess, if any, of (A) the amount of the
monthly interest which would otherwise be payable on the principal balance of
the Loan from (1) the date (the “Yield Determination Date”) which is the Payment
Date following the Event Date through and including (2) the Scheduled Maturity
Date, over (B) the amount of the monthly interest Lender would earn if an amount
equal to the Principal Balance of the Loan as of the Event Date were invested
for the period from the Yield Determination Date through the Scheduled Maturity
Date at the Yield Rate (as hereinafter defined), such difference (the “Yield
Differential”) to be discounted to present value at the Yield Rate using the
following formula:


 
 
Yield Differential x [1-(1+r)-n]
 
 
Present Value Yield Differential =
r
 
 
 
 
 

 
 
where:
 
 
 
r =
Yield Rate, and
 
n =
 the remaining Weighted Average Life to Maturity (as defined below) from the
Yield Determination Date.

 
 
The “Yield Rate” shall be the annualized yield on securities issued by the
United States Treasury having a maturity corresponding to the then remaining
Weighted Average Life to Maturity (as defined below) of the Loan as determined
by Lender, as quoted in Federal Reserve Statistical Release [H. 15(519)] under
the heading “U.S. Government Securities - Treasury Constant Maturities” for the
Yield Rate Determination Date (as defined below), converted to a monthly
equivalent yield. If yields for such securities of such maturity are not shown
in such publication, then the Yield Rate shall be determined by Lender by linear
interpolation between the yields of securities of the next longer and next
shorter maturities. If said Federal Reserve Statistical Release or any other
information necessary for determination of the Yield Rate in accordance with the
foregoing is no longer published or is otherwise unavailable, then the Yield
Rate shall be determined by Lender based on comparable data. The term “Yield
Rate Determination Date” shall mean the date which is five (5) Business Days
prior to the Yield Determination Date. The term “Weighted Average Life to
Maturity” shall mean, at any date, the number of years (including fractional
years, expressed as a decimal (e.g., three years and three moths = 3.25 years))
obtained by dividing (x) the outstanding Principal Balance of the Loan on the
Event Date into (y) the sum total of the Weighted Amortization Products (as
defined below) for each Scheduled Principal Payment (as defined below). The
“Scheduled Principal Payment(s)” shall mean each then remaining scheduled
principal payment (assuming no prepayment or Loan acceleration), including
payment of the outstanding principal balance of the Loan on the Scheduled
Maturity Date, in respect of the Loan. The “Weighted Amortization Product” for
each Scheduled Principal Payment shall mean the product of (A) the amount of
such Scheduled Principal Payment multiplied by (B) the number of years
(including fractional years, expressed as a decimal) which will elapse between
the Yield Determination Date and the date on which such Scheduled Principal
Payment is to be made under this Loan Agreement.
 

28

--------------------------------------------------------------------------------



 
Section 2.7 Outstanding Balance. The balance on Lender’s books and records shall
be presumptive evidence (absent manifest error) of the amounts owing to Lender
by Borrowers; provided that any failure to record any transaction affecting such
balance or any error in so recording shall not limit or otherwise affect the
obligations of Borrowers to pay the Obligations.
 
Section 2.8 Taxes. Any and all payments or reimbursements made hereunder or
under the Note shall be made free and clear of and without deduction for any and
all taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto arising out of or in connection with the
transactions contemplated by the Loan Documents (all such taxes, levies,
imposts, deductions, charges or withholdings and all liabilities with respect
thereto excluding taxes imposed on net income in accordance with the following
sentence are referred to herein as “Tax Liabilities”). Notwithstanding the
foregoing, Borrowers shall not be liable for taxes imposed on the net income of
Lender by the jurisdiction under the laws of which Lender is organized or doing
business or any political subdivision thereof and taxes imposed on its net
income by the jurisdiction of Lender’s applicable lending office or any
political subdivision thereof or federal income taxes imposed on Lender’s net
income. If Borrowers shall be required by law to deduct any such Tax Liabilities
(or amounts in estimation or reimbursement for the same) from or in respect of
any sum payable hereunder to Lender, then the sum payable hereunder shall be
increased as may be necessary so that, after making all required deductions,
Lender receives an amount equal to the sum it would have received had no such
deductions been made.
 
Section 2.9 Reasonableness of Charges. Borrowers agree that (i) the actual costs
and damages that Lender would suffer by reason of an Event of Default (exclusive
of the attorneys’ fees and other costs incurred in connection with enforcement
of Lender’s rights under the Loan Documents) or a prepayment would be difficult
and needlessly expensive to calculate and establish, and (ii) the amounts of the
Default Rate, the late charges, and the Prepayment Consideration are reasonable,
taking into consideration the circumstances known to the parties at this time,
and (iii) such Default Rate and late charges and Lender’s reasonable attorneys’
fees and other costs and expenses incurred in connection with enforcement of
Lender’s rights under the Loan Documents shall be due and payable as provided
herein, and (iv) such Default Rate, late charges, Prepayment Consideration, and
the obligation to pay Lender’s reasonable attorneys’ fees and other enforcement
costs do not, individually or collectively, constitute a penalty.
 

29

--------------------------------------------------------------------------------





Section 2.10 Partial Releases. After the Release Date and prior to the First
Open Payment Date, and provided no Event of Default exists, Borrower may from
time to time obtain a partial release (a “Partial Release”) from the lien of the
Mortgage and the Loan Documents of one or more Individual Properties
(collectively, the “Partial Release Parcel”), provided that all of the following
conditions precedent have been satisfied with respect to any such Partial
Release of any such Partial Release Parcel:
 
(A)    No Partial Release will be permitted until after the Release Date or if
any Event of Default has occurred and is continuing. No Partial Release will be
permitted on or after the First Open Payment Date.
 
(B)    No Partial Release will be permitted unless Borrower establishes to
Lender’s reasonable satisfaction that the Debt Service Coverage Ratio,
determined using Lender’s underwriting standards, for the remainder of the
Properties (i.e., exclusive of any income from the Partial Release Parcel) is
and shall continue to be equal to or greater than the greater of (i) the Debt
Service Coverage Ratio for the Properties calculated immediately prior to the
Partial Release (i.e., inclusive of the income from the Partial Release Parcel,
and assuming no partial defeasance of the Loan resulting from the Partial
Release), and (ii) 1.15:1.00.
 
(C)    No Partial Release of the Partial Release Parcel will be permitted unless
Borrower establishes to Lender’s reasonable satisfaction that the value of the
remainder of the Properties (as determined by a then-current appraisal prepared
by an appraiser selected by Lender, the fees and expenses of which shall be paid
by Borrower, which appraiser and appraisal shall conform in all respects to the
criteria for appraisals set forth in the Financial Institutions Reform and
Recovery Act of 1989 and the regulations promulgated thereunder (as if Lender
were an institution under the jurisdiction thereof) and the Uniform Standards of
Professional Appraisal Practices of the Appraisal Foundation; an appraisal of
the Partial Release Parcel confirming with the foregoing standard shall also be
prepared) is sufficient to satisfy a loan-to-value ratio (based on the
then-outstanding principal balance of the Loan, less the sum of the Allocated
Loan Amounts for the Individual Property(ies) included in the Partial Release
Parcel) not in excess of the lesser of (i) the loan-to-value ratio for the
Properties calculated immediately prior to the Partial Release (i.e., based on
the outstanding principal balance of the Loan inclusive of the Allocated Loan
Amounts for the Individual Property(ies) included in the Partial Release
Parcel), and (ii) 80%.
 
(D)    The Partial Release shall be allowed only in connection with a bona fide
all-cash sale of the Partial Release Parcel to an unaffiliated third party on
arms-length terms and conditions, and upon closing of such sale (and thereafter)
shall not be owned, purchased or acquired by Borrower or any Affiliate of
Borrower.
 
(E)    Borrower will on the date of the Partial Release (the “Partial Release
Date”) complete a Partial Defeasance, pursuant to Section 2.3 hereof, of a
portion of the Loan (the “Partial Defeasance Amount” for such Partial Release
Parcel) equal to 125% of the Allocated Loan Amount for the Individual Property
included in the Partial Release.
 

30

--------------------------------------------------------------------------------



 
(F)    Borrower will execute (and Guarantor will consent in writing thereto and
reaffirm their obligations under the Loan Documents to which they are a party
notwithstanding the Partial Release) and deliver all such amendments to the Loan
Documents and other instruments or documents as may be required by Lender (using
commercial standards customarily applied with respect to mortgage loans such as
the Loan) in order to continue to fully protect Lender’s lien and security
interest in the remainder of the Properties.
 
(G)    Borrower, at its sole cost and expense, shall obtain endorsements to
Lender’s loan policy of title insurance satisfactory in form and content to
Lender, which endorsements will (i) affirmatively evidence the continued
validity of Lender’s first lien position created by the Loan Documents through
the date of recordation of the partial release of the Partial Release Parcel,
and (ii) insure that the lien created by the Loan Documents remains a valid
first lien on the remainder of the Properties.
 
(H)    Borrower and Guarantor shall deliver to Lender affidavits representing
that no material adverse change concerning the Loan or the Properties has
occurred.
 
(I)    Borrower shall have provided Lender with a Rating Confirmation with
respect to the Partial Release.
 
(J)     Borrower shall have paid all reasonable costs and expenses incurred by
Lender in connection with such request for a Partial Release, including, but not
limited to, the preparation, negotiation and review of any and all materials
required to be provided in connection therewith, Lender’s reasonable attorneys’
fees and costs, survey charges, title insurance fees, appraisal fees, inspection
fees, environmental consultant’s fees and any fees or charges of the applicable
Rating Agencies. Borrower shall pay all such costs and expenses incurred by
Lender in connection with each request for a Partial Release, regardless of
whether such a Partial Release ultimately occurs.
 
For the avoidance of doubt, any provision in this Section 2.10 which provides
for the exercise of discretion by Lender (e.g., by requiring delivery of
documents that Lender may request or require or by requiring that documents or
other items be acceptable to Lender, or acceptable to Lender in its reasonable
discretion, or in accordance with Lender’s requirements or through use of words
with similar import) shall be construed as permitting Lender to reject a
document or other item only if such document or item fails to satisfy
generally-applicable underwriting standards for securitized commercial mortgage
loans employed at the time such partial release occurs; and similarly, Lender’s
requirement for delivery of any document or other item or the taking of any
action shall be construed as only requiring the delivery of such documents or
items or the taking of such action as would be required under generally
applicable underwriting standards for securitized commercial mortgage loans
employed at the time such Partial Release occurs.
 

31

--------------------------------------------------------------------------------



 
ARTICLE III
CONDITIONS TO LOAN
 
Section 3.1 Conditions to Funding of the Loan on the Closing Date. The
obligations of Lender to fund the Loan are subject to the prior or concurrent
satisfaction or waiver of the conditions set forth below, and to satisfaction of
any other conditions specified herein or elsewhere in the Loan Documents. Where
in this Section any documents, instruments or information are to be delivered to
Lender, then the condition shall not be satisfied unless the same shall be in
form and substance satisfactory to Lender.
 
(A)    Loan Documents. On or before the Closing Date, Borrowers shall execute
and deliver and cause to be executed and delivered to Lender all of the Loan
Documents, each, unless otherwise noted, of even date herewith, duly executed,
in form and substance satisfactory to Lender and in quantities designated by
Lender (except for the Note, of which only one shall be signed), which Loan
Documents shall become effective upon the Closing.
 
(B)     Origination Fees and Deposits. At the Closing and retained from the
proceeds of the Loan, Lender shall have received its origination fee, if any, as
set forth on the closing statement for the Loan, and the deposits required
herein, including the initial deposits into the Reserves and Accounts, shall
have been made (and at the option of Borrowers, the same may be made from the
proceeds of the Loan).
 
(C)    Performance of Agreements, Truth of Representations and Warranties. Each
Borrower Party and all other Persons executing any agreement on behalf of any
Borrower Party shall have performed in all material respects all agreements
which this Loan Agreement provides shall be performed on or before the Closing
Date. The representations and warranties contained herein and in the other Loan
Documents shall be true, correct and complete in all material respects on and as
of the Closing Date.
 
(D)    Closing Certificate. On or before the Closing Date, Lender shall have
received certificates of even date herewith executed on behalf of Borrowers by
the chief financial officer (or similar officer of each Borrower) truly and
correctly stating that: (i) on such date, no Default or Event of Default has
occurred and is continuing; (ii) no material adverse change in the financial
condition or operations of the business of the Borrowers, Guarantor, any
principal of any Borrower or any of the Properties, and no material adverse
change in the projected cash flow of any of the Borrowers or any of the
Properties has occurred since the delivery to Lender of any financial
statements, budgets, proformas, or similar materials (or if there has been any
change, specifying such change in detail), and that such materials delivered to
Lender are true and materially complete and fairly represent the financial
condition of Borrowers, Guarantor and principals of Borrowers and the cash flow
of the Properties; and (iii) there are no material adverse facts or conditions
concerning the Properties, Guarantor and principals of Borrowers or any Borrower
Party that have not been disclosed to Lender.
 
(E)    Opinions of Counsel. On or before the Closing Date, Lender shall have
received from legal counsel for each Borrower Party reasonably satisfactory to
Lender, such counsel’s written opinion as to such matters as Lender shall
reasonably request, including opinions to the effect that (i) each of the
Borrower Parties is duly formed, validly existing, and in good standing in its
state of organization and, in the case of Borrowers, in the state where the
Properties are located, (ii) this Loan Agreement and the Loan Documents have
been duly authorized, executed and delivered and are enforceable in accordance
with their terms subject to customary qualifications for bankruptcy and general
equitable principles; and (iii) no Borrower would be consolidated in
bankruptcies of its constituent owners, Manager or certain other Affiliates of
Borrowers specified by Lender. Also on or before the Closing Date, Lender shall
have received an opinion of Borrowers’ local counsel in the state where the
Properties are located as to the enforceability of the Loan Documents and such
other matters as Lender may reasonably request.
 

32

--------------------------------------------------------------------------------



 
(F)    Title Policy. On or before the Closing Date, Lender shall have received
and approved pro forma Title Policies for each of the Properties, and as of the
Closing, the Title Company shall be irrevocably committed and prepared
immediately to issue the Title Policies. The Title Policies shall be in form and
substance satisfactory to Lender. Without limitation, Lender may reasonably
require that the Title Policies be issued on the 1970 ALTA form by the Title
Company, together with such reinsurance and direct access agreements as Lender
may require, insuring that each of the Mortgages is a valid first and prior
enforceable lien on the applicable Individual Property (including any easements
appurtenant thereto) subject only to such exceptions to coverage as are
acceptable to Lender. The Title Policy shall contain such endorsements as Lender
may require (to the extent available in the state where the Properties are
located) in form reasonably acceptable to Lender, including deletion of the
creditors’ rights exception and affirmative endorsement coverage for creditors’
rights risks.
 
(G)    Survey. Lender shall have received a survey of each Individual Property,
certified to Lender and its successors, assigns and designees and to the Title
Company by a surveyor reasonably satisfactory to Lender (each, a “Survey”). Each
Survey shall contain the minimum detail for land surveys as most recently
adopted by ALTA/ASCM, shall comply with Lender’s survey requirements and shall
contain Lender’s standard form certification. No Survey shall show any state of
facts or conditions reasonably objectionable to Lender.
 
(H)    Zoning. On or before the Closing Date, Lender shall have received
evidence reasonably satisfactory to Lender as to the zoning and subdivision
compliance of each Individual Property.
 
(I)    Certificates of Formation and Good Standing. On or before the Closing
Date, Lender shall have received copies of the organizational documents and
filings of each Borrower Party, together with good standing certificates (or
similar documentation) (including verification of tax status if available) from
the state of its formation, from the state in which its principal place of
business is located, and from all states in which the laws thereof require such
Person to be qualified and/or licensed to do business (including the state in
which the Properties are located for Borrowers). Each such certificate shall be
dated not more than thirty (30) days prior to the Closing Date, as applicable,
and certified by the applicable Secretary of State or other authorized
governmental entity. In addition, on or before the Closing Date the secretary or
corresponding officer of each Borrower Party, or the secretary or corresponding
officer of the partner, trustee, or other Person as required by such Borrower
Party’s organizational documents (as the case may be, the “Borrower Party
Secretary”) shall have delivered to Lender a certificate stating that the copies
of the organizational documents as delivered to Lender are true and complete and
are in full force and effect, and that the same have not been amended except by
such amendments as have been so delivered to Lender.
 

33

--------------------------------------------------------------------------------



 
(J)    Certificates of Incumbency and Resolutions. On or before the Closing
Date, Lender shall have received certificates of incumbency and resolutions of
each Borrower Party and its constituents as requested by Lender, approving and
authorizing the Loan and the execution, delivery and performance of the Loan
Documents, certified as of the Closing Date by the Borrower Party Secretary as
being in full force and effect without modification or amendment.
 
(K)    Financial Statements. On or before the Closing Date, Lender shall have
received such financial statements and other financial information as shall be
satisfactory to Lender for each Borrower Party and for the Properties. All such
financial statements shall be certified to Lender by the applicable Borrower
Party (through its chief financial officer), which certification shall be in
form and substance reasonably satisfactory to Lender.
 
(L)    Agreements. On or before the Closing Date, Lender shall have received
copies of all material operating agreements, service contracts and equipment
leases, if any, relating to Borrowers’ ownership and operation of the
Properties.
 
(M)    Management Agreement. On or before the Closing Date, Lender shall have
received copies of the existing Management Agreement and any leasing brokerage
agreements pertaining to the Properties and the Assignment of Management
Agreement, duly executed by current Manager and each Borrower.
 
(N)    Operating and Capital Expenditure Budgets. On or before the Closing Date,
Lender shall have received and reasonably approved the Operating Budget and
Capital Expenditure Budget for each of the Properties for the remainder of the
current calendar year, which Operating Budget and Capital Expenditure Budget are
attached hereto as Schedule 3.1(N).
 
(O)    Rent Rolls, Leases, Estoppels. Prior to the Closing, Lender shall have
received from the Borrowers a certified copy of the current rent roll (the “Rent
Roll”) for each Individual Property in form and substance satisfactory to
Lender. The Rent Roll shall constitute a true, correct, and complete list of
each and every Lease for each Individual Property, together with all extensions
and amendments thereof, and shall accurately and completely disclose all annual
and monthly rents payable by all tenants, including expiration dates of the
Leases, and the amount of any Security Deposit being held by each Borrower under
each Lease, if any.
 
(P)    Licenses, Permits and Approvals. On or before Closing Date, Lender shall
have received copies of the final, unconditional certificates of occupancy
issued with respect to each of the Individual Properties, together with all
other applicable licenses, permits and approvals required for the Borrowers to
own, use, occupy, operate and maintain the Properties.
 
(Q)    Insurance Policies and Endorsements. On or before the Closing Date,
Lender shall have received copies of insurance policies required to be
maintained under this Loan Agreement and the other Loan Documents and
certificates of insurance dated not more than twenty (20) days prior to the
Closing Date evidencing such insurance coverages, together with endorsements
reasonably satisfactory to Lender naming Lender as an additional insured and
loss payee, as required by Lender, under such policies. In addition, as to any
insurance matters arising under Environmental Laws or pertaining to any
environmental insurance that Borrowers maintains with respect to each of the
Individual Properties, the same shall be endorsed to Lender as required by
Lender.
 

34

--------------------------------------------------------------------------------



 
(R)    Environmental Assessment. Lender shall have received and approved an
Environmental Report relating to each of the Individual Properties, together
with a letter from the preparer thereof entitling Lender and its successors and
assigns to rely upon said Environmental Reports (if any of the same are not
addressed to Lender).
 
(S)    Property Condition Reports. On or before the Closing Date, Lender shall
have received a property condition report for each of the Individual Properties
addressed to Lender and its successors and assigns, which shall be prepared by
an engineer or other consultant reasonably satisfactory to Lender and otherwise
shall be in form and substance satisfactory to Lender in its sole discretion
(collectively, the “Property Condition Reports” and individually a “Property
Condition Report”). Each such report shall set forth any items of deferred
maintenance at the applicable Individual Property.
 
(T)    Appraisals. On or before the Closing Date, Lender shall have received an
independent appraisal of each of the Individual Properties from a state
certified appraiser engaged by Lender, dated not more than sixty (60) days prior
to the Closing Date, which indicates a fair market value of the applicable
Individual Property which would reflect a loan-to-value ratio for the Loan
acceptable to Lender, and is otherwise satisfactory to Lender in its sole
discretion in all respects. Each such appraisal shall conform in all respects to
the criteria for appraisals set forth in the Financial Institutions Reform and
Recovery Act of 1989 and the regulations promulgated thereunder (as if Lender
were an institution under the jurisdiction thereof) and the Uniform Standards of
Professional Appraisal Practices of the Appraisal Foundation.
 
(U)    Searches. Prior to the Closing Date Lender shall have received certified
copies of Uniform Commercial Code, judgment, tax lien, bankruptcy and litigation
search reports with respect to all Borrower Parties satisfactory to Lender, all
dated not more than thirty (30) days prior to the Closing Date.
 
(V)    Documentation Regarding Application of Proceeds. Prior to the Closing
Date, Lender shall have received payoff demand letters and wiring instructions
from each lender or other obligee of any existing indebtedness which is required
to be repaid pursuant to this Loan Agreement and by any Borrower regarding the
application of any remaining available proceeds of the Loan.
 
(W)    Legal Fees; Closing Expenses. Borrowers shall have paid any and all
reasonable legal fees and expenses of counsel to Lender, together with all
recording fees and taxes, title insurance premiums, appraisal reports,
environmental inspection reports, property condition reports, Lender’s site
inspection and processing fee, and other reasonable costs and expenses related
to the Closing.

35

--------------------------------------------------------------------------------



 
(X)    Other Review. Lender shall have completed all other review of Borrowers,
the Borrower Parties, the Properties, and such other items as it reasonably
determines relevant, and shall have determined based upon such review to fund
the Loan. Borrower Parties shall have satisfied such other reasonable criteria
as Lender may reasonably specify.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
 
In order to induce Lender to enter into this Loan Agreement and to make the
Loan, each Borrower represents and warrants to Lender that the statements set
forth in this Article IV, after giving effect to the Closing, will be, true,
correct and complete in all material respects as of the Closing Date.
 
Section 4.1 Organization, Powers, Capitalization, Good Standing, Business. 
 
(A) Organization and Powers. Each Borrower is a limited liability company, duly
organized, validly existing and in good standing under the laws of the State of
Delaware. Each Borrower has all requisite power and authority to own and operate
its properties, to carry on its business as now conducted and proposed to be
conducted, and to enter into each Loan Document to which it is a party and to
perform the terms thereof.
 
(B) Qualification. Each Borrower is duly qualified and in good standing in the
state of its formation. Each of the Borrowers and, if required by applicable
law, the Sole Member, is also duly qualified and in good standing in the state
where the Properties are located. In addition, each Borrower Party is duly
qualified and in good standing in each state where necessary to carry on its
present business and operations.
 
(C) Organization. The organizational chart set forth as Schedule 4.1(C)
accurately sets forth the direct and indirect ownership structure of each
Borrower.
 
Section 4.2 Authorization of Borrowing, etc. 
 
(A) Authorization of Borrowing. Each Borrower has the power and authority to
incur the Indebtedness evidenced by the Note. The execution, delivery and
performance by each Borrower Party of each of the Loan Documents to which it is
a party and the consummation of the transactions contemplated thereby have been
duly authorized by all necessary limited liability company, partnership, trust,
corporate or other action, as the case may be.
 
(B) No Conflict. The execution, delivery and performance by each Borrower Party
of the Loan Documents to which it is a party and the consummation of the
transactions contemplated thereby do not and will not: (1) violate (x) any
provision of law applicable to any Borrower Party; (y) the partnership
agreement, certificate of limited partnership, certificate of incorporation,
bylaws, declaration of trust, certificate of organization, operating agreement
or other organizational documents, as the case may be, of each Borrower Party;
or (z) any order, judgment or decree of any court or other agency of government
binding on any Borrower Party or any of its Affiliates; (2) conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any Contractual Obligation of any Borrower Party or any of its
Affiliates; (3) result in or require the creation or imposition of any material
Lien (other than the Lien of the Loan Documents) upon the property or assets of
any Borrower Party or any of its Affiliates; or (4) require any approval or
consent of any Person under any Contractual Obligation of any Borrower Party.
 

36

--------------------------------------------------------------------------------



 
(C) Governmental Consents. The execution, delivery and performance by each
Borrower Party of the Loan Documents to which it is a party, and the
consummation of the transactions contemplated thereby do not and will not
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any federal, state or other governmental authority or
regulatory body except for the recording of the Mortgages and filings and
recordings required in connection with the creation or perfection of any other
security interests with respect to the Collateral granted under this Loan
Agreement or any of the other Loan Documents.
 
(D) Binding Obligations. This Loan Agreement is, and the Loan Documents,
including the Note, when executed and delivered will be, the legally valid and
binding obligations of each Borrower Party, as applicable, enforceable against
the Borrower Parties, as applicable, in accordance with their respective terms,
subject to bankruptcy, insolvency, moratorium, reorganization and other similar
laws affecting creditor’s rights generally. No Borrower Party has any defense or
offset to any of its obligations under the Loan Documents. No Borrower Party has
any claim against Lender or any Affiliate of Lender.
 
Section 4.3 Financial Statements. All financial statements concerning the
Borrowers, their respective Affiliates, Guarantor and the Properties which have
been or will hereafter be furnished by or on behalf of Borrowers to Lender
pursuant to this Loan Agreement have been or will be prepared in accordance with
GAAP consistently applied (except as disclosed therein) and do (or will, as to
those statements that are not yet due) present fairly the financial condition of
the Persons covered thereby as at the dates thereof and the results of their
operations for the periods then ended. Since the date of the most recent
financial statements of Borrowers, Guarantor and the Properties delivered to
Lender, there has been no material adverse change in the financial condition,
operations or business of the Borrower Parties or any of the Individual
Properties from that set forth in said financial statements.
 
Section 4.4 Indebtedness and Contingent Obligations. As of the Closing, no
Borrower has Indebtedness or Contingent Obligations other than the Obligations
and any other Indebtedness expressly permitted under Section 5.17 of this Loan
Agreement.
 
Section 4.5 Title to Properties. Each Borrower has good marketable and insurable
fee simple title to its Applicable Individual Property, free and clear of all
Liens except for Permitted Encumbrances. Each Borrower owns and will own at all
times all personal property relating to its Applicable Individual Property,
other than personal property which is leased by such Borrower (as to which such
Borrower has valid leasehold title) or owned by tenants of the applicable
Individual Property and not used or necessary for the operation of such
Individual Property), subject only to Permitted Encumbrances. There are no
pending proceedings in condemnation or eminent domain affecting any of the
Properties, and to the knowledge of Borrower, none is threatened. No Person has
any option or other right to purchase all or any portion of any of the
Properties or any interest therein. There are no mechanic’s, materialman’s or
other similar liens or claims which have been filed for work, labor or materials
affecting any of the Properties which are or may be liens prior to, or equal or
coordinate with, the lien of any of the Mortgages. None of the Permitted
Encumbrances, individually or in the aggregate, materially interfere with the
benefits of the security intended to be provided by the Mortgages and this Loan
Agreement, materially and adversely affect the value of any of the Properties,
impair the use or operations of any of the Properties or impair any Borrower’s
ability to pay its obligations in a timely manner.
 

37

--------------------------------------------------------------------------------


 
 
Section 4.6 Zoning; Compliance with Laws. Each of the Individual Properties is
zoned for residential apartment use, which zoning designation is unconditional,
in full force and effect, and is beyond all applicable appeal periods. Each of
the Individual Properties and the use thereof complies in all material respects
with all applicable zoning, subdivision and land use laws, regulations and
ordinances, all applicable health, fire, building codes, parking laws and all
other laws, statutes, codes, ordinances, rules and regulations applicable to
such Individual Property, including the Americans with Disabilities Act. To the
knowledge of each Borrower, there are no illegal activities relating to
controlled substances on any of the Properties. All certificates of occupancy or
the equivalent, and all other required permits, licenses and certificates for
the lawful use and operation of each of the Properties have been obtained and
are current and in full force and effect. In the event that all or any part of
the Improvements located on any Individual Property are destroyed or damaged,
said Improvements can be legally reconstructed to their condition prior to such
damage or destruction, and thereafter exist for the same use without violating
any zoning or other ordinances applicable thereto and without the necessity of
obtaining any variances or special permits, other than customary demolition,
building and other construction related permits. No legal proceedings are
pending or, to the knowledge of any Borrower, threatened with respect to the
zoning of any of the Properties. Neither the zoning nor any other right to
construct, use or operate any Individual Property is in any way dependent upon
or related to any real estate other than the applicable Individual Property
itself. No tract map, parcel map, condominium plan, condominium declaration, or
plat of subdivision will be recorded by any Borrower with respect to any of the
Properties without Lender’s prior written consent
 
Section 4.7 Leases; Agreements. 
 
(A) Leases; Agreements. Borrowers have delivered to Lender true, complete and
fully executed copies of all (i) Leases and (ii) material contracts and
agreements affecting the operation and management of each of the Individual
Properties, including, without limitation, the existing Management Agreement,
any leasing brokerage agreements and any service and maintenance contracts and
such Leases, contracts and agreements have not been modified or amended except
pursuant to amendments or modifications delivered to Lender. Except for the
rights of the current Manager pursuant to the existing Management Agreement, no
Person has any right or obligation to manage any of the Properties or to receive
compensation in connection with such management. Except for the parties to any
leasing brokerage agreement(s) that has/have been delivered to Lender, no Person
has any right or obligation to lease or solicit tenants for any of the
Properties, or to receive compensation in connection with such leasing.
 
(B) Rent Roll; Disclosure. A true and correct copy of the Rent Roll has been
provided to Lender and except for the Leases described in the Rent Roll none of
the Properties is subject to any Leases. Except as specified in the Rent Roll:
(i) the Leases are in full force and effect; (ii) neither any Borrower nor any
Affiliate of any Borrower, has given any notice of default to any tenant under
any Lease which remains uncured; (iii) no tenant has asserted in writing any
rights of set off, claims or defenses under any Lease and no tenant has any such
rights of set off, claim or defense to the enforcement of any Lease except as
expressly set forth in the Leases; (iv) no tenant is in arrears in the payment
of rent, additional rent or any other material charges due under any Lease, or,
to the knowledge of any Borrower, is in default in the performance of any other
obligations under the applicable Lease; (v) Borrowers have completed all work or
alterations required to be completed by the landlord or lessor under each Lease
as of the date hereof, and all of the other obligations of landlord or lessor
under the Leases required to be completed as of the date hereof, have been
performed; (vi) there are no rent concessions (whether in form of cash
contributions, work agreements, assumption of an existing tenant’s other
obligations, or otherwise) or extensions of time whatsoever not reflected in the
Rent Roll; and (vii) no tenant has an option to terminate its respective Lease.
The Security Deposits held by Borrowers with respect to each Lease are as set
forth on the Rent Roll.
 

38

--------------------------------------------------------------------------------



 
(C) Lease Issues. There are no legal proceedings commenced (or, to the knowledge
of any Borrower, threatened) against any Borrower or any Affiliate thereof by
any tenant or former tenant. No rental in excess of one month’s rent has been
prepaid under any of the Leases (not including Security Deposits). Each of the
Leases is valid and binding on the parties thereto in accordance with its terms.
 
Section 4.8 Condition of Properties. Except as set forth in the Property
Condition Reports, all Improvements at the Properties including, without
limitation, the roof and all structural components, plumbing systems, HVAC
systems, fire protection systems, electrical systems, equipment, elevators,
exterior doors, parking facilities, sidewalks and landscaping are in good
condition and repair. To each Borrower’s knowledge, there is no latent or patent
structural or other material defect or deficiency in any of the Properties. City
water supply, storm and sanitary sewers, and electrical, gas and telephone
facilities are available to each Individual Property within the boundary lines
of such Individual Property, are fully connected to the Improvements thereat and
are fully operational, are sufficient to meet the reasonable needs of the
applicable Individual Property as now used or presently contemplated to be used,
and no other utility facilities are necessary to meet the reasonable needs of
such Individual Property as now used or presently contemplated. The design and
as-built conditions of each Individual Property are such that surface and storm
water does not accumulate on such Individual Property (except in facilities
specifically designed for the same) and does not drain from such Individual
Property across land of adjacent property owners except pursuant to easements
benefiting the applicable Individual Property which are specified in and insured
under the Title Policy for such Individual Property. No part of any of the
Properties is within a flood plain and, with the exception of Permitted
Encumbrances which are insured by endorsement to a Title Policy, none of the
Improvements at any Individual Property create encroachment over, across or upon
such Individual Property’s boundary lines, rights of way or easements, and no
building or other improvements on adjoining land create such an encroachment.
Access to the each Individual Property for the current and contemplated uses
thereof is provided by means of dedicated, all weather public roads and streets
which are physically and legally open for use by the public. Any liquid or solid
waste disposal, septic or sewer system located at the Properties is in good and
safe condition and repair and in compliance with all applicable law. Each of the
Properties is in compliance in all material respects with all laws, governmental
regulations and requirements including, but not limited to, matters of
sanitation, health, fire and other hazards.
 

39

--------------------------------------------------------------------------------



 
Section 4.9 Litigation; Adverse Facts. There are no judgments outstanding
against any Borrower Party, or affecting any of the Properties or any property
of any Borrower Party, nor is there any action, charge, claim, demand, suit,
proceeding, petition, governmental investigation or arbitration now pending or,
to any Borrower’s knowledge after due inquiry, threatened against any Borrower
Party or affecting any of the Properties.
 
Section 4.10 Payment of Taxes. All federal, state and local tax returns and
reports of each Borrower Party required to be filed have been timely filed, and
all taxes, assessments, fees and other governmental charges (including any
payments in lieu of taxes) upon such Person and upon its properties, assets,
income and franchises which are due and payable have been paid when due and
payable, except for those taxes which are being contested in good faith by
appropriate proceedings and for which adequate reserves have been established.
Except as otherwise disclosed in writing to Lender, there is not presently
pending (and to each Borrower’s knowledge, there is not contemplated) any
special assessment against any of the Properties or any part thereof. No tax
liens have been filed and to the knowledge of Borrower Parties, no claims are
being asserted with respect to any such taxes. The charges, accruals and
reserves on the books of Borrower Parties in respect of any taxes or other
governmental charges are in accordance with GAAP.
 
Section 4.11 Adverse Contracts. Except for the Loan Documents, none of the
Borrower Parties is a party to or bound by, nor is any property of such Person
subject to or bound by, any contract or other agreement which restricts such
Person’s ability to conduct its business in the ordinary course or, either
individually or in the aggregate, has a Material Adverse Effect or could
reasonably be expected to have a Material Adverse Effect.
 
Section 4.12 Performance of Agreements. No Borrower Party is in default in the
performance, observance or fulfillment of any of the material obligations,
covenants or conditions contained in any Contractual Obligation of any such
Person beyond any applicable notice and cure period, and no condition exists
that, with the giving of notice or the lapse of time or both, would constitute
such a default.
 
Section 4.13 Governmental Regulation. No Borrower Party is subject to regulation
under the Public Utility Holding Company Act of 1935, the Federal Power Act or
the Investment Company Act of 1940 or to any federal or state statute or
regulation limiting its ability to incur indebtedness for borrowed money.
 
Section 4.14 Employee Benefit Plans. No Borrower Party maintains or contributes
to, or has any obligation (including a contingent obligation) under, any
Employee Benefit Plans.
 
Section 4.15 Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable by or pursuant to any contract or other obligation
of any Borrower Party with respect to the making of the Loan or any of the other
transactions contemplated hereby or by any of the Loan Documents. Borrowers
shall, jointly and severally, indemnify, save harmless and defend Lender from
and against all claims for brokers’ or finders’ fees and commissions in
connection with the Loan, with such indemnity to include Lender’s cost for
reasonable attorneys’ fees.
 

40

--------------------------------------------------------------------------------



 
Section 4.16 Environmental Compliance. 
 
(A) No Environmental Claims. There are no claims, liabilities, investigations,
litigation, administrative proceedings, pending or, to any Borrower’s knowledge,
threatened, or judgments, liens or orders relating to any Hazardous Materials
(collectively, “Environmental Claims”) asserted or, to any Borrower’s knowledge,
threatened against any Borrower or relating to any of the Properties. Except as
disclosed in the Environmental Reports delivered to Lender prior to Closing,
none of the Borrower Parties nor, to any Borrower’s knowledge after due inquiry,
any other Person has caused or permitted any Hazardous Material to be used,
generated, reclaimed, transported, released, treated, stored or disposed of in a
manner which could form the basis for an Environmental Claim against any
Borrower or relating to any of the Properties. Additionally, but without
limitation of the foregoing, no liens are presently recorded with the
appropriate land records under or pursuant to any Environmental Law with respect
to any of the Properties and no Governmental Authority has been taking or is in
the process of taking any action that could subject any of the Properties to
Liens under any Environmental Law. There have been no environmental
investigations, studies, audits, reviews or other analyses conducted by or that
are in the possession of any Borrower or its respective Affiliates in relation
to any of the Properties which have not been made available to Lender.
 
(B) Storage of Hazardous Materials. Except as disclosed in the Environmental
Report delivered to Lender prior to Closing, and except for materials
customarily used or stored in connection with operation and management of
properties similar to the applicable Individual Property, which materials at
such Individual Property exist only in reasonable quantities and are stored,
contained, transported, used, released, and disposed of reasonably and without
violation of any Environmental Laws, to each Borrower’s knowledge after due
inquiry, no Hazardous Materials are or were stored or otherwise located, and no
underground storage tanks or surface impoundments are or were located, on any of
the Properties, or to the knowledge of any Borrower after due inquiry, on
adjacent parcels of real property, and no part of the property, or to any
Borrower’s knowledge no part of such adjacent parcels of real property,
including the groundwater located therein or thereunder, is presently
contaminated by Hazardous Materials. Except as disclosed in the Environmental
Reports, to the knowledge of each Borrower, none of the Properties is listed by
any Governmental Authority as containing any Hazardous Materials. Without
limiting the generality of the foregoing, there is not present at, on, in or
under any of the Properties, PCB-containing equipment, asbestos or asbestos
containing materials, underground storage tanks or surface impoundments for
Hazardous Substances, lead in drinking water (except in concentrations that
comply with all Environmental Laws), or lead based paint.
 
(C) Compliance with Environmental Laws. Except as may be set forth in the
Environmental Reports, each Borrower has been and is currently in compliance in
all material respects with all applicable Environmental Laws, including
obtaining and maintaining in effect all permits, licenses or other
authorizations required by applicable Environmental Laws.
 
Section 4.17 Solvency. None of the Borrowers has entered into the transaction or
any Loan Document with the actual intent to hinder, delay, or defraud any
creditor. Each Borrower has received reasonably equivalent value in exchange for
its obligations under the Loan Documents. Giving effect to the Loan, the fair
saleable value of Borrowers’ assets exceeds and will, immediately following the
making of the Loan, exceed Borrowers’ total liabilities, including, without
limitation, subordinated, unliquidated, disputed and Contingent Obligations. The
fair saleable value of Borrowers’ assets is and will, immediately following the
making of the Loan, be greater than Borrowers’ probable liabilities, including
the maximum amount of its Contingent Obligations on its debts as such debts
become absolute and matured. The assets of Borrowers do not and, immediately
following the making of the Loan will not, constitute unreasonably small capital
to carry out Borrowers’ business as conducted or as proposed to be conducted. No
Borrower intends to, and no Borrower believes that it will, incur Indebtedness
and liabilities (including Contingent Obligations and other commitments) beyond
its ability to pay such Indebtedness and liabilities as they mature (taking into
account the timing and amounts of cash to be received by such Borrower and the
amounts to be payable on or in respect of obligations of such Borrower).
 

41

--------------------------------------------------------------------------------



 
Section 4.18 Disclosure. No financial statements, Loan Document or any other
document, certificate or written statement furnished to Lender by any Borrower
Party and, to the knowledge of each Borrower, no document or statement furnished
by any third party on behalf of any Borrower Party, for use in connection with
the Loan contains any untrue representation, warranty or statement of a material
fact, and none omits or will omit to state a material fact necessary in order to
make the statements contained herein or therein not misleading. There is no
material fact known to any Borrower that has had or will have a Material Adverse
Effect and that has not been disclosed in writing to Lender by Borrowers.
 
Section 4.19 Use of Proceeds and Margin Security. Borrowers shall use the
proceeds of the Loan only for the purposes set forth herein and consistent with
all applicable laws, statutes, rules and regulations. No portion of the proceeds
of the Loan shall be used by Borrowers or any Person in any manner that might
cause the borrowing or the application of such proceeds to violate Regulation T,
Regulation U or Regulation X or any other regulation of the Board of Governors
of the Federal Reserve System.
 
Section 4.20 Insurance. Borrowers have in effect all of the policies of
insurance required in Section 5.4 hereof, and no notice of cancellation has been
received with respect to such policies, and, to each Borrower’s knowledge after
due inquiry, each Borrower is in compliance with all conditions contained in
such policies.
 
Section 4.21 Separate Tax Lots. Each of the Individual Properties is comprised
of one (1) or more parcels which constitute separate tax lots. No part of any
Individual Property is included or assessed under or as part of another tax lot
or parcel, and no part of any other property is included or assessed under or as
part of the tax lots or parcels comprising any Individual Property.
 
Section 4.22 Investments. None of the Borrowers has any (i) direct or indirect
interest in, including stock, partnership interest or other securities of, any
other Person, or (ii) direct or indirect loan, advance or capital contribution
made to any other Person, including all indebtedness and accounts receivable
from that other Person.
 
Section 4.23 Bankruptcy. No Borrower Party is or has been a debtor, and no
property of any of them (including the Properties) is property of the estate, in
any voluntary or involuntary case under the Bankruptcy Code or under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect. No Borrower Party and no property of any of them is or has been under
the possession or control of a receiver, trustee or other custodian. No Borrower
Party has made any assignment for the benefit of creditors. No such assignment
or bankruptcy or similar case or proceeding is now contemplated.
 

42

--------------------------------------------------------------------------------



 
Section 4.24 Defaults. No Default or Event of Default exists and no event has
occurred which with the passage of time or the giving of notice, or both, would
be or become a Default or Event of Default.
 
Section 4.25 No Plan Assets. None of the Borrowers is and no Borrower will be
(i) an employee benefit plan as defined in Section 3(3) of ERISA which is
subject to ERISA, (ii) a plan as defined in Section 4975(e)(1) of the IRC which
is subject to Section 4975 of the IRC, or (iii) an entity whose underlying
assets constitute “plan assets” of any such employee benefit plan or plan for
purposes of Title I of ERISA or Section 4975 of the IRC. None of the Borrowers
is and no Borrower will be a “governmental plan” within the meaning of Section
3(32) of ERISA and no transactions by or with any of the Borrowers are or will
be subject to state statutes applicable to such Borrower regulating investments
of and fiduciary obligations with obligations with respect to governmental
plans. Each of the Borrowers and each of the other ERISA Affiliates have made,
and shall continue to make, all required contributions to all employee benefit
plans, if any, that each Borrower and each of the other ERISA Affiliates
maintain or contribute to, within the time periods required by the applicable
provisions of ERISA and any other federal or state law, and each Borrower and
each of the other ERISA Affiliates have no knowledge of any material liability
which has been incurred by any thereof which remains unsatisfied for any taxes
or penalties with respect to any employee benefit plan or any multi-employer
plan. Each such employee benefit plan (other than any multi-employer plan) has
been administered in compliance with its terms and the applicable provisions of
ERISA and any other federal or state law.
 
Section 4.26 No Prohibited Transaction. The execution, delivery and performance
of this Agreement, the Note, each Mortgage and the other Loan Documents do not
constitute a Prohibited Transaction, assuming solely for this purpose that
Lender is a party in interest as defined in Section 3(14) of ERISA (“Party In
Interest”) or a disqualified person as defined in Section 4975(e)(2) of the IRC
(“Disqualified Person”) with respect to an employee benefit plan, if any, which
has directly or indirectly invested in any Borrower or Sole Member.
 
Section 4.27 Not Foreign Person. No Borrower Party is a “foreign person” within
the meaning of Section 1445(f)(3) of the IRC.
 
Section 4.28 No Collective Bargaining Agreements. No Borrower Party is a party
to any collective bargaining agreement.
 
Section 4.29 Compliance. Borrowers are in compliance with all applicable Legal
Requirements. No Borrower is in default or violation of any order, writ,
injunction, decree or demand of any Governmental Authority.
 
Section 4.30 Intellectual Property. All material Intellectual Property that each
of the Borrowers owns or has pending, or under which it is licensed, are in good
standing and uncontested. There is no right under any Intellectual Property
necessary to the business of any of the Borrowers as presently conducted or as
any of the Borrowers contemplates conducting its business. None of the Borrowers
has infringed, nor is infringing, and none of the Borrowers has received notice
of infringement with respect to asserted Intellectual Property of others. There
is no infringement by others of material Intellectual Property of any of the
Borrowers.
 

43

--------------------------------------------------------------------------------



 
Section 4.31 Pre-Closing Date Activities. No Borrower has conducted any business
or other activity on or prior to the Closing Date, other than in connection with
the acquisition and operation of its Applicable Individual Property.
 
Section 4.32 Mortgage and Other Liens. Each Mortgage creates a valid and
enforceable first priority Lien on the Individual Property (and other property)
described therein, as security for the repayment of the Obligations, subject
only to the Permitted Encumbrances applicable to such Individual Property. Each
Loan Document purporting to grant, transfer, assign or otherwise create a Lien
as security for the Loan establishes and creates a valid, subsisting and
enforceable Lien on and a security interest in, or claim to, the rights and
property described therein. All property covered by any Loan Document purporting
to grant, transfer, assign or otherwise create a Lien as security for the Loan
is subject to a UCC financing statement filed and/or recorded, as appropriate
(or irrevocably delivered to an agent for such recordation or filing) in all
places necessary to perfect a valid first priority Lien with respect to the
rights and property that are the subject of such Loan Document to the extent
governed by the UCC.
 
Section 4.33 Management Agreement. The Management Agreement is in full force and
effect. There is no default, breach or violation existing thereunder by any
party thereto and no event (other than payments due but not yet delinquent)
which, with the passage of time or with notice and the expiration of any grace
or cure period, would constitute a default, breach or violation by any party
thereunder.
 
Section 4.34 No Prohibited Persons. None of the Borrowers, nor Guarantor, nor
any of their respective offices, directors, partners, members, Affiliates or, to
the knowledge of any Borrower, shareholders in an entity or person: (i) that is
listed in the Annex to, or is otherwise subject to the provisions of Executive
Order 13224 issued on September 24, 2001 (“EO13224”); (ii) whose name appears on
the United States Treasury Department’s Office of Foreign Assets Control
(“OFAC”) most current list of “Specifically Designated National and Blocked
Persons” (which list may be published from time to time in various mediums
including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf); (iii) who commits, threatens to commit or
supports “terrorism”, as that term is defined in EO13224; or (iv) who is
otherwise affiliated with any entity or person listed above (any and all parties
or persons described in clauses (i) through (iv) above are herein referred to as
a “Prohibited Person”).
 
ARTICLE V
COVENANTS OF BORROWER PARTIES
 
Each of the Borrowers covenants and agrees that until payment in full of the
Loan, all accrued and unpaid interest and all other Obligations, unless Lender
shall otherwise give its prior written consent, such Person shall perform and
comply with, or cause the performance and compliance of the applicable Borrower
Parties with, all covenants in this Article V.

44

--------------------------------------------------------------------------------



 
Section 5.1 Financial Statements and Other Reports. 
 
(A) Financial Statements.
 
(i) Annual Reporting. Within one hundred twenty (120) days after the end of each
calendar year, Borrowers shall provide true and complete copies of Borrowers’
and Guarantor’s Financial Statements for such year to Lender. All such annual
Financial Statements shall be certified by a certified public accountant
reasonably acceptable to Lender which is employed by Borrowers or Guarantor (or
an Affiliate of Borrowers or Guarantor) and is responsible for reviewing and
auditing the Financial Statements of Borrowers and Guarantor, and shall be
accompanied by a certificate of such audit executed by such accounting firm or
certified public accountant in customary form, subject only to such exceptions
as shall be reasonably approved in writing by Lender; provided, that annual
audit of the Financial Statements for Borrowers shall not be required, and in
lieu thereof internally prepared and certified (by Borrowers) annual Financial
Statements of Borrowers shall suffice to satisfy the foregoing requirements for
annual Borrower Financial Statements, so long as Guarantor provides, and
Borrowers hereby agree to cause Guarantor to provide to Lender, (1) within 120
days after the end of each calendar year, annual, audited consolidated Financial
Statements reflecting the consolidated assets and liabilities of Borrower and
Guarantor (among other Persons included in Guarantor’s consolidated financial
statements), and (2) copies of all reports and filings with the Securities and
Exchange Commissions that Guarantor delivers and files, in each case within 30
days after such filings are made with the Securities and Exchange Commission.
The annual Financial Statements for Borrowers and Guarantor shall each be
accompanied by a certification executed by the entity’s chief executive officer
or chief financial officer or the individual Guarantor, in the case of an
individual Guarantor, satisfying the criteria set forth below. The annual
Financial Statements of Borrowers shall also be accompanied by a Compliance
Certificate (as defined below).
 
(ii) Quarterly Reporting - Borrower. Within forty-five (45) days after the end
of each Calendar Quarter, Borrowers shall provide true and complete copies of
their Financial Statements for such quarter to Lender, together with a
certification executed on behalf of Borrowers by their respective chief
executive officers or chief financial officers in accordance with the criteria
set forth below. The quarterly Financial Statements of Borrowers also shall be
accompanied by a Compliance Certificate (as defined below).
 
(iii) Quarterly Reporting - Guarantor. Within forty-five (45) days after the end
of each Calendar Quarter, Borrowers shall provide true and complete copies of
Guarantor’s Financial Statements for such quarter to Lender, together with a
certification executed on behalf of Guarantor by its chief executive officer or
chief financial officer (or by the individual Guarantor, in the ease of an
individual Guarantor) in accordance with the criteria set forth below.
 
(iv) Debt Service Coverage Ratio. Within thirty (30) days after the end of each
Calendar Quarter, Borrowers shall provide to Lender Borrowers’ calculation of
the Debt Service Coverage Ratio for the twelve month period ending at the end of
such Calendar Quarter, together with the Borrowers’ method of calculation and
such detail and background information as Lender shall reasonably require and a
certification executed on behalf of Borrowers by their respective chief
financial officers (or other responsible officer(s) or representative(s)
reasonably acceptable to Lender) in accordance with the criteria set forth
below.
 

45

--------------------------------------------------------------------------------



 
(v) Leasing Reports. Within thirty (30) days after the end of each calendar
month, Borrowers shall provide to Lender a certified Rent Roll, rental status
report and a schedule of Security Deposits held under Leases, in form and
substance reasonably acceptable to Lender.
 
(vi) Monthly Reporting. Within thirty (30) days after the end of each calendar
month, Borrowers shall provide to Lender (a) accrual basis operating statements,
together with a statement of cash flow, for each of the Properties, each in a
form reasonably satisfactory to Lender, (a) for such month, (b) for the year to
date with a comparison and reconciliation with the Operating Budget and Capital
Expenditures Budget indicating all variances on a line item basis and (c) for
the 12 month period ended as of the end of such calendar month, together with
(b) a certification executed on behalf of Borrowers by their respective chief
financial officers (or other responsible officer(s) or representative(s)
reasonably acceptable to Lender) in accordance with the criteria set forth
below.
 
(vii) Additional Reporting. In addition to the foregoing, Borrowers shall
promptly provide to Lender, and cause each other Borrower Party to promptly
provide to Lender, such further documents and information concerning its
operations, properties, ownership, and finances as Lender shall from time to
time reasonably request.
 
(viii) GAAP. Borrowers will maintain systems of accounting established and
administered in accordance with sound business practices and sufficient in all
respects to permit preparation of Financial Statements in conformity with GAAP.
All Financial Statements shall be prepared in accordance with GAAP, consistently
applied.
 
(ix) Certifications of Financial Statements and Other Documents, Compliance
Certificate. Together with the Financial Statements and other documents and
information provided to Lender by or on behalf of any Borrower Party under this
Section, such Borrower Party also shall deliver to Lender a certification in
form and substance reasonably satisfactory to Lender, executed on behalf of such
Borrower Party by its chief executive officer or chief financial officer (or by
the individual Guarantor if the Guarantor is an individual) stating that, to
such officer’s or individual’s knowledge, such Financial Statements, documents,
and information are true and complete in all material respects and do not omit
to state any material information without which the same might reasonably be
misleading. In addition, where this Loan Agreement requires a “Compliance
Certificate”, the Borrower Party required to submit the same shall deliver a
certificate duly executed on behalf of such Borrower Party by its chief
executive officer or chief financial officer, in form and substance reasonably
satisfactory to Lender, stating that there does not exist any Default or Event
of Default under the Loan Documents (or if any exists, specifying the same in
detail).
 
(x) Fiscal Year. Each Borrower represents that its fiscal year ends on December
31, and agrees that it shall not change its fiscal year.

46

--------------------------------------------------------------------------------



 
(B) Accountants’ Reports. Promptly upon receipt thereof, Borrowers shall
deliver, and cause each other Borrower Party to deliver, copies of all
significant reports submitted by independent public accountants in connection
with each annual, interim or special audit of the Financial Statements or other
affairs of such Borrower Party made by such accountants, including the comment
letter submitted by such accountants to management in connection with the annual
audit.
 
(C) Tax Returns. Within thirty (30) days after filing the same, Borrowers shall
deliver to Lender a copy of their Federal income tax returns (or the return of
the applicable Person into which any Borrower’s Federal income tax return is
consolidated) certified on its behalf by their chief financial officers (or
similar position) to be true and correct.
 
(D) Material Notices. 
 
(i) Borrowers shall promptly deliver, or cause to be delivered to Lender, copies
of all notices of default given or received by any Borrower Party with respect
to noncompliance related to any material Indebtedness of any Borrower Party.
 
(ii) Borrowers shall promptly deliver to Lender copies of any and all material
notices (including any notice alleging any material default or breach) received
by any Borrower from any manager, any franchisors, any licensors, or any tenants
for or pertaining to any of the Properties.
 
(E) Events of Default, etc. Promptly upon any Borrower obtaining knowledge of
any of the following events or conditions, such Borrower shall deliver a
certificate executed on its behalf by its chief financial officer or similar
officer specifying the nature and period of existence of such condition or event
and what action such Borrower or any Affiliate thereof has taken, is taking and
proposes to take with respect thereto: (i) any condition or event that
constitutes an Event of Default or Default; (ii) any Material Adverse Effect; or
(iii) any actual or alleged breach or default or assertion of (or written threat
to assert) remedies under any Management Agreement.
 
(F) Litigation. Promptly upon any Borrower’s obtaining knowledge of (1) the
institution, or threat thereof, of any action, suit, proceeding, governmental
investigation or arbitration against or affecting any Borrower or any of the
Properties owned not previously disclosed in writing by Borrowers to Lender, or
(2) any material development in any action, suit, proceeding, governmental
investigation or arbitration at any time pending against or affecting any
Borrower or any of the Properties, Borrowers will give notice thereof to Lender
and provide such other information as may be reasonably available to enable
Lender and its counsel to evaluate such matter.
 
(G) Insurance. Within the thirty (30) day period prior to the end of each
insurance policy period of Borrowers, Borrowers will deliver binders or
certificates of insurance evidencing renewal of any existing coverages (or
copies of any new insurance policies not previously delivered to Lender),
reports, and/or other information (all in form and substance reasonably
satisfactory to Lender), (i) outlining all material insurance coverage
maintained as of the date thereof by Borrowers and all material insurance
coverage planned to be maintained by Borrowers in the subsequent insurance
policy period, and (ii) evidencing payment in full of the premiums for such
insurance policies.

47

--------------------------------------------------------------------------------



 
(H) Other Information. With reasonable promptness, each Borrower Party will
deliver such other information and data with respect to such Person and its
Affiliates or the Properties as from time to time may be reasonably requested by
Lender.
 
Section 5.2 Existence; Qualification. Each Borrower will at all times preserve
and keep in full force and effect its existence as a limited partnership,
limited liability company, or corporation, as the case may be and all rights and
franchises material to its business, including its qualification to do business
in each state where it is required by law to so qualify. Without limitation of
the foregoing, each Borrower and, to the extent required by applicable law, Sole
Member shall at all times be qualified to do business in the state where the
Properties are located.
 
Section 5.3 Payment of Impositions and Claims. 
 
(A) Subject to Borrowers’ contest rights set forth in subsection (B) below,
Borrowers will pay when due (i) all Impositions; (ii) all claims (including
claims for labor, services, materials and supplies) for sums that have become
due and payable and that by law have or may become a Lien upon any of its
properties or assets (hereinafter referred to as the “Claims”); and (iii) all
federal, state and local income taxes, sales taxes, excise taxes and all other
taxes and assessments of each Borrower on its business, income or assets; in
each instance before any penalty or fine is incurred with respect thereto.
 
(B) Borrowers shall not be required to pay, discharge or remove any Imposition
or Claim so long as Borrowers contest in good faith such Imposition or Claim or
the validity, applicability or amount thereof by an appropriate legal proceeding
which operates to prevent the collection of such amounts and the sale of any of
the Properties or any portion thereof, so long as: (i) no Event of Default shall
have occurred and be continuing; (ii) prior to the date on which such Imposition
or Claim would otherwise have become delinquent, Borrowers shall have given
Lender prior written notice of its intent to contest said Imposition or Claim;
(iii) prior to the date on which such Imposition or Claim would otherwise have
become delinquent, Borrowers shall have deposited with Lender (or with a court
of competent jurisdiction or other appropriate body approved by Lender) such
additional amounts as are necessary to keep on deposit at all times, an amount
equal to at least one hundred fifty percent (150%) (or such higher amount as may
be required by applicable law) of the total of (x) the balance of such
Imposition or Claim then remaining unpaid, and (y) all interest, penalties,
costs and charges accrued or accumulated thereon, together with such other
security as may be required in the proceeding, or as may be required by Lender,
to insure the payment of any such Imposition or Claim and all interest and
penalties thereon; (iv) no risk of sale, forfeiture or loss of any interest in
any of the Properties or any part thereof arises, in Lender’s judgment, during
the pendency of such contest; (v) such contest does not, in Lender’s
determination, have a Material Adverse Effect; (vi) such contest is based on
bona fide, material, and reasonable claims or defenses; and (vii) such
proceeding shall be permitted under and be conducted in accordance with the
provisions of any other instrument to which any Borrower is subject and shall
not constitute a default thereunder and such proceeding shall be conducted in
accordance with all applicable statutes, laws and ordinances. Any such contest
shall be prosecuted with due diligence, and Borrowers shall promptly pay the
amount of such Imposition or Claim as finally determined, together with all
interest and penalties payable in connection therewith. Lender shall have full
power and authority, but no obligation, to apply any amount deposited with
Lender under this subsection to the payment of any unpaid Imposition or Claim to
prevent the sale or forfeiture of any of the Properties for non-payment thereof,
if Lender reasonably believes that such sale or forfeiture is threatened. Any
surplus retained by Lender after payment of the Imposition or Claim for which a
deposit was made shall be promptly repaid to Borrowers unless an Event of
Default shall have occurred, in which case said surplus may be retained by
Lender to be applied to the Obligations. Notwithstanding any provision of this
Section to the contrary, Borrowers shall pay any Imposition or Claim which it
might otherwise be entitled to contest if an Event of Default shall occur, or
if, in the reasonable determination of Lender, any of the Properties is in
jeopardy or in danger of being forfeited or foreclosed. If Borrowers refuse to
pay any such Imposition or Claim, upon five (5) Business Days’ prior written
notice, Lender may (but shall not be obligated to) make such payment and
Borrowers shall reimburse Lender on demand for all such advances.

48

--------------------------------------------------------------------------------



 
Section 5.4 Maintenance of Insurance. Borrowers will maintain or cause to be
maintained, with financially sound and reputable insurers, public liability,
fire and extended coverage and property damage, rent loss or business
interruption and other types of insurance with respect to its business and the
Properties (including all Improvements now existing or hereafter erected
thereon) against all losses, hazards, casualties, liabilities and contingencies
as customarily carried or maintained by Persons of established reputation
engaged in similar businesses and as Lender shall require and in such amounts
and for such periods as Lender shall require. Without limitation of the
foregoing, Borrowers shall maintain or cause to be maintained policies of
insurance with respect to each Individual Property in the following amounts and
covering the following risks:
 
(i) Property damage insurance covering loss or damage to the applicable
Individual Property caused by fire, lightning, hail, hurricane, windstorm, tidal
wave, explosion, acts of terrorism, vandalism, malicious mischief, and such
other losses, hazards, casualties, liabilities and contingencies as are normally
and usually covered by fire, extended coverage and all risk policies in effect
where the applicable Individual Property is located endorsed to include all of
the extended coverage perils and other broad form perils, including the standard
“all risks” clauses, with such endorsements as Lender may from time to time
reasonably require including, without limitation, building ordinance and law
(including demolition costs and increased cost of construction coverage),
lightning, hurricane, windstorm, tidal wave, civil commotion, acts of terrorism,
hail, riot, strike, water damage, sprinkler leakage, collapse and malicious
mischief. Such policy shall be in an amount not less than that necessary to
comply with any coinsurance percentage stipulated in the policy, but not less
than 100% of the full replacement cost of all Improvements at the applicable
Individual Property (without any deduction for depreciation), and shall contain
a replacement cost and agreed amount endorsement in an amount not less than the
outstanding principal amount of the Loan. The deductible under such policy shall
not exceed an amount customarily required by institutional lenders for similar
properties in the general vicinity of the applicable Individual Property, but in
no event in excess of $5,000, or such other amount as is approved by Lender from
time to time. In addition to and without limiting the foregoing, the property
insurance required under this Section 5.4(i), and the property insurance and
business interruption and rent loss insurance required under Sections 5.4(v) and
(vi) below shall be required to cover perils of terrorism and acts of terrorism.
 

49

--------------------------------------------------------------------------------



 
(ii) Broad form boiler and machinery insurance in an amount equal to the full
replacement cost of the Improvements at such Individual Property (without any
deduction for depreciation) in which the boiler or similar vessel is located,
and including coverage against loss or damage from (1) leakage of sprinkler
systems and (2) damage, breakdown or explosion of steam boilers, electrical
machinery and equipment, air conditioning, refrigeration, pressure vessels or
similar apparatus and mechanical objects now or hereafter installed at the
applicable Individual Property.
 
(iii) If the applicable Individual Property is located in area prone to
geological phenomena, including, but not limited to, sinkholes, mine subsidence,
tidal waves or earthquakes, insurance covering such risks in an amount not less
than 100% of the full replacement cost of the Improvements at such Individual
Property without any deduction for depreciation, with a maximum permissible
deductible of $5,000, or such other amount as is approved by Lender from time to
time.
 
(iv) Flood insurance if the applicable Individual Property is located, in whole
or in part, in an area now or hereafter designated as “flood prone” or a
“special flood hazard area” (as defined under the National Flood Insurance Act
of 1968, the Flood Disaster Protection Act of 1973 or the National Flood
Insurance Reform Act of 1994 (as each may be amended, or any successor law,
collectively, the “Flood Insurance Acts”)). Such policy shall be in an amount
equal to 100% of the full replacement cost of the Improvements at such
Individual Property, or such other amount as is approved by Lender from time to
time, and shall have a maximum permissible deductible equal to an amount
customarily required by institutional lenders for similar properties in the
general vicinity of the applicable Individual Property, but in no event in
excess of $5,000, or such other amount as is approved by Lender from time to
time.
 
(v) Business interruption or rent loss insurance in an amount equal to the gross
income or rentals from the applicable Individual Property for an indemnity
period of eighteen (18) months, such amount being adjusted annually. Lender
shall be named as loss payee under such insurance.
 
(vi) During any period of reconstruction, renovation or alteration of the
applicable Individual Property, a complete value, “All Risks” Builders Risk form
or “Course of Construction” insurance policy in non-reporting form and in an
amount reasonably satisfactory to Lender.
 
(vii) Commercial General Liability insurance covering claims for bodily injury,
death or property damage occurring upon, in or about the applicable Individual
Property in an amount not less than $1,000,000 per occurrence and $2,000,000 in
the aggregate with no deductible of self insurance retention, and an umbrella
liability policy in the amount of $3,000,000.
 
(viii) If required by applicable state laws, worker’s compensation or employer’s
liability insurance in accordance with such laws.
 
(ix) Such other insurance and endorsements, if any, with respect to each
Individual Property and the operation thereof as Lender may reasonably require
from time to time, provided same are customarily required by institutional
lenders for similar properties in the general vicinity of the applicable
Individual Property, or which are otherwise required by the Loan Documents.
 

50

--------------------------------------------------------------------------------



 
Each carrier providing any insurance, or portion thereof, required by this
Section shall be licensed to do business in the jurisdiction in which the
applicable Individual Property is located, and shall have a claims paying
ability rating by S&P of not less than “AA,” by Moody’s of not less than “Aa2”
and by Fitch of not less than “AA,” and an A.M. Best Company, Inc. rating of not
less than A and financial size category of not less than XIII. Except as
otherwise expressly set forth in this Loan Agreement, Borrowers shall cause all
insurance (except general public liability and excess liability, as to which
Lender shall be named as additional insured, and workers’ compensation
insurance) carried in accordance with this Section to be payable to Lender as a
mortgagee and loss payee and not as a coinsured, and, in the case of all
policies of insurance carried by each lessee, for the benefit of Borrowers (or
any of them), if any, to cause all such policies to be payable to Lender as
Lender’s interest may appear.
 
All insurance policies and renewals thereof (i) shall be in a form reasonably
acceptable to Lender, (ii) shall provide for a term of not less than one year,
(iii) shall provide by way of endorsement, rider or otherwise that such
insurance policy shall not be canceled, endorsed, altered, or reissued to effect
a change in coverage unless such insurer shall have first given Lender thirty
(30) days prior written notice thereof, (iv) shall include a standard
non-contributory mortgagee endorsement or its equivalent in favor of and in form
acceptable to Lender, (v) shall provide for claims to be made on an occurrence
basis, (vi) shall contain an agreed value clause updated annually (if the amount
of coverage under such policy is based upon the replacement cost of any of the
Properties) and (vii) shall designate Lender as “mortgagee and loss payee”
(except general public liability and excess liability, as to which Lender shall
be named as additional insured). All property damage insurance policies (except
for flood and earthquake policies) must automatically reinstate after each loss.
 
Any insurance required by this Loan Agreement may, at the option of Borrowers,
be effected by blanket and/or umbrella policies issued to Borrowers covering the
Properties and other properties of Borrowers’ Affiliates provided that, in each
case, the policies otherwise comply with the provisions of this Loan Agreement
and allocate to each Individual Property, from time to time, the coverage
required under this Loan Agreement, without possibility of reduction or
coinsurance by reason of, or damage to, any other property (real or personal)
named therein. If the insurance required by this Loan Agreement shall be
effected by any such blanket or umbrella policies, Borrowers shall furnish to
Lender certificates or insurance evidencing same, with schedules attached
thereto showing the amount of the insurance provided under such policies which
is applicable to each Individual Property.
 
Section 5.5 Maintenance of the Properties; Alterations; Casualty or Taking. 
 
(A) Maintenance of the Properties; Alterations. Borrowers will maintain the
Properties or cause the Properties to be maintained in good repair, working
order and condition, and will make or cause to be made all appropriate repairs,
renewals and replacements thereof. Without limitation of the foregoing,
Borrowers will operate and maintain each Individual Property substantially in
accordance with the applicable Operating Budget and Capital Expenditure Budget.
In addition, unless Lender agrees otherwise, Borrowers shall cause all items in
the Capital Expenditure Budget to be performed and completed in substantially in
accordance with such plan. All work required or permitted under this Loan
Agreement shall be performed in a good and workmanlike manner and in compliance
with all applicable laws. So long as no Event of Default has occurred and is
continuing, Borrowers may, without Lender’s consent, perform alterations to the
Properties which (i) do not constitute a Material Alteration, (ii) do not
adversely affect any Borrower’s financial condition or the value or net
operating income of any of the Properties, and (iii) are in the ordinary course
of Borrowers’ business. No Borrower shall perform any Material Alteration
without Lender’s prior written consent, which consent shall not be unreasonably
withheld; provided, however, that Lender may, in its sole and absolute
discretion, withhold consent to any Material Alteration which Lender determines
may result in a decrease of net operating income from any of the Properties.
Lender may, as a condition to giving its consent to a Material Alteration,
require that Borrowers deposit cash with Lender for payment of the cost of such
Material Alteration in an amount equal to 125% of the cost of the Material
Alteration as estimated by Lender. Upon substantial completion of the Material
Alteration, Borrowers shall provide evidence reasonably satisfactory to Lender
that (i) the Material Alteration was constructed in accordance with all
applicable laws and substantially in accordance with plans and specifications
approved by Lender (which approval shall not be unreasonably withheld or
delayed), (ii) all contractors, subcontractors, materialmen and professionals
who provided work, materials or services in connection with the Material
Alteration have been paid in full and have delivered unconditional releases of
lien and (iii) all material licenses necessary for the use, operation and
occupancy of the Material Alteration have been issued. Borrowers shall reimburse
Lender upon demand for all reasonable out-of-pocket costs and expenses
(including the reasonable fees of any architect, engineer or other professional
engaged by Lender) incurred by Lender in reviewing plans and specifications or
in making any determinations necessary to implement the provisions of this
Section 5.5(A).
 

51

--------------------------------------------------------------------------------



 
(B) Casualty or Taking. In the event of casualty or loss or a Taking at any of
the Individual Properties, Borrowers shall give immediate written notice of the
same to the insurance carrier and to Lender and shall promptly commence and
diligently prosecute to completion, in accordance with the terms hereof, all
Legal Requirements, the repair and restoration of the affected Individual
Property as nearly as possible to the Pre-Existing Condition (hereinafter
defined) (a “Restoration”). Borrowers shall pay all costs of such Restoration
whether or not such costs are covered by insurance or Condemnation Proceeds.
Borrowers hereby authorize and empower Lender (a) to make proof of loss, to
adjust and compromise or settle any claim under insurance policies, including
business interruption or rent loss insurance, or in connection with a Taking,
(b) to appear in and prosecute any action arising from any insurance policies or
Taking, (c) to collect and receive insurance proceeds and Condemnation Proceeds,
and (d) to deduct therefrom Lender’s expenses incurred in the collection of such
proceeds; provided however, that nothing contained in this Section shall require
Lender to incur any expense or take any action hereunder. Borrowers further
authorize Lender, at Lender’s option, (i) to hold the balance of such proceeds
to be used to pay for the cost of Restoration of the applicable Individual
Property or (ii) subject to Section 5.5(C), to apply such proceeds to payment of
the Obligations whether or not then due, in any order, and, provided that no
Event of Default has occurred and is continuing, upon any such application of
insurance proceeds or Condemnation Proceeds to the Obligations pursuant to the
foregoing, no Prepayment Consideration shall be due and payable. Notwithstanding
the foregoing, in the event of a casualty or Taking with respect to an
Individual Property where the loss does not exceed the Restoration Threshold for
such Individual Property, and the casualty or Taking (as applicable), in
Lender’s reasonable judgment, has no material impact on the remainder of such
Individual Property, Borrowers may settle and adjust such claim; provided that
(a) no Event of Default has occurred and is continuing and (b) such adjustment
and the Restoration are carried out in a commercially reasonable and timely
manner, and further provided that Lender’s reasonable consent shall be required
for the adjustment or settlement by any Borrower of any claim the settlement or
adjustment of which may reasonably be anticipated to result in proceeds in
excess of $500,000.
 

52

--------------------------------------------------------------------------------



 
(C) Proceeds Application to Restoration. Lender shall not exercise Lender’s
option to apply insurance proceeds or Condemnation Proceeds to payment of the
Obligations and Lender shall make the proceeds available for Restoration if all
of the following conditions are met: (i) no Event of Default then exists; (ii)
Lender reasonably determines that there will be sufficient funds to complete the
Restoration of the applicable Individual Property to at least the Pre-Existing
Condition and to timely make all payments due under the Loan Documents during
the Restoration of the applicable Individual Property; (iii) Lender reasonably
determines that the fair market value of the applicable Individual Property
after Restoration will not be less than the fair market value of such Individual
Property prior to the occurrence of the loss or casualty to the Individual
Property or the Taking, and that the rental income of the Properties, after the
Restoration of the affected Individual Property to the Pre-Existing Condition,
will be sufficient to meet all Operating Expenses, payments for Reserves and
payments of principal and interest under the Loan and maintain a Debt Service
Coverage Ratio at least equal to 1.10 to 1; and (iv) Lender reasonably
determines that the Restoration of the affected Individual Property to the
Pre-Existing Condition will be completed within one (1) year of the date of the
loss or casualty to the affected Individual Property or the Taking, but in no
event later than six (6) months prior to the Maturity Date; (v) in Lender’s
reasonable judgment less than thirty percent (30%) (in the case of a fire or
other loss or casualty to an Individual Property) or fifteen percent (15%) (in
the case of a Taking) of the fair market value of the applicable Individual
Property has been damaged, destroyed or rendered unusable as a result of such
fire or other casualty or Taking; and (vi) Lender is reasonably satisfied that
the Individual Property in question can be restored and repaired as nearly as
possible to the condition it was in immediately prior to such casualty or Taking
and in compliance with all applicable zoning, building and other laws and codes
(the “Pre-Existing Condition”), and in the case of a Taking Lender is reasonably
satisfied that the Taking will, upon completion of the Restoration, have no
material adverse effect on the use, operation or value of the applicable
Individual Property. Notwithstanding anything to the contrary set forth in this
Section 5.5, to the extent the insurance proceeds paid or payable with respect
to any casualty to any Individual Property (either singly or when aggregated
with all other then unapplied proceeds with respect to the affected Individual
Property) do not exceed the Restoration Threshold and the estimated cost of
completing the applicable Restoration shall not be greater than the Restoration
Threshold, and provided that no Event of Default shall have occurred and be
continuing, such proceeds (other than business interruption and rent loss
insurance proceeds) are to be paid directly to Borrowers to be applied to
Restoration of the affected Individual Property in accordance with the terms
hereof. Lender may retain business interruption or rent loss insurance proceeds
as a reserve, and disburse the same on a monthly basis into the Deposit Account
for application to debt service on the Loan until such time as Restoration is
complete.
 

53

--------------------------------------------------------------------------------



 
(D) Disbursement for Restoration. If Lender elects to make the insurance
proceeds or Condemnation Proceeds available for Restoration of any Individual
Property (or is required to make such proceeds available pursuant to Section
5.5(C) above), the proceeds shall be disbursed by Lender to, or as directed by,
Borrowers from time to time during the course of the Restoration, but not more
frequently than once a month and in requested amounts of not less than $100,000,
upon receipt of evidence satisfactory to Lender that (i) all materials installed
and work and labor performed in connection with the Restoration have been paid
for in full (other than that to be paid from the current pending disbursement),
and (ii) there exist no notices of pendency, mechanic’s or materialman’s liens
or notices of intention to file same, or any other liens or encumbrances of any
nature whatsoever on the applicable Individual Property. Borrowers agree that,
if at any time during the Restoration, the cost of completing such Restoration,
as reasonably determined by Lender, exceeds the undisbursed insurance proceeds,
Borrowers shall, promptly upon demand by Lender, deposit the amount of such
excess with Lender, and Lender shall first disburse such deposit to pay for the
costs of such Restoration on the same terms and conditions as the insurance
proceeds are disbursed. If Borrowers deposit such excess with Lender and if,
after completion of the Restoration, any funds remain from the combination of
insurance proceeds or Condemnation Proceeds and the funds so deposited with
Lender by Borrowers, and if no Event of Default shall have occurred and be
continuing, then Lender shall disburse into the Deposit Account, for application
pursuant to Article VII hereof, such remaining funds (together with any interest
earned thereon).
 
(E) Disbursement Conditions. Lender may, at Lender’s option, condition
disbursement of any insurance proceeds or Condemnation Proceeds in excess of the
Restoration Threshold on Lender’s approval of plans and specifications of an
independent architect licensed in the state in which the Properties are located,
having at least five (5) years of experience as an architect and reasonably
satisfactory to Lender (an “Approved Architect”), any and all material
contractors, subcontractors and materialmen engaged in the Restoration and the
contracts and subcontracts under which they have been engaged, contractor’s cost
estimates, architect’s certificates, waivers of liens, sworn statements of
mechanics and materialmen and such other evidence of costs, percentage
completion of construction, application of payments, and satisfaction of liens
as Lender may reasonably require. Lender shall not be obligated to disburse
insurance proceeds or Condemnation Proceeds more frequently than once every
calendar month. If insurance proceeds or Condemnation Proceeds are applied to
the payment of the Obligations, any such application of proceeds to principal
shall not extend or postpone the due dates of the monthly payments due under the
Note or otherwise under the Loan Documents, or change the amounts of such
payments. Any amount of insurance proceeds remaining in Lender’s possession
after full and final payment and discharge of all Obligations shall be refunded
to Borrowers or otherwise paid in accordance with applicable law. If any
Individual Property is sold at foreclosure or if Lender acquires title to such
Individual Property, Lender shall have all of the right, title and interest of
Borrowers in and to any insurance policies and unearned premiums thereon and in
and to the proceeds resulting from any damage to such Individual Property prior
to such sale or acquisition, and to any Condemnation Proceeds.
 
(F) Retainage. In no event shall Lender be obligated to make disbursements of
insurance proceeds or Condemnation Proceeds in excess of an amount equal to the
costs actually incurred from time to time for work in place as part of the
Restoration, as certified by the Approved Architect, less a retainage equal to
ten percent (10%) of such costs incurred until the Restoration has been
completed. The retainage shall in no event be less than the amount actually held
back by Borrowers (or any of them) from contractors, subcontractors and
materialmen engaged in the Restoration. The retainage shall not be released
until the Approved Architect certifies to Lender that the Restoration has been
completed substantially in accordance with the provisions of this Section 5.5
and that all material approvals necessary for the re-occupancy and use of the
affected Individual Property have been obtained from all appropriate
Governmental Authorities, and Lender receives evidence reasonably satisfactory
to Lender that the costs of the Restoration have been paid in full or will be
paid in full out of the retainage.
 

54

--------------------------------------------------------------------------------



 
Section 5.6 Inspection. Borrowers shall permit any authorized representatives
designated by Lender to visit and inspect during normal business hours the
Properties and their respective businesses, including their financial and
accounting records, and to make copies and take extracts therefrom, and to
discuss their affairs, finances and business with their officers and independent
public accountants, at such reasonable times during normal business hours and as
often as may be reasonably requested. Unless an Event of Default has occurred,
Lender shall provide advance written notice of at least two (2) Business Days
prior to visiting or inspecting any of the Properties or any Borrower’s offices.
 
Section 5.7 Environmental Compliance. 
 
(A) Environmental Laws. Borrowers shall at all times comply in all material
respects with all applicable Environmental Laws. Borrowers shall not: (i)
violate any applicable Environmental Law; or (ii) generate, use, transport,
handle, store, release or dispose of any Hazardous Material in or into, on or
onto, or from any of the Properties (except in accordance with applicable law);
or (iii) permit any Lien imposed pursuant to any Environmental Law to be imposed
or to remain on any of the Properties.
 
(B) Remedial Action. i) Borrowers shall promptly take and diligently prosecute
any and all necessary remedial actions upon obtaining knowledge of the presence,
storage, use, disposal, transportation, active or passive migration, release or
discharge of any Hazardous Materials on, under or about any of the Properties in
violation of any Environmental Laws; provided, however, that whether or not such
action is required under applicable Environmental Laws, Borrowers shall be
required to take all remedial action necessary to clean up and remove mold and
microbial matter from the Properties in the event that any action, suit or
proceeding shall be commenced or threatened (in writing) by any Person or
Governmental Authority with respect thereto or any investigation related to mold
or microbial matter is commenced by any Governmental Authority, which action,
suit, proceeding or investigation, if adversely determined, could reasonably be
expected to have a Material Adverse Effect. In the event any Borrower undertakes
or causes to be undertaken any remedial action with respect to any Hazardous
Materials on, under or about any of the Properties, such Borrower shall conduct
and complete such remedial action in compliance with all applicable
Environmental Laws and in accordance with the applicable policies, orders and
directives of all federal, state and local governmental authorities.
 
(ii) If requested by Lender, all remedial actions under clause (i) above shall
be performed by contractors, and under the supervision of a consulting engineer,
which shall not be an Affiliate of any of the Borrowers, each approved in
advance by Lender which approval shall not be unreasonably withheld or delayed.
All costs and expenses reasonably incurred in connection with such remedial
actions shall be paid by Borrowers. If Borrowers do not timely commence and
diligently prosecute to completion the remedial actions, Lender may (but shall
not be obligated to), upon 30 days prior written notice to Borrowers of its
intention to do so, cause such remedial actions to be performed. Borrowers shall
pay or reimburse Lender on demand for all expenses (including reasonable
attorneys’ fees and disbursements, but excluding internal overhead,
administrative and similar costs of Lender) reasonably relating to or incurred
by Lender in connection with monitoring, reviewing or performing any remedial
actions in accordance herewith.
 

55

--------------------------------------------------------------------------------



 
(iii) No Borrower shall commence any remedial actions under clause (i) above
without Lender’s prior written approval which approval shall not be unreasonably
withheld or delayed. Notwithstanding the foregoing, if the presence or
threatened presence of Hazardous Material on, under or about any of the
Properties poses an immediate threat to the health, safety or welfare of any
Person or the environment, or is of such a nature that an immediate response is
necessary or required under applicable Environmental Law, then Borrowers may
commence all necessary remedial actions without Lender’s prior written approval.
In such events, Borrowers shall notify Lender as soon as practicable and, in any
event, within three Business Days, of any action taken. No Borrower shall enter
into any settlement agreement, consent decree or other compromise relating to
Hazardous Materials or Environmental Laws unless and until Lender has provided
its prior written consent thereto.
 
(C) Further Assurance. If Lender at any time has a reasonable basis to believe
that a violation of any Environmental Law related to any of the Properties has
occurred and is continuing or that any basis for a material Environmental Claim
affecting any Borrower Party or related to any of the Properties exists, then
Borrowers agree, promptly after written request from Lender, to provide Lender
with such reports, certificates, engineering studies or other written material
or data as Lender may reasonably require so as to satisfy Lender that the
Borrower Parties and the applicable Properties are in material compliance with
all applicable Environmental Laws.
 
(D) O & M Program. In the event the Environmental Report recommends the
development of an operation and maintenance program for any of the Properties
(including, without limitation, with respect to the presence of asbestos and/or
lead-based paint) (“O & M Program”), Borrowers shall develop an O & M Program,
as approved by Lender, in Lender’s sole discretion, and shall, during the term
of the Loan, including any extension or renewal thereof, comply in all respects
with the terms and conditions of the O & M Program.
 
Section 5.8 Environmental Disclosure. 
 
(A) Borrowers shall promptly upon becoming aware thereof advise Lender in
writing and in reasonable detail of: (1) any release, disposal or discharge of
any Hazardous Material on, under, or about any of the Properties required to be
reported to any federal, state or local governmental or regulatory agency under
the applicable Environmental Laws except such releases, disposals or discharges
pursuant to and in compliance with valid permits, authorizations or
registrations under said Environmental Laws; (2) any and all written
communications sent or received by any Borrower with respect to any
Environmental Claims or any release, disposal or discharge of Hazardous Material
required to be reported to any federal, state or local governmental or
regulatory agency; (3) any remedial action taken by any Borrower or any other
Person in response to any Hazardous Material on, under or about any of the
Properties; (4) the discovery by any Borrower of any occurrence or condition on
any real property adjoining or in the vicinity of any of the Properties that
could cause the same (or any part thereof) to be classified as “border zone
property” or to be otherwise subject to any restrictions on the ownership,
occupancy, transferability or use thereof under any Environmental Laws the
existence of which could result in an Environmental Claim with respect to the
affected Individual Property(ies); and (5) any request for information from any
governmental agency that indicates such agency is investigating whether any
Borrower may be potentially responsible for a release, disposal or discharge of
Hazardous Materials.
 

56

--------------------------------------------------------------------------------



 
(B) Borrowers shall promptly notify Lender of any proposed action to be taken
pertaining in any way to any of the Properties to commence any operations that
could reasonably be expected to subject any Borrower or any of the Properties to
additional laws, rules or regulations, including laws, rules and regulations
requiring additional or amended environmental permits or licenses which could
reasonably be expected to subject any Borrower to any material obligations or
requirements under any Environmental Laws. Borrowers shall, at their own
expense, provide copies of such documents or information as Lender may
reasonably request in relation to any matters disclosed pursuant to this
Section.
 
Section 5.9 Compliance with Laws and Contractual Obligations. Each Borrower will
(A) comply with the requirements of all present and future applicable laws,
rules, regulations and orders of any governmental authority in all jurisdictions
in which it is now doing business or may hereafter be doing business, (B)
maintain all licenses and permits now held or hereafter acquired by such
Borrower, and (C) perform, observe, comply and fulfill all of its obligations,
covenants and conditions contained in any Contractual Obligation.
 
Section 5.10 Further Assurances. Borrower Parties and their Affiliates shall,
from time to time, execute and/or deliver such documents, instruments,
agreements, financing statements, and perform such acts as Lender at any time
may reasonably request to evidence, preserve and/or protect the Collateral at
any time securing or intended to secure the Obligations and/or to better and
more effectively carry out the purposes of this Loan Agreement and the other
Loan Documents.
 
Section 5.11 Performance of Agreements and Leases. Each Borrower Party shall
duly and punctually perform, observe and comply in all material respects with
all of the terms, provisions, conditions, covenants and agreements on its part
to be performed, observed and complied with (i) hereunder and under the other
Loan Documents to which it is a party, and (ii) agreements entered into or
assumed by such Person in connection with any of the Properties, and will not
suffer or permit any default or event of default (giving effect to any
applicable notice requirements and cure periods) to exist under any of the
foregoing. Each Borrower shall comply with, observe and perform all of its
respective material obligations as landlord under the Leases to which it is a
party or by which it is bound, and shall enforce the material terms, covenants
and conditions contained in the Leases upon the part of the tenants thereunder
to be observed or performed.
 

57

--------------------------------------------------------------------------------



 
Section 5.12 Leases. 
 
(A) All Leases entered into by Borrowers shall provide for rental rates
comparable to then-existing local market rates and terms and conditions
commercially reasonable and consistent with then-prevailing local market terms
and conditions for similar type properties, and in no event shall any Borrower,
absent Lender’s prior written consent, enter into any Leases (i) other than
residential apartment leases having lease terms not in excess of two (2) years,
or (ii) with Affiliates of any Borrower Party. Borrowers shall pay to Lender
upon demand all costs and expenses of Lender, including reasonable attorneys’
fees, incurred in connection with Lender’s review of any Lease.
 
(B) All Leases entered into after the Closing Date with new tenants (i.e. not
renewals of existing tenants as of the Closing Date) shall be written on
Borrowers’ standard lease form currently in use which has been approved by
Lender or such other form of Lease reasonably approved in writing by Lender;
provided that notwithstanding the foregoing, the Borrowers may modify any
standard lease form without such approval to the extent necessary to conform
such form to any applicable Legal Requirements. Borrowers shall not materially
change the standard lease form without Lender’s prior written consent, which
consent shall not be unreasonably withheld or delayed, or except as necessary to
comply with applicable Legal Requirements.
 
(C) Each Borrower shall comply with, observe and perform all such Borrower’s
obligations as landlord under all Leases of such Borrower’s Applicable
Individual Property and shall not do or permit to be done anything to materially
impair the value of the Leases as security for the Obligations. Borrowers shall
promptly send Lender copies of any notices of default received from the tenant
under any Lease and shall enforce all of the material terms, covenants and
conditions contained in the Leases upon the part of the lessees thereunder to be
observed or performed and shall effect a termination or diminution of the
obligations of tenants under leases only in a manner that a prudent owner of a
similar property to the Properties would enforce such terms covenants and
conditions or effect such termination or diminution in the ordinary course of
business.
 
(D) Borrowers shall not collect any of the Rents under Leases more than one (1)
month in advance (not including Security Deposits).
 
(E) Borrowers shall make all Leases available to Lender or, at Lender’s request
upon the occurrence and during the continuance of an Event of Default, shall
furnish Lender with executed copies of all Leases hereafter made (to the extent
not theretofore provided to Lender). Each Lease at an Individual Property shall
specifically provide that such Lease is subordinate to the Mortgage encumbering
such Individual Property; and that in no event shall Lender, as holder of such
Mortgage or as successor landlord, be liable to the tenant for any act or
omission of any prior landlord or for any liability or obligation of any prior
landlord occurring prior to the date that Lender or any subsequent owner acquire
title to such Individual Property. Each Lease entered into after the date
hereof, shall specifically provide that the tenant attorns to Lender, such
attornment to be effective upon Lender’s acquisition of title to such Individual
Property; that the tenant agrees to execute such further evidences of attornment
as Lender may from time to time reasonably request; and that the attornment of
the tenant shall not be terminated by foreclosure.
 

58

--------------------------------------------------------------------------------



 
Section 5.13 Management and Leasing. 
 
(A) Borrowers shall cause Manager to manage the each Individual Property in
accordance with the Management Agreement. Each Borrower shall (i) diligently
perform and observe all of the material terms, covenants and conditions of the
Management Agreement to which it is a party on the part of such Borrower to be
performed and observed and (ii) promptly notify Lender of any notice to any
Borrower of any default under any of the Management Agreement of which it is
aware. If any Borrower shall default in the performance or observance of any
material term, covenant or condition of the Management Agreement on the part of
such Borrower to be performed or observed beyond applicable notice and cure
periods, then, without limiting Lender’s other rights or remedies under this
Agreement or the other Loan Documents, and without waiving or releasing
Borrowers from any of its obligations hereunder or under the Management
Agreement upon five (5) Business Days’ notice to Borrowers, Lender shall have
the right, but shall be under no obligation, to pay any sums and to perform any
act as may be appropriate to cause all the material terms, covenants and
conditions of the Management Agreement on the part of such Borrower to be
performed or observed. Borrowers shall cause any new Manager to execute and
deliver a subordination agreement reasonably satisfactory to Lender at the time
of execution and delivery of any Management Agreement.
 
(B) No Borrower shall surrender, terminate, cancel, materially modify, renew or
extend such Management Agreement, or enter into any other Management Agreement
with Manager or any other Person, or consent to the assignment by the Manager of
its interest under the Management Agreement, in each case without the express
consent of Lender, which consent may be conditioned upon Borrowers delivering a
Rating Confirmation. If at any time Lender consents to the appointment of a new
Manager (which consent shall not be unreasonably withheld in the absence of an
Event of Default if a Rating Confirmation is obtained, or if Lender does not
require a Rating Confirmation), such new Manager and Borrowers shall, as a
condition of Lender’s consent, execute a subordination of management agreement
in the form delivered in connection with the closing of the Loan.
 
(C) Lender shall have the right to require Borrowers to replace the Manager with
a Person chosen by Lender, upon the earliest to occur of any one or more of the
following events: (i) the occurrence and continuance of an Event of Default;
(ii) thirty (30) days after notice from Lender to Borrowers that Manager has
engaged in fraud, gross negligence, malfeasance or willful misconduct arising
from or in connection with its performance under the Management Agreement, or
Manager’s default under the Management Agreement which is not cured within any
applicable cure period provided under the Management Agreement; (iii) a change
in control of Manager, or (iv) if the Debt Service Coverage Ratio shall be less
than the Minimum DSCR Threshold.
 
Section 5.14 Material Agreements. Except for Leases complying with the Loan
Documents and any Management Agreement complying with the foregoing, no Borrower
shall enter into or become obligated under any material agreement pertaining to
any of the Properties, including brokerage agreements, unless the same may be
terminated without cause and without payment of a penalty or premium, on not
more than thirty (30) days’ prior written notice.
 

59

--------------------------------------------------------------------------------



 
Section 5.15 Certain VCOC Provisions. Lender, and its assignees and
participants, shall have, the following additional rights relating to the
management of Borrowers: (i) the rights to discuss the business operations,
properties and financial and other condition of Borrowers including significant
business activities and business and financial developments, with Borrowers’
officers, employees and directors; (ii) the right to submit proposals or
suggestions to Borrowers’ management with the requirement that Borrowers’
management discuss such advice, proposals or suggestions with the Lender within
a reasonable period after such submission considering them in good faith, in
meetings which shall occur no less frequently than bi-monthly; (iii) the right
to examine the books and records, operating reports, budgets and other financial
reports of the Borrowers on a regular basis, and to visit and inspect Borrowers’
facilities and to reasonably require information at reasonable times and
intervals concerning the general status of the Borrowers’ financial condition
and operations; (iv) the right to be notified of any material development to or
affecting Borrowers’ business and to consult with and advise management with
respect to such matters; (v) the right to discuss with management of Borrowers,
including management’s proposed reorganization plans and operating plan for
going forward after such plan of reorganization has been effected; and (vi) the
right to request from Borrowers in addition to the information provided pursuant
to this Agreement, when available, copies of all financial statements, forecasts
and projections provided to or approved by Borrowers’ management to its members
and/or such other business and financial data may be reasonably requested.
 
Section 5.16 Estoppel Certificates. Within ten (10) Business Days following a
request by Lender, Borrowers shall provide to Lender a duly acknowledged written
statement confirming (i) the amount of the outstanding principal balance of the
Loan, (ii) the terms of payment and maturity date of the Note, (iii) the date to
which interest has been paid, (iv) to the knowledge of Borrowers, whether any
offsets or defenses exist against the Obligations, and if any such offsets or
defenses are alleged to exist, the nature thereof shall be set forth in detail,
(v) that this Loan Agreement, the Note, the Mortgages and the other Loan
Documents are valid, legal and binding obligations of Borrowers and have not
been modified or amended, or, if modified or amended, giving particulars of any
such modification or amendment, and (vi) such other factual matters as Lender
shall reasonably request.
 
Section 5.17 Indebtedness. So long as the Loan is outstanding, no Borrower
shall, directly or indirectly create, incur, assume, guaranty, or otherwise
become or remain directly or indirectly liable with respect to any Indebtedness
except:
 
(A) the Obligations; and
 
(B) unsecured trade payables not evidenced by a note and arising out of
purchases of goods or services in the ordinary course of business and operation
of the Properties; provided that (i) each such trade payable is payable not
later than sixty (60) days after the original invoice date and is paid on or
before the date when due and (ii) the aggregate amount of such trade payables
outstanding, with respect to all of the Borrowers and all of the Properties
taken as a whole, does not, at any time, exceed $1,000,000. In no event shall
any Indebtedness other than the Loan be secured, in whole or in part, by any of
the Properties or any portion thereof or interest therein.
 

60

--------------------------------------------------------------------------------



 
Section 5.18 Liens and Related Matters. The obligations of Borrower Parties
under this Section are in addition to and not in limitation of their obligations
under Article XI herein. So long as the Loan is outstanding:
 
(A) No Liens. No Borrower shall directly or indirectly create, incur, assume,
suffer, or permit to exist any Lien on or with respect to any of the Properties,
any other Collateral or any direct or indirect ownership interest in any
Borrower, except Permitted Encumbrances.
 
(B) No Negative Pledges. No Borrower shall enter into or assume any agreement
(other than the Loan Documents) prohibiting the creation or assumption of any
Lien upon its properties or assets, whether now owned or hereafter acquired.
 
Section 5.19 Contingent Obligations. No Borrower shall directly or indirectly
create or become or be liable with respect to any Contingent Obligation
 
Section 5.20 Restriction on Fundamental Changes. Except as otherwise expressly
permitted under this Loan Agreement (or with the prior written consent of
Lender):
 
(A) No Borrower shall permit any other Person to, (i) amend, modify or waive any
term or provision of such Borrower’s partnership agreement, certificate of
limited partnership, articles of incorporation, by-laws, articles of
organization, certificate of formation, limited liability company agreement,
operating agreement, or other organizational documents relating to any of the
representations, warranties or covenants of Article IX of this Loan Agreement or
this Section 5.20 or any other material term or provision of such Borrower’s
organizational documents unless required by law; or (ii) liquidate, terminate,
wind up or dissolve such Borrower; or (iii) merge with or consolidate such
Borrower into another Person.
 
(B) No Borrower shall cancel or otherwise forgive or release any material claim
or debt owed to such Borrower by any Person, except for adequate consideration
or in the ordinary course of such Borrower’s business.
 
(C) No Borrower shall enter into any agreement which expressly restricts the
ability of such Borrower to enter into amendments, modifications or waivers of
any of the Loan Documents.
 
(D) No Borrower shall assign or transfer any of its interest in any licenses,
permits, variances and certificates obtained by such Borrower and used in
connection with the ownership, operation, use or occupancy of any of the
Properties (including, without limitation, business licenses, state health
department licenses, licenses to conduct business and all such other permits,
licenses and rights, obtained from any Governmental Authority or private Person
concerning ownership, operation, use or occupancy of the Properties).
 
(E) Except as specifically permitted herein pursuant to Article XI hereof, no
Borrower shall, nor shall any Borrower permit or suffer any other Person on its
behalf, to (i) issue, sell, assign, pledge, convey, dispose or otherwise
encumber any stock, membership interest, partnership interest, or other equity
or beneficial interest in such Borrower or (ii) grant any options, warrants,
purchase rights or other similar agreements or understandings with respect
thereto.
 

61

--------------------------------------------------------------------------------



 
(F) No Borrower shall acquire by purchase or otherwise all or any part of the
business or assets of, or stock or other evidence of beneficial ownership of,
any Person.
 
Section 5.21 Transactions with Related Persons. Except for fees payable to
Manager under the Management Agreement, no Borrower shall pay any management,
consulting, director or similar fees to any Related Person of any Borrower or to
any director or manager (other than any customary fees of the Independent
Director), officer or employee of any Borrower. No Borrower shall directly or
indirectly enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Related Person of any Borrower or with any director, officer
or employee of any Borrower Party, except transactions in the ordinary course of
and pursuant to the reasonable requirements of the business of such Borrower and
upon fair and reasonable terms which are no less favorable to such Borrower than
would be obtained in a comparable arm’s length transaction with a Person that is
not a Related Person of such Borrower. No Borrower shall make any payment or
permit any payment to be made to any Related Person of Borrower when or as to
any time when any Event of Default shall exist.
 
Section 5.22 ERISA. 
 
(A) No ERISA Plans. No Borrower shall establish any Employee Benefit Plan,
Pension Plan or Multiemployer Plan, or will commence making contributions to (or
become obligated to make contributions to) any Employee Benefit Plan, Pension
Plan or Multiemployer Plan.
 
(B) Compliance with ERISA. No Borrower shall: (i) engage in any Prohibited
Transaction; or (ii) permit the establishment of any Employee Benefit Plan
providing post-retirement welfare benefits or establish or amend any Employee
Benefit Plan which establishment or amendment could result in liability to any
Borrower or any ERISA Affiliate or increase the obligation of any Borrower. In
addition to the prohibitions set forth in Article XI hereof, and not in
limitation thereof, no Borrower shall Transfer its interest or rights in this
Agreement or in any of the Properties, or attempt to do any of the foregoing or
suffer any of the foregoing, nor shall any Person owning a direct or indirect
interest in any Borrower Transfer any of its rights or interest (direct or
indirect) in any Borrower, attempt to do any of the foregoing or suffer any of
the foregoing, nor shall any Borrower or any Person owning a direct or indirect
interest in any Borrower take, without limitation, any action or fail to take
any action, if, in any such case, doing so would (i) cause the Loan or the
exercise of any of Lender’s rights in connection therewith to constitute a
Prohibited Transaction (unless Borrowers furnish a legal opinion reasonably
satisfactory to Lender that the same is exempt from the Prohibited Transaction
provisions or ERISA and the IRC or otherwise does not constitute a Prohibited
Transaction), assuming solely for this purpose that Lender is a Party In
Interest or a Disqualified Person with respect to an employee benefit plan, if
any, which has directly or indirectly invested in any Borrower or Sole Member,
or (ii) otherwise result in Lender being deemed in violation of any applicable
provisions of ERISA with respect to the Loan. Each Borrower and Sole Member
shall take such steps as are necessary to assure that each of them (and their
respective shareholders, partners and members) does not commit any act, or fail
to commit any act, the occurrence of which or the failure of which to occur
would cause the Loan to be Prohibited Transaction.
 

62

--------------------------------------------------------------------------------



 
(C) No Plan Assets. No Plan Assets. No Borrower shall at any time during the
term of this Loan Agreement become (1) an employee benefit plan defined in
Section 3(3) of ERISA which is subject to ERISA, (2) a plan as defined in
Section 4975(e)(1) of the IRC which is subject to Section 4975 of the IRC, (3) a
“governmental plan” within the meaning of Section 3(32) of ERISA or (4) an
entity any of whose underlying assets constitute “plan assets” of any such
employee benefit plan, plan or governmental plan for purposes of Title I or
ERISA, Section 4975 of the IRC or any state statutes applicable to any Borrower
regulating investments of governmental plans. Borrowers shall deliver to Lender
such certification or other evidence from time to time throughout the term of
the Loan, as reasonably requested by Lender that the assets of each Borrower do
not and will not constitute “plan assets” for the purposes of Title I of ERISA
of any “employee benefit plan” as defined in Section 3 (3) of ERISA, which is
subject to Title I or ERISA because any Borrower is a Real Estate Operating
Company as defined in the U.S. Department of Labor Asset Regulation (29 C.F.R.
2510.3-101(e)). For so long as any portion of the Loan is outstanding, each
Borrower shall comply with all requirements and take all actions necessary to
maintain such Borrower’s status as a “Real Estate Operating Company” under the
U.S. Department of Labor Plan Asset Regulations and to otherwise operate so as
to continue to qualify as a “Real Estate Operating Company” under the Plan Asset
Regulations (29 C.F.R. 2510.3-101(e)) such that such Borrower will not be deemed
to be an “employee benefit plan” as defined in Section 3(3) of ERISA, which is
subject to Title I of ERISA, and the assets of such Borrower will not be deemed
to constitute “plan assets” of one or more such plans for the purposes of Title
1 of ERISA. Notwithstanding the foregoing, for so long as long as any portion of
the Loan is outstanding, no transfer, restructuring, mergers or changes of
control with respect to any Borrower shall be permitted to the extent same would
cause any Borrower to no longer be a ‘Real Estate Operating Company’ under the
Plan Asset Regulations.
 
(D) Indemnification. If the provisions of this Section 5.22 are violated,
Borrowers agree, at their own cost and expense, to take such steps Lender shall
reasonably request to prevent the occurrence of a Prohibited Transaction or to
correct the occurrence of a Prohibited Transaction. Borrowers agree, jointly and
severally, to indemnify, defend and hold the Indemnified Parties free and
harmless from and against all loss, costs (including, without limitation,
reasonable attorney’s fees and expenses), taxes, penalties, damages and expenses
any Indemnified Party may suffer by reason of the investigation, defense and
settlement of claims based upon a breach of the foregoing provisions. The
foregoing indemnification shall survive repayment of the Loan.
 
Section 5.23 Lender’s Expenses. Borrowers shall pay, on demand by Lender, all
reasonable expenses, charges, costs and fees (including reasonable attorneys’
fees and expenses) in connection with the negotiation, documentation, closing,
administration, servicing, enforcement, interpretation, and collection of the
Loan and the Loan Documents, and in the preservation and protection of Lender’s
rights hereunder and thereunder. Without limitation of the foregoing, the
Borrowers shall pay all costs and expenses, including reasonable attorneys’
fees, incurred by Lender in any case or proceeding under Title 11 of the United
States Code (or any law succeeding or replacing any of the same). At the
Closing, Lender is authorized to pay directly from the proceeds of the Loan any
or all of the foregoing expenses then or theretofore incurred.
 
Section 5.24 Environmental Matters; Inspection. 
 
(A) Borrowers shall not permit any Hazardous Materials to be present on, under
or to emanate from any of the Properties, or migrate from adjoining property
controlled by any Borrower onto or into any of the Properties, except under
conditions permitted by applicable Environmental Laws and, in the event that
such Hazardous Materials are present on, under or emanate from any of the
Properties, or migrate onto or into any of the Properties, Borrowers shall cause
the removal or remediation of such Hazardous Materials, in accordance with this
Loan Agreement and Environmental Laws (including, where applicable, the National
Contingency Plan promulgated pursuant to the Comprehensive Environmental
Response, Compensation and Liability Act). Borrowers shall use their best
efforts to prevent, and to seek the remediation of, any migration of Hazardous
Materials onto or into any of the Properties from any adjoining property.
 

63

--------------------------------------------------------------------------------



 
(B) Upon reasonable prior written notice, Lender shall have the right at all
reasonable times to enter upon and inspect all or any portion of any of the
Individual Properties, provided that such inspections shall not unreasonably
interfere with the operation or the tenants, residents or occupants of the
applicable Individual Property. If Lender has reasonable grounds to suspect that
remedial actions may be required, Lender shall notify Borrowers and, thereafter,
may select a consulting engineer to conduct and prepare reports of such
inspections (with notice to Borrowers prior to the commencement of such
inspection). Provided no Event of Default exists, Borrowers shall be given a
reasonable opportunity to review any reports, data and other documents or
materials reviewed or prepared by the engineer, and to submit comments and
suggested revisions or rebuttals to same. The inspection rights granted to
Lender in this Section 5.24 shall be in addition to, and not in limitation of,
any other inspection rights granted to Lender in this Loan Agreement, and shall
expressly include the right (if Lender suspects that remedial actions may be
required) to conduct soil borings, establish ground water monitoring wells and
conduct other customary environmental tests, assessments and audits.
 
(C) Borrowers agrees to bear and shall pay or reimburse Lender on demand for all
sums advanced and expenses incurred (including reasonable attorneys’ fees and
disbursements, but excluding internal overhead, administrative and similar costs
of Lender) reasonably relating to, or incurred by Lender in connection with, the
inspections and reports described in this Section 5.24 (to the extent such
inspections and reports relate to any of the Properties) in the following
situations:
 
(i) If Lender has reasonable grounds to believe, at the time any such inspection
is ordered, that there exists an occurrence or condition that could lead to an
Environmental Claim;
 
(ii) If any such inspection reveals an occurrence or condition that is
reasonably likely to lead to an Environmental Claim; or
 
(iii) If an Event of Default exists at the time any such inspection is ordered,
and such Event of Default relates to any representation, covenant or other
obligation pertaining to Hazardous Materials, Environmental Laws or any other
environmental matter.
 
Section 5.25 Environmental Claims. Lender may join and participate in, as a
party if Lender so determines, any legal or administrative proceeding or action
concerning the Properties or any portion thereof under any Environmental Law,
if, in Lender’s reasonable judgment, the interests of Lender shall not be
adequately protected by Borrowers; provided, however, that Lender shall not
participate in day-to-day decision making with respect to environmental
compliance. Borrowers shall pay or reimburse Lender on demand for all reasonable
sums advanced and expenses incurred (including reasonable attorneys’ fees and
disbursements, but excluding internal overhead, administrative and similar costs
of Lender) incurred by Lender in connection with any such action or proceeding.
 

64

--------------------------------------------------------------------------------



 
Section 5.26 Environmental Indemnification. Borrowers shall, jointly and
severally, indemnify, reimburse, defend, and hold harmless Lender and its
parent, subsidiaries, Affiliates, shareholders, directors, officers, employees,
representatives, agents, successors, assigns and attorneys (collectively, the
“Indemnified Parties”) for, from, and against all demands, claims, actions or
causes of action, assessments, losses, damages, liabilities, costs and expenses
(including, without limitation, interest, penalties, reasonable attorneys’ fees,
disbursements and expenses, and reasonable consultants’ fees, disbursements and
expenses (but excluding internal overhead, administrative and similar costs of
Lender)), asserted against, resulting to, imposed on, or incurred by any
Indemnified Party, directly or indirectly, in connection with any of the
following (except to the extent same are directly and solely caused by the
fraud, bad faith, gross negligence or willful misconduct of any Indemnified
Party:
 
(i) events, circumstances, or conditions which are alleged to, or do, form the
basis for an Environmental Claim;
 
(ii) any pollution or threat to human health or the environment that is related
in any way to any Borrower’s or any previous owner’s or operator’s management,
use, control, ownership or operation of any of the Properties (including,
without limitation, all on-site and off-site activities involving Hazardous
Materials), and whether occurring, existing or arising prior to or from and
after the date hereof, and whether or not the pollution or threat to human
health or the environment is described in the Environmental Reports;
 
(iii) any Environmental Claim against any Person whose liability for such
Environmental Claim any Borrower has or may have assumed or retained either
contractually or by operation of law; or
 
(iv) the breach of any representation, warranty or covenant set forth in Section
5.7 or any of Sections 5.24 through 5.26, inclusive.
 
The provisions of and undertakings and indemnification set forth in this Section
5.26 shall survive the satisfaction and payment of the Indebtedness and
termination of this Loan Agreement.
 
Section 5.27 Operation of Properties. Borrowers shall cause the operation of
each Individual Property to be conducted at all times in a manner consistent
with at least the level of operation of such Individual Property as of the
Closing Date for the Loan, including, without limitation, the following:
 

65

--------------------------------------------------------------------------------



 
(i) to maintain or cause to be maintained the standard of each Individual
Property at all times at a level not lower than that maintained by prudent
managers of similar facilities or land in the region where the Individual
Property in question is located;
 
(ii) to operate or cause to be operated each Individual Property in a prudent
manner in compliance in all material respects with applicable Legal Requirements
and Insurance Requirements relating thereto and maintain or cause to be
maintained all licenses, permits and any other agreements necessary for the
continued use and operation of the Individual Property in question; and
 
(iii) to maintain or cause to be maintained sufficient inventory, equipment and
other personal property of types and quantities at each Individual Property to
enable Borrowers to operate the Individual Property in question and to comply
with all Leases affecting such Individual Property.
 
Section 5.28 Taxes on Security. Borrowers shall pay all taxes, charges, filing,
registration and recording fees, excises and levies payable with respect to the
Note or the Lien created or secured by the Loan Documents, other than income,
franchise, doing business and other analogous taxes imposed on Lender. If there
shall be enacted any law (1) deducting the Loan from the value of the Collateral
for the purpose of taxation, (2) affecting Lender’s Lien on the Collateral or
(3) changing existing laws of taxation of mortgages, deeds of trust, security
deeds, or debts secured by realty, or changing the manner of collecting any such
taxes, then Borrowers shall promptly pay to Lender, on demand, all taxes, costs
and charges for which Lender is or may be liable as a result thereof; provided,
however, if such payment would be prohibited by law or would render the Loan
usurious, then instead of collecting such payment, Lender may declare all
amounts owing under the Loan Documents to be immediately due and payable.
 
Section 5.29 Cooperate in Legal Proceedings. Borrowers shall reasonably
cooperate with Lender with respect to any proceedings before any Governmental
Authority which may in any way materially affect the rights of Lender hereunder
or any rights obtained by Lender under any of the Loan Documents and, in
connection therewith, shall not prohibit Lender, at its election, from
participating in any such proceedings.
 
Section 5.30 Insurance Benefits. Borrowers shall reasonably cooperate with
Lender in obtaining for Lender the benefits of any insurance proceeds lawfully
or equitably payable to Lender in connection with any of the Properties. Lender
shall be reimbursed for any expenses reasonably incurred in connection therewith
(including reasonable attorneys’ fees and disbursements and the payment by the
Borrowers of the expense of an appraisal on behalf of Lender in case of a fire
or other casualty affecting any of the Properties or any part thereof, but
excluding internal overhead, administrative and similar costs of Lender) out of
such insurance proceeds, all as more specifically provided in this Loan
Agreement.
 
Section 5.31 Prohibited Persons. Borrowers covenant and agree that none of
Borrowers, Guarantor, nor any of their respective Affiliates, officers,
directors, partners or members will knowingly: (i) conduct any business, nor
engage in any transaction or dealing, with any Prohibited Person, including, but
not limited to, the making or receiving of any contribution of funds, goods, or
services, to or for the benefit of a Prohibited Person; or (ii) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in EO13224. Borrowers further covenant and agree to deliver (from time to
time) to Lender any such certification or other evidence as may be requested by
Lender in its sole and absolute discretion, confirming that: (x) none of
Borrowers, Guarantor, nor their respective officers, directors, partners,
members or Affiliates is a Prohibited Person; and (y) none of Borrowers,
Guarantor, nor their respective officers, directors, partners, members or
Affiliates has to its knowledge engaged in any business transaction or dealings
with a Prohibited Person, including, but not limited to, the making or receiving
of any contribution of funds, goods, or services, to or for the benefit of a
Prohibited Person.
 

66

--------------------------------------------------------------------------------



 
ARTICLE VI
RESERVES
 
Section 6.1 Security Interest in Reserves; Other Matters Pertaining to
Reserves. 
 
(A) Each Borrower hereby pledges, assigns and grants to Lender a security
interest in and to all of such Borrower’s right, title and interest in and to
the Reserves, as security for payment and performance of all of the Obligations
hereunder and under the Note and the other Loan Documents. The Reserves
constitute Account Collateral and are subject to the security interest in favor
of Lender created herein and all provisions of this Loan Agreement and the other
Loan Documents pertaining to Account Collateral.
 
(B) In addition to the rights and remedies provided in Article VII and elsewhere
herein, upon the occurrence of any Event of Default, Lender shall have all
rights and remedies pertaining to the Reserves as are provided for in any of the
Loan Documents or under any applicable law. Without limiting the foregoing, upon
and at all times after the occurrence and during the continuance of any Event of
Default, Lender in its sole and absolute discretion, may use the Reserves (or
any portion thereof) for any purpose, including but not limited to any
combination of the following: (i) payment of any of the Obligations including
the Prepayment Consideration applicable upon such payment in such order as
Lender may determine in its sole discretion; provided, however, that such
application of funds shall not cure or be deemed to cure any default; (ii)
reimbursement of Lender for any losses or expenses (including, without
limitation, reasonable legal fees) suffered or incurred as a result of such
Event of Default; (iii) payment for the work or obligation for which such
Reserves were reserved or were required to be reserved; and (iv) application of
the Reserves in connection with the exercise of any and all rights and remedies
available to Lender at law or in equity or under this Loan Agreement or pursuant
to any of the other Loan Documents.
 
Section 6.2 Funds Deposited with Lender. 
 
(A) Interest, Offsets. Except only as expressly provided otherwise herein, all
funds of any Borrower which are deposited with Lender as Reserves hereunder
shall be held by Lender in one or more Permitted Investments. Lender is
authorized to commingle any of the Reserves with each other and with any other
funds held by Lender. All interest which accrues on the Reserves shall be
taxable to Borrowers and shall be added to and disbursed in the same manner and
under the same conditions as the principal sum on which said interest accrued.
Additional provisions pertaining to investments are set forth in Article VII.
 

67

--------------------------------------------------------------------------------



 
(B) Funding at Closing. Borrowers shall deposit with Lender the amounts
necessary to fund each of the Reserves as set forth below. Deposits into the
Reserves at Closing may occur by deduction from the amount of the Loan that
otherwise would be disbursed to Borrowers, followed by prompt deposit of the
same into the applicable Sub-Account of the Deposit Account in accordance with
the terms hereof. Notwithstanding such deductions, the Loan shall be deemed for
all purposes to be fully disbursed at Closing.
 
Section 6.3 Impositions and Insurance Reserve. On the Closing Date, Borrowers
shall deposit with Lender (or such agent of Lender as Lender may designate in
writing to Borrowers from time to time) $___________, and thereafter Borrowers
shall deposit with Lender monthly, on each Payment Date commencing with the
First Payment Date, 1/12th of the annual charges (as estimated by Lender) for
all Impositions and Insurance Premiums payable with respect to the Properties
hereunder (said funds, together with any interest thereon and any additions
thereto, the “Impositions and Insurance Reserve”). Borrowers shall also deposit
with Lender on demand, to be added to and included within such reserve, a sum of
money which Lender reasonably estimates, together with such monthly deposits,
will be sufficient to make the payment of each such charge at least thirty (30)
days prior to the date initially due. Borrowers shall provide Lender with bills
and all other documents necessary for the payment of the foregoing charges at
least thirty (30) days prior to the date on which each payment shall first
become due. So long as (i) no Event of Default has occurred and is continuing,
(ii) Borrowers have provided Lender with the foregoing bills and other documents
in a timely manner, and (iii) sufficient funds are held by Lender for the
payment of the Impositions and Insurance Premiums (if applicable) relating to
the Properties, Lender shall pay said items or disburse to Borrowers from such
Reserve amounts sufficient to pay said items.
 
Section 6.4 Replacement Reserve. Borrowers shall deposit with Lender monthly, on
each Payment Date commencing with the First Payment Date, $25,425 for the
purpose of creating a reserve for Capital Expenditures (said funds, together
with any interest thereon and additions thereto, the “Replacement Reserve”). The
funds contained in the Replacement Reserve shall be utilized solely to reimburse
Borrowers for the actual bona fide out-of-pocket cost of Capital Expenditures
performed during the term of the Loan in accordance with the schedule of
permitted capital expenditures attached hereto as Schedule 6.4, or for such
other Capital Expenditures as are approved by Lender for disbursements from the
Replacement Reserve (“Approved Capital Expenditures”), and shall not be used by
any Borrower for purposes for which any other Reserve is established. Upon
Borrowers’ written request for disbursement, Lender shall disburse funds from
the Replacement Reserve to or for the account of Borrowers, to reimburse
Borrowers for such Approved Capital Expenditures, on the Payment Date following
such request, upon satisfaction of each of the conditions listed on Schedule 6.6
and each of the conditions set forth in Section 6.6.
 
Section 6.5 Security Deposits. 
 
(A) To the extent any of the Borrowers elect to collect Security Deposits, such
Security Deposits shall be held by each such Borrower in a segregated account at
the Clearing Account Bank and disbursed by such Borrower in accordance with the
terms of the applicable Lease and all Legal Requirements.
 

68

--------------------------------------------------------------------------------



 
(B) If any tenant under any Lease with respect to which Lender holds a Security
Deposit defaults such that the Security Deposit is to be drawn upon on account
of such default, Borrower shall promptly deposit such Security Deposit into the
Clearing Account and such Security Deposit shall be included as a Receipt.
 
(C) Upon the occurrence of an Event of Default, Borrowers or Manager shall
deposit all Security Deposits being held or received by Borrowers or Manager
into the Deposit Account for allocation to the Security Deposit Sub-Account.
 
Section 6.6 Conditions to Disbursements from the Replacement Reserve;
Performance of Work. 
 
(A) Disbursements from the Replacement Reserve. Upon Borrowers’ request for
disbursement, Lender shall disburse funds from the Replacement Reserve to or for
the account of Borrowers, to reimburse Borrowers for Approved Capital
Expenditures (the “Approved Expenditures”; and the related Capital Expenditures
to which any such request for disbursement relates shall be referred to as the
“Work”), on the Payment Date following such request, upon satisfaction of each
of the conditions listed on Schedule 6.6 and each of the conditions set forth
below:
 
(i) Except as provided in this Section 6.6, each request for disbursement from
the Replacement Reserve shall be made only after completion of the Approved
Expenditures for which disbursement is requested.
 
(ii) If (1) the cost of a particular item of the Approved Expenditures exceeds
$25,000, (2) the contractor performing such item of the Approved Expenditures
requires periodic payments pursuant to the terms of a written contract, and (3)
Lender has approved in writing in advance such periodic payments (such approval
not to be unreasonably withheld or delayed), a request for disbursement from the
Replacement Reserve may be made after completion of a portion of the work under
such contract, provided (v) such contract requires payment upon completion of
such portion of the work, (w) the materials for which the request is made are on
site at the Individual Property at which the Work is performed and are properly
secured or have been installed in such Individual Property, (x) all other
conditions in this Loan Agreement for disbursement have been satisfied, (y)
funds remaining in the Replacement Reserve together with the amounts that are
scheduled to be deposited therein by Borrowers are, in Lender’s reasonable
judgment, sufficient to complete such item of Approved Capital Expenditures, and
(z) if required by Lender, each contractor or subcontractor receiving payments
under such contract shall provide a waiver of lien with respect to amounts which
have been paid to that contractor or subcontractor.
 
(iii) Each disbursement from the Replacement Reserve, except for a final
disbursement, shall be in the amount of actual costs incurred for completed Work
(as certified by an Approved Architect) less a retainage equal to ten percent
(10%) of such costs incurred until such Work has been completed. The retainage
shall in no event be less than the percentage of such costs that the contract
with the relevant contractor or supplier specifies to be retained and advanced
as part of the final disbursement. No funds will be advanced for materials
stored at any Individual Property unless such materials are properly stored and
secured at such Individual Property in accordance with the Borrowers’ customary
procedures and sound construction practices as reasonably determined by Lender.
The retainage shall not be released until the Approved Architect certifies to
Lender that the Work has been completed substantially in accordance with the
provisions of this Section 6.6 and that all material approvals necessary for
occupancy and use of the subject leased space at the applicable Individual
Property have been obtained from all appropriate Governmental Authorities, and
Lender receives evidence reasonably satisfactory to Lender that the costs of the
Work have been paid in full or will be paid in full out of the retainage.
 

69

--------------------------------------------------------------------------------



 
(iv) The amount of all invoices in connection with the Work with respect to
which a disbursement is requested and which has been approved by Lender shall be
disbursed by Lender either directly to Borrowers (in which event, Borrowers
covenant and agree to promptly pay such invoices) or, if an Event of Default has
occurred and is continuing, at Lender’s option and in Lender’s sole and absolute
discretion, directly to the contractor, supplier, materialman, mechanic or
subcontractor indicated on said invoices unless already paid by Borrowers and
Lender has received satisfactory evidence of such payment in which case Lender
shall reimburse Borrowers. In the event that Borrowers request that any amounts
be disbursed directly to Borrowers pursuant to the foregoing sentence, Borrowers
shall be required to deliver evidence reasonably acceptable to Lender of payment
of all invoices for which disbursements were previously made to Borrowers as a
condition to such requested disbursement.
 
(v) No more than one disbursement will be made by Lender from the Replacement
Reserve in any calendar month, and no disbursement will be made on any day other
than a Payment Date. Lender shall not be required to make any disbursement from
the Replacement Reserve with respect to any Individual Property unless such
requested disbursement is in an amount equal to or greater than $10,000.
 
(vi) Lender reserves the right, at its option and as a condition to any
disbursement from the Replacement Reserve, to approve (1) all drawings and plans
and specifications, if any, for any Work which require aggregate payments in
amounts exceeding $25,000, and (2) all contracts and work orders with
materialmen, mechanics, suppliers, subcontractors, contractors and other parties
providing labor or materials in connection with any Work which require aggregate
payments in amounts exceeding $25,000. Any such approval shall not be
unreasonably withheld, conditioned or delayed and shall be deemed given if
Lender fails to respond within ten (10) Business Days after Lender receives all
information reasonably required to adequately review such drawings, plans and
specifications, contracts or work orders.
 
(vii) For any Work which requires aggregate payments in amounts exceeding
$25,000 or is structural in nature or relates to the fire life safety systems at
any of the Individual Properties, Lender may require an inspection of the
applicable Individual Property prior to making a monthly disbursement from the
Replacement Reserve in order to verify completion of the Work for which
disbursement is sought. Lender may require that such inspection be conducted by
an appropriate independent qualified architect or engineer selected by Lender
and/or may require a copy of a certificate of completion by an independent
qualified architect or engineer licensed in the state where the applicable
Individual Property is located and otherwise acceptable to Lender prior to the
disbursement of any amounts from the Replacement Reserve. Borrowers shall pay
the reasonable, out-of-pocket expense of such inspections as required hereunder,
whether such inspections are conducted by Lender or by an independent qualified
professional, up to a maximum of four (4) such inspections during any calendar
year. If Lender should require more than four (4) such inspections during any
calendar year, unless an Event of Default has occurred during such calendar
year, the expense of each additional inspection in any calendar year (over the
four maximum) shall be borne by Lender.
 

70

--------------------------------------------------------------------------------



 
(B) Performance of Work.
 
(i) Borrowers shall complete all Work in a good and workmanlike manner as soon
as practicable following the commencement thereof in accordance with all Legal
Requirements. The insufficiency of the balance in the Replacement Reserve shall
not relieve Borrowers from its obligation to perform and complete the related
Work as herein provided or to fulfill all other preservation and maintenance
covenants in the Loan Documents.
 
(ii) In the event Lender determines in its reasonable discretion that any Work
is not being performed in a workmanlike or timely manner or that any Work has
not been completed in a workmanlike manner, Lender shall have the option to
withhold disbursement for such unsatisfactory work and so notify Borrowers with
reasonable detail regarding the basis for Lender’s dissatisfaction and, after
the expiration of thirty (30) days from the giving of such notice by Lender to
Borrowers of such unsatisfactory work without the cure thereof (or, if such
unsatisfactory work is susceptible of a cure but cannot reasonably be cured
within said thirty (30) day period and provided that Borrowers shall have
commenced to cure such unsatisfactory work within said thirty (30) day period
and thereafter diligently and expeditiously proceeds to cure the same, after the
expiration of such longer period as is reasonably necessary for Borrowers in the
exercise of due diligence to cure such unsatisfactory work, up to a maximum of
an additional sixty (60) days, without the cure thereof), Lender may proceed
under existing contracts or contract with third parties to complete such Work,
as the case may be, and apply amounts contained in the Replacement Reserve
toward the labor and materials necessary to complete the same, without providing
any additional prior notice to Borrowers, and exercise any and all other
remedies available to Lender upon and during the continuance of an Event of
Default hereunder.
 
(iii) In order to facilitate Lender’s completion or making of any Work pursuant
to Section 6.6(B)(ii) above, Borrowers grant Lender the right to enter onto the
Properties after the expiration of the notice specified above and perform any
and all work and labor necessary to complete the applicable Work and/or employ
watchmen to protect the Properties from damage. All sums so expended by Lender
shall be deemed to have been advanced under the Loan to Borrowers and secured by
the Mortgages. For this purpose, each Borrower constitutes and appoints Lender
its true and lawful attorney-in-fact with full power of substitution to complete
or undertake the applicable Work in the name of such Borrower pursuant to
Section 6.6(B)(ii) above. Such power of attorney shall be deemed to be a power
coupled with an interest and cannot be revoked. Each Borrower empowers said
attorney-in-fact as follows: (1) to use any funds in the Replacement Reserve for
the purpose of making or completing any Work; (2) to make such additions,
changes and corrections to any Work as shall be reasonably necessary or
desirable to complete the same; (3) to employ such contractors, subcontractors,
agents, architects and inspectors as shall be required for such purposes; (4) to
pay, settle or compromise all existing bills and claims which are or may become
Liens against any of the Properties, or as may be necessary or desirable for the
completion of any Work, or for clearance of title; (5) to execute all
applications and certificates in the name of such Borrower which may be required
by any of the contract documents; (6) in its reasonable discretion, to prosecute
and defend all actions or proceedings in connection with the Properties or the
rehabilitation and repair of the Properties; and (7) to do any and every act
which such Borrower might do in its own behalf to fulfill the terms of this Loan
Agreement.
 

71

--------------------------------------------------------------------------------



 
(iv) Nothing in this Section shall: (1) make Lender responsible for making or
completing any Work; (2) require Lender to expend funds in addition to the
amounts on deposit in the Replacement Reserve to make or complete any Work; (3)
obligate Lender to proceed with any Work; or (4) obligate Lender to demand from
any Borrower additional sums to make or complete any Work.
 
(v) Borrowers shall permit Lender and Lender’s agents and representatives
(including, without limitation, Lender’s engineer, architect or inspector) or
third parties performing any Work pursuant to this Section 6.6 to enter onto the
Properties during normal business hours upon reasonable prior notice (subject to
the rights of tenants under their Leases) to inspect the progress of any Work
and all materials being used in connection therewith, to examine all plans and
shop drawings relating thereto which are or may be kept at the Properties, and
to complete any Work made pursuant to Section 6.6(B)(ii). Borrowers shall cause
all contractors and subcontractors to cooperate with Lender or Lender’s
representatives or such other persons described above in connection with
inspections described in this Section 6.6(B) or the completion of the Work
pursuant to this Section 6.6(B).
 
(vi) All Work and all materials, equipment, fixtures and any other item
comprising a part thereof shall be constructed, installed or completed, as
applicable, free and clear of all mechanic’s, materialman’s or other liens
(except for the Permitted Encumbrances).
 
(vii) All Work performed at an Individual Property shall comply with all
applicable legal requirements of all Governmental Authorities having
jurisdiction over such Individual Property and applicable insurance
requirements, including, without limitation, applicable building codes, special
use permits, environmental regulations and requirements of insurance
underwriters.
 
(C) Indemnification. Borrowers shall, jointly and severally, indemnify Lender
and hold Lender harmless from and against any and all actions, suits, claims,
demands, liabilities, losses, damages, obligations, costs and expenses
(including, without limitation, litigation costs and reasonable attorneys fees
and expenses) arising from or in any way connected with the performance of the
Work, except to the extent caused by the bad faith, willful misconduct or gross
negligence of Lender. Each Borrower shall assign to Lender all rights and claims
such Borrower may have against all Persons supplying labor or materials in
connection with the Work; provided, however, that Lender may not pursue any such
right or claim unless an Event of Default has occurred and remains uncured.
 

72

--------------------------------------------------------------------------------



 
Section 6.7 Completion/Repair Reserve. At Closing, Borrowers shall reserve from
the proceeds of the Loan and shall deposit with Lender (or such agent of Lender
as Lender may designate in writing from time to time), an amount equal to
$850,527 (said funds, together with any interest thereon and additions thereto,
the “Completion/Repair Reserve”) for certain work related to immediate physical
repairs required on the Properties as indicated in the Property Condition
Reports and/or Environmental Reports for the Individual Properties prepared and
delivered prior to the Closing and as such work is more particularly described
on Schedule 6.7 (the “Immediate Repairs”). Within 120 days after the Closing,
Borrowers shall complete such Immediate Repairs and shall provide to Lender such
documentation, and other evidence of compliance with law as Lender may
reasonably require. The funds contained in the Completion/Repair Reserve shall
be utilized by Borrowers solely for performance of the Immediate Repairs in
accordance with the recommendations of the Property Condition Reports or
Environmental Reports, as applicable, and in accordance with Lender’s reasonable
requirements with respect to such Immediate Repairs, and shall not be used by
any Borrower for purposes for which any other Reserve is established. Upon
written application of Borrowers, Borrowers shall be entitled to draw upon the
Completion/Repair Reserve to pay for costs that have been incurred by Borrowers
for such Immediate Repairs, provided that (i) no Event of Default has occurred
and is continuing, (ii) Borrowers shall provide to Lender such documentation and
certifications as Lender may reasonably request to substantiate the requirement
for and entitlement to such disbursement, (iii) Borrowers shall provide Lender
with all invoices, receipts, lien waivers and other documentation of lawful and
workmanlike progress or completion, lien-free status, and availability of
sufficient funds, all as may be reasonably requested by Lender, and (iv)
Borrowers shall provide Lender such evidence as may be reasonably satisfactory
to Lender that after payment of any draw for Immediate Repairs, the funds
remaining in such Reserve shall be sufficient to pay for the remainder of such
Immediate Repairs. Subject to the foregoing conditions, Borrowers shall be
entitled to draw any remaining balance in the Completion/Repair Reserve when all
such Immediate Repairs have been completed to Lender’s reasonable satisfaction
and have been paid for.
 
ARTICLE VII
DEPOSIT ACCOUNT; CASH MANAGEMENT
 
Section 7.1 Establishment of Accounts. 
 
(A) Clearing Account/Deposit Account. Borrowers acknowledge and confirm that, on
or before the Closing Date and pursuant to the terms hereof, Borrowers have
established and will maintain (i) one or more an Eligible Accounts for the
benefit of the Lender, as secured party hereunder, to serve (collectively, if
more than one) as the “Clearing Account” (said account(s), and any account(s)
replacing the same in accordance with this Loan Agreement, the “Clearing
Account”; and the depositary institution in which the Clearing Account is
maintained is referred to as the “Clearing Account Bank”) and (ii) an Eligible
Account for the benefit of Lender, as secured party hereunder, to service as the
“Deposit Account” (said account, and any account replacing the same in
accordance with this Loan Agreement, the “Deposit Account”; and the depositary
institution in which the Deposit Account is maintained, the “Deposit Account
Bank”; the Clearing Account Bank and the Deposit Account Bank are sometimes
collectively referred to herein as the “Account Banks”). The Clearing Account
and the Deposit Account shall be under the sole dominion and control of Lender
(which dominion and control may be exercised by Servicer); and except as
expressly provided hereunder, Borrowers shall have no rights to control or
direct the investment or payment of funds therein. Lender may elect to change
any financial institution in which any of the Clearing Account and/or the
Deposit Account shall be maintained. The Deposit Account shall be deemed to
contain such sub-accounts as Lender may designate (“Sub-Accounts”), which may be
maintained as separate ledger accounts and need not be separate Eligible
Accounts. The Sub-Accounts shall include the following:
 

73

--------------------------------------------------------------------------------



 
(i) “Debt Service Sub-Account” shall mean the Sub-Account of the Deposit Account
established for the purposes of reserving for payments of the Monthly Debt
Service Payments and other amounts due Lender under the Loan Documents.
 
(ii) “Reserve Sub-Accounts” shall mean the Sub-Accounts of the Deposit Account
established for the purpose of holding funds in the Reserves including: (a) the
“Impositions and Insurance Reserve Sub-Account” (which shall hold the
Impositions and Insurance Reserve); (b) the “Replacement Reserve Sub-Account”
(which shall hold the Replacement Reserve); (c) the “Completion/Repair Reserve
Sub-Account” (which shall hold the Completion/Repair Reserve); and (d)
“Supplemental Debt Reserve Sub-Account”.
 
(iii) “Operating Expenses Sub-Account” shall mean the Sub-Account of the Deposit
Account established for the purposes of reserving for payments for Operating
Expenses.
 
(iv) “Security Deposit Sub-Account” shall mean the Sub-Account of the Deposit
Account established for the purpose of holding Security Deposits.
 
(B) Account Name. The Accounts shall each be in the name of Lender, as secured
party, or, at Lender’s option, in the name of the Borrowers for the benefit of
Lender, as secured party; provided, however, that in the event Lender transfers
or assigns the Loan, the Account Banks, at Lender’s request, shall change the
name of each Account or the beneficiary thereof to the name of the transferee or
assignee. In the event Lender retains a Servicer to service the Loan, the
Account Banks, at Lender’s request, shall change the name of each Account or the
beneficiary thereof to the name of Servicer, as agent for Lender.
 
(C) Eligible Accounts/Characterization of Accounts. Borrowers and Clearing
Account Bank shall maintain the Clearing Account as an Eligible Account, and
Borrowers and Deposit Account Bank shall maintain each the Deposit Account and
each Sub-Account as an Eligible Account. Each Account is and shall be treated as
a “securities account” as such term is defined in Section 8-501(a) of the UCC or
a “deposit account” as such term is defined in Section 9-102(a)(29) of the UCC,
as the context may require. Each item of property (whether investment property,
financial asset, securities, instrument, cash or other property) credited to
each Account shall be treated as a “financial asset” within the meaning of
Section 8-102(a)(9) of the UCC. Borrowers agree that each Account Bank shall,
subject to the terms of this Agreement, treat Lender as entitled to exercise the
rights that comprise any financial asset credited to each Account. All
securities or other property underlying any financial assets credited to each
Account (other than cash) shall be registered in the name of the applicable
Account Bank, indorsed to the applicable Account Bank or in blank or credited to
another securities account maintained in the name of the applicable Account Bank
and in no case will any financial asset credited to any Account be registered in
the name of any Borrower, payable to the order of any Borrower or specially
indorsed to any Borrower.
 

74

--------------------------------------------------------------------------------



 
(D) Permitted Investments. Sums on deposit in the Accounts shall not be invested
except in Permitted Investments. Funds in the Clearing Account shall not bear
interest or be subject to investment. Except during the existence of any Event
of Default, Borrowers shall have the right to direct Deposit Account Bank to
invest sums on deposit in the Deposit Account (including the Sub-Accounts) in
Permitted Investments approved by the Deposit Account Bank; provided, however,
in no event shall Borrowers direct Deposit Account Bank to make a Permitted
Investment if the maturity date of that Permitted Investment is later than the
date on which the invested sums are required for payment of an obligation for
which the Account was created. After an Event of Default and during the
continuance thereof, Lender may direct the Deposit Account Bank to invest sums
on deposit in the Deposit Account (including the Sub-Accounts) in Permitted
Investments as Lender shall determine in its sole discretion. Each Borrower
hereby irrevocably authorizes and directs the Deposit Account Bank to apply any
income earned from Permitted Investments to the respective Accounts. The amount
of actual losses sustained on a liquidation of a Permitted Investment shall be
deposited into the Deposit Account by Borrowers no later than one (1) Business
Day following such liquidation to the extent required to meet current
obligations. Borrowers shall be responsible for payment of any federal, state or
local income or other tax applicable to income earned from Permitted
Investments. The Accounts shall be assigned the federal tax identification
numbers of Borrowers. Any interest, dividends or other earnings which may accrue
on the Accounts shall be added to the balance in the applicable Account and
allocated and/or disbursed in accordance with the terms hereof; provided that
any interest, dividends or other earnings from funds deposited as part of the
Impositions and Insurance Reserve shall be retained by Lender or its designee
(such as the Servicer) as its property and supplemental compensation.
 
Section 7.2 Deposit of Receipts into the Clearing Account and the Deposit
Account. Borrowers shall and shall cause Manager to direct any and all Rents and
other Receipts to be deposited promptly into the Clearing Account and in no
event later than two (2) Business Days after the same are paid to or for the
benefit of Borrowers. To the extent that Borrowers or any Person on any
Borrower’s behalf holds any Receipts or Security Deposits, whether in accordance
with this Loan Agreement or otherwise, (i) such amounts shall be deemed to be
Collateral and shall be held in trust for the benefit, and as the property, of
Lender, (ii) such amounts shall not be commingled with any other funds or
property of Borrowers or Manager, and (iii) Borrowers or Manager shall deposit
such amounts in the Clearing Account within two (2) Business Days of receipt. So
long as the Loan shall be outstanding, neither Borrowers nor Manager shall open
any other property accounts other than the Operating Account and the other
Accounts for the deposit of Rent, Security Deposits or revenues from the
Properties. Borrowers represent, warrant and covenant that there are no other
accounts maintained by Borrowers or Manager into which revenues from the
ownership and operation of the Properties are deposited.
 
Section 7.3 Application of Funds in Accounts. 
 
(A) Allocations. If any Event of Default shall occur and be continuing, then
notwithstanding anything to the contrary in this Section or elsewhere, Lender
shall have all rights and remedies available under applicable law and under the
Loan Documents. Prior to the occurrence of a Cash Trap Condition, Borrower shall
be permitted pursuant to the Clearing Account Agreement to access and direct the
withdrawal and disposition of funds in the Clearing Account. Upon and after the
occurrence of a Cash Trap Condition and unless and until a Cash Trap Cure with
respect thereto, Lender may direct the Clearing Account Bank to transfer all
funds deposited in to the Clearing Account into the Deposit Account on a daily
basis, and Lender shall direct the Deposit Account Bank to allocate all
available funds on deposit in the Deposit Account (other than those previously
allocated to Sub-Accounts, and excepting any Rent that is paid more than one (1)
month in advance, which shall be retained in the Deposit Account until payment
thereof is due under the applicable Lease) on each Payment Date in the following
amounts and order of priority:
 

75

--------------------------------------------------------------------------------



 
(i) First, to the Impositions and Insurance Reserve Sub-Account in the amount of
the monthly deposit required to be made into the Impositions and Insurance
Reserve pursuant to Section 6.3 hereof on such Payment Date;
 
(ii) Second, to the Debt Service Sub-Account in the amount of the Monthly Debt
Service Payment due on such Payment Date, for application on such Payment Date
in accordance with Section 2.4(A) hereof;
 
(iii) Third, to Lender to pay any other amounts, if any, then due Lender under
the Loan Documents;
 
(iv) Fourth, to the Replacement Reserve Sub-Account in the amount of the monthly
deposit required to be made into the Replacement Reserve pursuant to Section 6.4
hereof on such Payment Date;
 
(v) Fifth, an amount equal to the applicable monthly operating expenses (other
than repairs, replacements and capital expenditures, unless specifically
approved by Lender for purposes of disbursements) provided in the Approved
Operating Budget (or such other amount as shall be approved by Lender) shall be
transferred to the Operating Expenses Sub-Account under the control of Lender;
and
 
(vi) Sixth, all available amounts on each Payment Date after allocation for
items (i) through (v) above shall be deposited into the Supplemental Debt
Reserve Sub-Account and held as additional collateral for the Obligations.
 
(B) Cure of Cash Trap Condition. So long as no Event of Default exists, a Cash
Trap Condition occurring due to a Debt Service Coverage Ratio of less than the
Minimum DSCR Threshold shall be deemed cured if the Properties achieve a Debt
Service Coverage Ratio of not less than the Minimum DSCR Ratio for two
consecutive Calendar Quarters after the occurrence of the Cash Trap Condition,
measured at the end of each such two consecutive Calendar Quarters (each a “Cash
Trap Cure”). From and after a Cash Trap Cure and until the occurrence of a
subsequent Cash Trap Condition, if any, Lender shall direct the Deposit Account
Bank to disburse any balance in the Supplemental Debt Reserve Sub-Account to
Borrower.
 
(C) Required Payments. Borrowers shall in all events be required to pay when due
hereunder the Monthly Debt Service Payments, any required monthly deposits into
Reserves and all other amounts due under this Loan Agreement and the other Loan
Documents, regardless of whether funds are deposited or held in sufficient
amount in the Deposit Account or any other Accounts for such payments.
 

76

--------------------------------------------------------------------------------



 
(D) Operating Expenses Disbursements. Funds deposited into the Operating
Expenses Sub-Account on or prior to any Payment Date shall be disbursed to
Borrowers on or promptly following such Payment Date, and Borrowers shall use
such funds for the payment of Operating Expenses and Capital Expenditures
approved by Lender and not funded by the Replacement Reserve, in accordance with
the Approved Operating Budget, provided, that Lender may require compliance with
reasonable conditions prior to disbursement of amounts for Operating Expenses
held in the Operating Expenses Sub-Account including, without limitation, the
following:
 
(i) Borrowers shall submit a request for payment not more frequently than twice
per calendar month, which request shall include invoices, receipts, comparison
with the Approved Operating Budget and other evidence reasonably required by
Lender with respect to the Operating Expenses or other permitted expenditures
which are the subject of such request;
 
(ii) Such request for payment shall be signed by Borrowers, certifying that the
requested funds are to be used to pay Operating Expenses in accordance with the
Approved Operating Budget for the Properties and for no other purpose, and that
all information in such request is true and complete;
 
(iii) Such request shall include a line-item accounting comparing Operating
Expenses incurred in the subject month and on a year-to-date basis with the
Approved Operating Budget;
 
(iv) There shall be sufficient funds for such disbursement in the Operating
Expense Sub-Account;
 
(v) Lender shall have received evidence reasonably satisfactory to Lender, and
Lender shall have determined that sufficient funds will be available for
unincurred or unfunded remaining Operating Expenses in the Approved Operating
Budget for such calendar month and any additional expenses then reasonably
foreseen (and in the case of an imbalance, Lender may require a deposit of
additional funds in the amount of the shortfall); and
 
(vi) At Lender’s option, Lender may issue payment directly to Borrowers or to
Manager.
 
(E) Event of Default. Notwithstanding anything herein to the contrary, upon the
occurrence and during the continuance of an Event of Default, all funds on
deposit in the Clearing Account, the Deposit Account and/or the Sub-Accounts
shall be disbursed to or as directed by Lender. Without in any way limiting the
foregoing or Lender’s rights and remedies upon an Event of Default, and subject
to Lender’s direction otherwise from time to time, in whole or in part, in
Lender’s sole and absolute discretion, after and during the continuance of an
Event of Default Lender may direct the Account Banks to allocate all available
funds on deposit in the Clearing Account and the Deposit Account, or any of them
to: (a) any debt service or other Obligation due under this Loan Agreement or
the other Loan Documents; (b) any reserve account or sub-account established
under this Loan Agreement for, or otherwise as a reserve for, operating
expenses, taxes, insurance, capital expenses, costs and expenses of maintenance,
repairs and restoration, and other expenditures relating to the use, management,
operation or leasing of the Properties; and/or (c) any costs and expenses
incurred by Lender in connection with such Event of Default, or expended by
Lender to protect or preserve the value of the Properties.
 

77

--------------------------------------------------------------------------------



 
Section 7.4 Budget Approvals. No later than thirty (30) days prior to the
expiration of each calendar year, Borrowers shall deliver to Lender the proposed
Operating Budget and the Capital Expenditure Budget (in each case presented on a
monthly and annual basis) for the Properties for the following calendar year.
Each such proposed Operating Budget shall identify and set forth Borrowers’ best
estimate, after due consideration, of all revenue, costs, and expenses for the
Properties, and shall specify gross revenues and Operating Expenses. The Capital
Expenditure Budget shall identify and set forth Borrowers’ best estimate, after
due consideration, of all costs and expenses contemplated to be necessary in the
related budget year (and, as to projects initiated or to be initiated in or
prior to the budget year but not completed in the budget year, the estimated
cost and completion schedule) for capital improvements and leasehold
improvements, leasing commissions and other leasing costs not included in the
Operating Budget, and the contemplated sources of payment of the same. In the
event that either a Cash Trap Condition or an Event of Default exists, the
Operating Budget shall be subject to Lender’s reasonable approval, and upon such
approval shall, with any amendments thereto approved by Lender from time to
time, constitute the “Approved Operating Budget” hereunder. Borrower shall
provide a proposed Approved Operating Budget to Lender for the then-remaining
calendar year within five (5) Business Days after the occurrence of a Cash Trap
Condition, and thereafter while a Cash Trap Condition exists shall provide a
proposed Approved Operating Budget to Lender for each succeeding calendar year
at least thirty (30) days prior to the end of each calendar year. If a proposed
Approved Operating Budget is not in form and substance reasonably satisfactory
to Lender, Lender may disapprove the same and specify the reasons therefor, and
Borrowers shall promptly amend and resubmit for approval a revised budget,
making such changes as are necessary to comply with the reasonable requirements
of Lender; provided that until such time as Borrowers have resubmitted the
revised budget and Lender has approved such revised budget, the parties shall
operate under the provisions of this Article VII using the budget submitted to
Lender as proposed to be revised by Lender, except that actual amounts shall be
used for real estate taxes, insurance premiums for insurance required hereunder
and utilities expenses. Capital Expenditures shall not be included in the
Approved Operating Budget unless Lender shall approve the same in writing in its
sole and absolute discretion.
 
Section 7.5 Sole Dominion and Control. Borrowers acknowledge and agree that the
Accounts are subject to the sole dominion, control and discretion of Lender, its
authorized agents or designees, subject to the terms hereof. Notwithstanding
anything set forth herein to the contrary, neither any Borrower nor any other
Person, through or under any Borrower, shall have any control over the use of,
or any right to withdraw any amount from, any Account, and each Borrower
acknowledges that the Deposit Account Bank shall comply with all instructions
originated by Lender without further consent by any Borrower. Each Borrower
acknowledges and agrees the Account Banks shall comply with the instructions of
Lender with respect to the Accounts without the further consent of any Borrower
or Manager. Each Borrower acknowledges and agrees that the Account Banks shall
comply with all “entitlement orders” (as defined in Section 8-102(a)(8) of the
UCC) and instructions originated by Lender without further consent by any
Borrower or any other Person.
 

78

--------------------------------------------------------------------------------



 
Section 7.6 Pledge of Accounts. 
 
(A) Security for Obligations. To secure the full and punctual payment and
performance of all Obligations of Borrowers under this Loan Agreement, the Note,
the Mortgages, and all other Loan Documents, each Borrower hereby grants to
Lender a first priority continuing security interest in and to the following
property of such Borrower, whether now owned or existing or hereafter acquired
or arising and regardless of where located (all of the same constituting part of
the Account Collateral hereunder:
 
(i) the Clearing Account, the Deposit Account and each of the Sub-Accounts, and
all cash, checks, drafts, certificates and instruments, if any, from time to
time deposited or held in the Accounts, including, without limitation, all
deposits or wire transfers made to the Accounts; and any and all Account
Collateral;
 
(ii) any and all amounts invested in Permitted Investments;
 
(iii) all interest, dividends, cash, instruments and other property from time to
time received, receivable or otherwise payable in respect of, or in exchange
for, any or all of the foregoing; and
 
(iv) to the extent not covered by clauses (i), (ii) or (iii) above, all
“proceeds” (as defined under the UCC) of any or all of the foregoing.
 
Lender shall have with respect to the foregoing collateral, in addition to the
rights and remedies herein set forth, all of the rights and remedies available
to a secured party under the UCC, as if such rights and remedies were fully set
forth herein.
 
(B) Rights on Default. Upon the occurrence and during the continuance of an
Event of Default, Lender may notify each of the Account Banks of such Event of
Default and, without notice from Account Banks or Lender, (a) Borrowers shall
have no further right in respect of (including, without limitation, the right to
instruct Lender or any Account Bank to transfer from) the Accounts, (b) Lender
may direct the Account Banks to liquidate and transfer any amounts then invested
in Permitted Investments to the Accounts or reinvest such amounts in other
Permitted Investments as Lender may reasonably determine is necessary to perfect
or protect any security interest granted or purported to be granted hereby or to
enable Account Banks, as agent for Lender, or Lender to exercise and enforce
Lender’s rights and remedies hereunder with respect to any Account Collateral,
and (c) Lender may apply any Account Collateral to any Obligations in such order
of priority as Lender may determine. The proceeds of any disposition of the
Account Collateral, or any part thereof, may be applied by Lender to the payment
of the Obligations in such priority and proportions as Lender in its discretion
shall deem proper.
 
(C) Financing Statement; Further Assurances. Each Borrower hereby irrevocably
authorizes Lender at any time and from time to time to file in any filing office
in any jurisdiction any initial financing statements and amendments thereto that
(1) indicate the Account Collateral and other Collateral (i) as all assets of
such Borrower or words of similar effect, regardless of whether any particular
asset comprised in the Account Collateral or other Collateral falls within the
scope of Article 9 of the UCC or such jurisdiction, or (ii) as being of an equal
or lesser scope or with greater detail, and (2) contain any other information
required by Part 5 of Article 9 of the UCC for the sufficiency or filing office
acceptance of any financing statement or amendment, including (x) whether such
Borrower is an organization, the type of organization and any organization
identification number issued to such Borrower, and (y) a sufficient description
of real property to which the Collateral relates. Each Borrower agrees to
furnish any such information to Lender promptly upon request. Each Borrower also
ratifies its authorization for Lender to have filed in any jurisdiction any
initial financing statements or amendments thereto if filed prior to the date
hereof. Each Borrower agrees that at any time and from time to time, at the
expense of such Borrower, such Borrower will promptly execute and deliver all
further instruments and documents, and take all further action, that may be
reasonably necessary or desirable, or that Lender may reasonably request, in
order to perfect and protect any security interest granted or purported to be
granted hereby (including, without limitation, any security interest in and to
any Permitted Investments) or to enable Lender to exercise and enforce its
rights and remedies hereunder with respect to any Account Collateral. In the
event of any change in name, identity or structure of any Borrower, such
Borrower shall notify Lender thereof and promptly after Lender’s request shall
execute, file and record such UCC financing statements as are necessary to
maintain the priority of Lender's lien upon and security interest in the Account
Collateral, and shall pay all expenses and fees in connection with the filing
and recording thereof. If Lender shall require the filing or recording of
additional UCC financing or continuation statements, each Borrower shall,
promptly after request, execute, file and record such UCC financing or
continuation statements as Lender shall deem necessary, and shall pay all
expenses and fees in connection with the filing and recording thereof.
 

79

--------------------------------------------------------------------------------



 
(D) Termination of Agreement. This Loan Agreement shall create a continuing
security interest in the Account Collateral and shall remain in full force and
effect until payment in full of the Obligations. Upon payment and performance in
full of the Obligations, this Loan Agreement shall terminate and Borrowers shall
be entitled to the return, upon its request and at their expense, of such of the
Account Collateral as shall not have been sold or otherwise applied pursuant to
the terms hereof, and Lender shall execute such instruments and documents as may
be reasonably requested by Borrowers to evidence such termination and the
release of the lien hereof.
 
Section 7.7 Lender Appointed Attorney-In-Fact. Each Borrower hereby irrevocably
constitutes and appoints Lender as such Borrower’s true and lawful
attorney-in-fact, coupled with an interest and with full power of substitution,
to execute, acknowledge and deliver after an Event of Default any instruments
and to exercise and enforce every right, power, remedy, option and privilege of
such Borrower with respect to the Account Collateral, and do in the name, place
and stead of such Borrower, all such acts, things and deeds for and on behalf of
and in the name of such Borrower, which such Borrower is required to do
hereunder or under the other Loan Documents or which Lender may deem necessary
or desirable to more fully vest in Lender the rights and remedies provided for
herein and to accomplish the purposes of this Loan Agreement including the
filing of any UCC financing statements or continuation statements in appropriate
public filing offices on behalf of such Borrower, in any of the foregoing cases,
upon such Borrower’s failure to take any of the foregoing actions within five
(5) Business Days after notice from Lender. The foregoing powers of attorney are
irrevocable and coupled with an interest. If any Borrower fails to perform any
agreement herein contained and such failure shall continue for five (5) Business
Days after notice of such failure is given to Borrowers, Lender may perform or
cause performance of any such agreement, and any reasonable expenses of Lender
and any Account Banks in connection therewith shall be paid by Borrowers.
 

80

--------------------------------------------------------------------------------



 
ARTICLE VIII
DEFAULT, RIGHTS AND REMEDIES
 
Section 8.1 Event of Default. 
 
“Event of Default” shall mean the occurrence or existence of any one or more of
the following:
 
(A) Scheduled Payments. Failure of Borrowers to pay any scheduled payment amount
when the same is due under this Loan Agreement, the Note, or any other Loan
Documents (whether such amount is interest, principal, Reserves, or otherwise),
including the failure to pay all outstanding Obligations on the Maturity Date;
or
 
(B) Other Payments. Failure of Borrowers to pay any amount from time to time
owing under this Loan Agreement, the Note, or any other Loan Documents (other
than amounts subject to the preceding paragraph) within ten (10) days after
written notice from Lender to Borrowers that same is due; or
 
(C) Breach of Reporting Provisions. Failure of any Borrower Party to perform or
comply with any term or condition contained in Section 5.1 which continues for a
period of thirty (30) days after written notice; or
 
(D) Breach of Provisions Regarding Insurance, Transfers, Liens, Single Purpose.
(i) Failure to keep in force the insurance required by Section 5.4 hereof; (ii)
the failure to comply with any other covenant of Section 5.4 which failure under
this clause (ii) continues for five (5) Business Days after notice from Lender;
(iii) breach of Article IX or Article XI hereof; (iv) breach or default under
any of Sections 5.13(B), 5.17, 5.18 or 5.19 hereof; or (v) breach or default
under Section 6.5 hereof or Section 7.2 hereof; or
 
(E) Breach of Warranty. Any representation, warranty, certification or other
statement made by any Borrower Party or Affiliate thereof in any Loan Document
or in any statement or certificate at any time given in writing pursuant to or
in connection with any Loan Document is false or misleading in any material
respect as of the date made; or
 
(F) Other Defaults Under Loan Documents. A default shall occur in the
performance of or compliance with any term contained in this Loan Agreement or
the other Loan Documents and such default is not fully cured within thirty (30)
days after receipt by Borrowers of notice from Lender of such default (other
than occurrences described in other provisions of this Section 8.1 or the Loan
Documents for which a different grace or cure period is specified or which
constitute immediate Events of Default); provided however that if (i) the
default is capable of cure but with diligence cannot be cured within such period
of thirty (30) days, (ii) Borrowers have commenced the cure of same within such
thirty (30)-day period and at all times after such commencement has pursued such
cure diligently, and (iii) Borrowers deliver to Lender promptly following demand
(which demand may be made from time to time by Lender) evidence satisfactory to
Lender of the foregoing, then such period shall be extended for so long as is
reasonably necessary for Borrowers in the exercise of due diligence to cure such
default, but in no event beyond the ninetieth (90th) day after the original
notice of default; or
 

81

--------------------------------------------------------------------------------



 
(G) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court enters a
decree or order for relief with respect to any Borrower in an Involuntary
Borrower Party Bankruptcy, which decree or order is not stayed or other similar
relief is not granted under any applicable federal or state law; (ii) the
occurrence and continuance of any of the following events for sixty (60) days
unless dismissed or discharged within such time: (x) an Involuntary Borrower
Party Bankruptcy is commenced, (y) a decree or order of a court for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over any Borrower or over all or a substantial
part of its property, is entered, or (z) an interim receiver, trustee or other
custodian is appointed without the consent of any Borrower, for all or a
substantial part of the property of such Person; or
 
(H) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) An order for relief
is entered with respect to any Borrower, or any such Person commences a
voluntary case under the Bankruptcy Code or any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or consents to the
entry of an order for relief in an involuntary case or to the conversion of an
involuntary case to a voluntary case under any such law or consents to the
appointment of or taking possession by a receiver, trustee or other custodian
for any Borrower or for all or a substantial part of the property of any
Borrower; (ii) any Borrower makes any assignment for the benefit of creditors;
or (iii) the Board of Directors or other governing body of any Borrower adopts
any resolution or otherwise authorizes action to approve any of the actions
referred to in this Section 8.1(H); or
 
(I) Bankruptcy Involving Ownership Interests or Property. Other than as
described in either of Sections 8.1(G) or (H), all or any portion of the
Collateral becomes property of the estate or subject to the automatic stay in
any case or proceeding under the Bankruptcy Code or any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect (provided that if the
same occurs in the context of an involuntary proceeding, it shall not constitute
an Event of Default if it is dismissed or discharged within sixty (60) days
following its occurrence); or
 
(J) Solvency. Any Borrower ceases to be solvent or admits in writing its
inability to pay its debts as they become due; or
 
(K) Injunction. Any Borrower is enjoined, restrained or in any way prevented by
the order of any court or any administrative or regulatory agency from
conducting all or any material part of its business; or
 
(L) Invalidity of Loan Documents. This Loan Agreement, any Mortgage or any other
Loan Document for any reason ceases to be in full force and effect or ceases to
be a legally valid, binding and enforceable obligation of any Borrower or any
Lien securing the Obligations shall, in whole or in part, cease to be a
perfected first priority Lien, subject to the Permitted Encumbrances (except in
any of the foregoing cases in accordance with the terms hereof or under any
other Loan Document), or any Person who is a party thereto, other than Lender,
denies that it has any further liability (as distinguished from denial of the
existence of a Default or Event of Default) under any Loan Documents to which it
is party, or gives notice to such effect; or
 

82

--------------------------------------------------------------------------------



 
(M) Cross-Default with Other Loan Documents. A default beyond any applicable
grace periods shall occur under any of the other Loan Documents; or
 
(N) Default under Management Agreement. Any event of default on the part of any
Borrower shall occur and be continuing under any Management Agreement.
 
If more than one of the foregoing paragraphs shall describe the same condition
or event, then Lender shall have the right to select which paragraph or
paragraphs shall apply. In any such case, Lender shall have the right (but not
the obligation) to designate the paragraph or paragraphs which provide for
non-written notice (or for no notice) or for a shorter time to cure (or for no
time to cure).
 
Section 8.2 Acceleration and Remedies. 
 
(A) Upon the occurrence of any Event of Default described in any of Sections
8.1(G), (H), or (I), the unpaid principal amount of and accrued interest and
fees on the Loan and all other Obligations shall automatically become
immediately due and payable, without presentment, demand, protest, notice of
intent to accelerate, notice of acceleration or other requirements of any kind,
all of which are hereby expressly waived by each Borrower Party. Upon and at any
time after the occurrence of any other Event of Default, at the option of
Lender, which may be exercised without notice or demand to anyone, all or any
portion of the Loan and other Obligations shall immediately become due and
payable.
 
(B) Upon the occurrence of an Event of Default, all or any one or more of the
rights, powers, privileges and other remedies available to Lender against
Borrowers under this Loan Agreement or any of the other Loan Documents, or at
law or in equity, may be exercised by Lender at any time and from time to time,
whether or not all or any of the Obligations shall be declared due and payable,
and whether or not Lender shall have commenced any foreclosure proceeding or
other action for the enforcement of its rights and remedies under any of the
Loan Documents with respect to any of the Properties. Any such actions taken by
Lender shall be cumulative and concurrent and may be pursued independently,
singly, successively, together or otherwise, at such time and in such order as
Lender may determine in its sole discretion, to the fullest extent permitted by
law, without impairing or otherwise affecting the other rights and remedies of
Lender permitted by law, equity or contract or as set forth herein or in the
other Loan Documents. Without limiting the generality of the foregoing, if an
Event of Default is continuing (i) to the fullest extent permitted by law,
Lender shall not be subject to any “one action” or “election of remedies” law or
rule, and (ii) all liens and other rights, remedies or privileges provided to
Lender shall remain in full force and effect until Lender has exhausted all of
its remedies against the Properties and the Mortgages have been foreclosed, sold
and/or otherwise realized upon in satisfaction of the Obligations or the
Obligations have been paid in full.
 

83

--------------------------------------------------------------------------------



 
(C) Lender shall have the right from time to time to partially foreclose any or
all of the Mortgages in any manner and for any amounts secured by such
Mortgage(s) then due and payable as determined by Lender in its sole discretion
including, without limitation, the following circumstances: (i) in the event
Borrowers default beyond any applicable grace period in the payment of one or
more scheduled payments of principal and interest, Lender may foreclose any of
the Mortgages to recover such delinquent payments, or (ii) in the event Lender
elects to accelerate less than the entire outstanding principal balance of the
Loan, Lender may foreclose any Mortgage to recover so much of the principal
balance of the Loan as Lender may accelerate and such other sums secured by such
Mortgage as Lender may elect. Notwithstanding one or more partial foreclosures,
the Properties shall remain subject to the Mortgages to secure payment of sums
secured by the Mortgages and not previously recovered.
 
(D) Any amounts recovered from the Properties or any other collateral for the
Loan after an Event of Default may be applied by Lender toward the payment of
any interest and/or principal of the Loan and/or any other amounts due under the
Loan Documents in such order, priority and proportions as Lender in its sole
discretion shall determine.
 
(E) The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against any or all of the Borrowers pursuant to this Loan Agreement or
the other Loan Documents, or existing at law or in equity or otherwise. Lender’s
rights, powers and remedies may be pursued singly, concurrently or otherwise, at
such time and in such order as Lender may determine in Lender’s sole discretion.
No delay or omission to exercise any remedy, right or power accruing upon an
Event of Default shall impair any such remedy, right or power or shall be
construed as a waiver thereof, but any such remedy, right or power may be
exercised from time to time and as often as may be deemed expedient. A waiver of
one Default or Event of Default with respect to Borrowers shall not be construed
to be a waiver of any subsequent Default or Event of Default by Borrowers or to
impair any remedy, right or power consequent thereon.
 
Section 8.3 Performance by Lender. 
 
(A) If any Borrower Party shall fail to perform, or cause to be performed, any
covenant, duty or agreement contained in any of the Loan Documents beyond any
applicable notice and cure period, Lender may (but shall have no obligation to)
perform or attempt to perform such covenant, duty or agreement on behalf of such
Borrower Party. In such event, Borrowers shall, at the request of Lender,
promptly pay to Lender any amount reasonably expended by Lender in such
performance or attempted performance, together with interest thereon at the
Default Rate, from the date of such expenditure until paid. Any amounts advanced
or expended by Lender to perform or attempt to perform any such matter shall be
added to and included within the indebtedness evidenced by the applicable Note
and shall be secured by all of the Collateral securing the applicable Loan.
Notwithstanding the foregoing, it is expressly agreed that Lender shall not have
any liability or responsibility for the performance of any obligation of any
Borrower Party under this Loan Agreement or any other Loan Document.
 
(B) Lender may cease or suspend any and all performance required of Lender under
the Loan Documents upon and during the continuance of any Event of Default.
 

84

--------------------------------------------------------------------------------



 
ARTICLE IX
SINGLE-PURPOSE, BANKRUPTCY-REMOTE REPRESENTATIONS,
WARRANTIES AND COVENANTS
 
Section 9.1 Applicable to Borrowers. Each Borrower hereby represents, warrants
and covenants as of the Closing Date and until such time as all Obligations are
paid in full, that absent express advance written waiver from Lender, which may
be withheld in Lender’s sole discretion, such Borrower:
 
(A) was organized solely for purpose of owning and operating its Applicable
Individual Property;
 
(B) has not owned, does not own and will not own any assets other than its
Applicable Individual Property (including incidental personal property necessary
for the operation thereof and proceeds therefrom);
 
(C) is not engaged and will not engage in any business, directly or indirectly,
other than the ownership, management and operation of its Applicable Individual
Property;
 
(D) has not entered into and will not enter into any contract or agreement with
any partner, member, shareholder, trustee, beneficiary, principal, joint
venturer or Affiliate of any Borrower except in the ordinary course of its
business pursuant to written agreements upon terms and conditions that are
intrinsically fair and substantially similar to those that would be available on
an arms-length basis with third parties other than such Affiliate;
 
(E) has not incurred and will not incur any debt, secured or unsecured, direct
or contingent (including guaranteeing any obligation), other than (i) the
Obligations, and (ii) subject to the terms and conditions of Section 5.17,
unsecured trade payables incurred in the ordinary course of business of
operating its Applicable Individual Property;
 
(F) has not made and will not make any loan or advances to any Person (including
any of its Affiliates);
 
(G) has remained and as of the Closing Date reasonably expects to remain,
solvent, and has maintained, and as of the Closing Date reasonably expects to
maintain adequate capital for the normal obligations reasonably foreseeable in a
business of its size and character and in light of its contemplated business
operations;
 
(H) has not acquired and will not acquire obligations or securities of any
Person;
 
(I) has not failed and will not fail to correct any known misunderstanding
regarding its separate identity;
 
(J) has done or caused to be done and will do all things necessary to preserve
its existence;
 

85

--------------------------------------------------------------------------------



 
(K) shall continuously maintain its existence and be qualified to do business in
all states necessary to carry on its business, including the state in which its
Applicable Property is located;
 
(L) will conduct and operate its business as presently conducted and operated
and in its own name;
 
(M) has maintained and will maintain books, records, bank accounts, accounting
records and other entity documents separate from those of its partners, members,
shareholders, trustees, beneficiaries, principals, Affiliates, and any other
Person;
 
(N) has been and will be, and at all times has held and will hold itself out to
the public as, a legal entity separate and distinct from any other Person
(including any of its partners, members, shareholders, trustees, beneficiaries,
principals and Affiliates, and any Affiliates of any of the same), and not as a
department or division of any Person;
 
(O) will file such tax returns with respect to itself as may be required under
applicable law and has prepared and will prepare separate tax returns and
financial statements, or if part of a consolidated group, is shown as a separate
member of such group;
 
(P) has paid and shall pay its own liabilities, indebtedness, and obligations of
any kind, as the same shall become due, from its own separate assets, rather
than from those of other Persons;
 
(Q) will not enter into any transaction of merger or consolidation, or acquire
by purchase or otherwise all or substantially all of the business or assets of,
or any stock or beneficial ownership of, any Person;
 
(R) has not commingled and will not commingle or permit to be commingled its
funds or other assets with those of any other Person; and has held and will hold
its assets in its own name;
 
(S) has maintained and will maintain its assets in such a manner that it is not
costly or difficult to segregate, ascertain or identify its individual assets
from those of any other Person;
 
(T) has not, does not and will not hold itself out to be responsible for the
debts or obligations of any other Person;
 
(U) has not and will not guarantee or otherwise become liable on or in
connection with any obligation of any other Person;
 
(V) except for funds deposited into the Accounts in accordance with the Loan
Documents, shall not hold title to its assets other than in its name;
 
(W) complies and shall at all times hereafter comply with all of the
assumptions, statements, certifications, representations, warranties and
covenants regarding or made by it contained in or appended to the
nonconsolidation opinion delivered pursuant hereto;
 

86

--------------------------------------------------------------------------------



 
(X) has paid and will pay its own liabilities and expenses, out of its own
funds;
 
(Y) has held and will hold regular meetings, as appropriate to conduct its
business and has observed and will observe all limited liability company
formalities and record keeping;
 
(Z) has allocated and will allocate fairly and reasonably the costs associated
with common employees and any overhead for shared office space and has used and
will use separate stationary, invoices and checks;
 
(AA) has not and will not identify its Sole Member, any other member of any
Borrower or any Affiliate of any Borrower or any member of any Borrower, or any
other Person, as a division or part of it;
 
(BB) has paid and will pay the salaries of its own employees and has maintained
and will maintain a sufficient number of employees in light of its contemplated
business operations;
 
(CC) maintains, and will continue to maintain its books and records and
financial statements separate from those of any other Person;
 
(DD) maintains, and will continue to maintain, its own bank accounts separate
from any other Person;
 
(EE) does not and will not commingle its funds or assets with those of any other
Person, and holds and will hold its assets in its own name;
 
(FF) shall not (i) liquidate or dissolve, in whole or in part; (ii) consolidate,
merge or enter into any form of consolidation with or into any other Person, nor
convey, transfer or lease its assets substantially as an entirety to any Person
nor permit any Person to consolidate, merge or enter into any form of
consolidation with or into itself, nor convey, transfer or lease its assets
substantially as an entirety to any Person; or (iii) amend any provisions of its
organizational documents containing provisions similar to those contained in
this Article IX;
 
(GG) is a limited liability company formed under the laws of the State of
Delaware with the Sole Member as the sole member thereof, in addition to the
Independent Director (as defined below), whose certificate of formation and
operating agreement (the “Borrower Organizational Documents”) contain each of
the representations, covenants and warranties set forth in this Article 9 and
require such Borrower to at all times cause there to be at least one (1) duly
appointed independent manager of such Borrower who is a natural person and also
a non-economic member of such Borrower (each an “Independent Director”) whose
affirmative vote will be required in order for a voluntary filing for protection
under the Bankruptcy Code or similar action by such Borrower and who is not at
the time of such individual’s initial appointment, appointment as Independent
Director, shall not be during such individual’s tenure as Independent Director,
and may not have been at any time during the preceding five years, (i) a
shareholder, member or partner of, or an officer, director, except in his or her
capacity as Independent Director of such Borrower, paid consultant or employee
of, customer of or supplier to or a member of the immediate family of such
Borrower (except in his or her capacity as Independent Director of such
Borrower) or any of its shareholders, members, partners, subsidiaries or
affiliates or any person or other entity controlling or under common control
with any such shareholder, member, partner, supplier or customer or any member
of the immediate family of any of them. As used herein, the term “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a person or entity, whether through
ownership of voting securities, by contract or otherwise.
 

87

--------------------------------------------------------------------------------



 
(HH) is and shall at all times be governed by Borrower Organizational Documents
which provide and shall at all times continue to provide that upon the
occurrence of any event that causes the Sole Member to cease to be a member of
such Borrower, the Independent Director shall, without action of any person and
simultaneously with the Sole Member ceasing to be a member of such Borrower,
automatically continue as a member of such Borrower and shall continue such
Borrower without dissolution.
 
(II) shall cause reputable Delaware counsel acceptable to Lender (the “Delaware
Law Firm”) to deliver to Lender an opinion letter reasonably satisfactory to
Lender, whereby the Delaware Law Firm opines (which opinion may be subject to
standard assumptions, qualifications, limitations and exceptions acceptable to
Lender), among other requirements of Lender, that: (1) the unanimous consent of
the Sole Member and the Independent Director is required in order for such
Borrower to file a voluntary bankruptcy petition; (2) the provision in such
Borrower’s Borrower Organizational Documents that requires unanimous consent as
a condition to filing a voluntary bankruptcy petition is enforceable against the
Sole Member; (3) the bankruptcy, dissolution, liquidation or death of the Sole
Member will not cause such Borrower to be dissolved; (4) no creditor of the Solo
Member shall have the right to obtain possession of, or otherwise exercise legal
or equitable remedies with respect to, any of such Borrower’s property; and (5)
Delaware law, not federal law, governs the determination of what persons or
entities have the authority to file a voluntary bankruptcy petition on behalf of
such Borrower.
 
(JJ) is and shall at all times be governed by Borrower Organizational Documents
which provide and shall at all times continue to provide that such Borrower
shall not cause, permit, or empower the members, board of managers, or any other
person to vote on, authorize or take any Material Action (as defined below)
without the unanimous written consent of the Sole Member and the Independent
Director. As used herein, “Material Action” shall mean to consolidate or merge
such Borrower into any other entity, or to institute proceedings to have such
Borrower adjudicated bankrupt or insolvent, or consent to the institution of
bankruptcy or insolvency proceedings against such Borrower or file a petition
seeking or consent to, reorganization or relief with respect to such Borrower
under any applicable federal or state law relating to bankruptcy, or consent to
the appointment of a receiver, liquidator, assignee, trustee, sequestrator (or
other similar official) of such Borrower or a substantial part of such
Borrower’s property, or make any assignment for the benefit of creditors of such
Borrower, or admit in writing such Borrower’s inability to pay its debts
generally as they become due, or take action in furtherance of any such action.
 
ARTICLE X
RESTRUCTURING LOAN, SECONDARY MARKET TRANSACTIONS
 
Section 10.1 Secondary Market Transactions Generally. Lender shall have the
right to engage in one or more Secondary Market Transactions with respect to the
Loan, and to structure and restructure all or any part of the Loan, including in
multiple tranches, as a wraparound loan, or for inclusion in a Securitization.
Without limitation, Lender shall have the right to cause the Note and the
Mortgages to be split into a first and a second mortgage loan, or into a one or
more loans secured by mortgages and by ownership interests in Borrowers in
whatever proportion Lender determines, and thereafter to engage in Secondary
Market Transactions with respect to all or any part of the indebtedness and loan
documentation. Each Borrower acknowledges that it is the intention of the
parties that all or a portion of the Loan will be securitized and that all or a
portion of the Loan will be rated by one or more Rating Agencies. Each Borrower
further acknowledges that additional structural modifications may be required to
satisfy issues raised by any Rating Agencies. As used herein, “Secondary Market
Transaction” means any of (i) the sale, assignment, or other transfer of all or
any portion of the Obligations or the Loan Documents or any interest therein to
one or more investors, (ii) the sale, assignment, or other transfer of one or
more participation interests in the Obligations or Loan Documents to one or more
investors, (iii) the transfer or deposit of all or any portion of the
Obligations or Loan Documents to or with one or more trusts or other entities
which may sell certificates or other instruments to investors evidencing an
ownership interest in the assets of such trust or the right to receive income or
proceeds therefrom or (iv) any other Securitization backed in whole or in part
by the Loan or any interest therein.
 

88

--------------------------------------------------------------------------------



 
Section 10.2 Cooperation; Limitations. Borrowers shall use all reasonable
efforts and cooperate in good faith with Lender in effecting any such
restructuring or Secondary Market Transaction. Such cooperation shall include
without limitation, executing and delivering such amendments to the Loan
Documents and the organizational documents of any Borrower as Lender may request
at no material out-of-pocket cost to Borrowers, provided however that no such
amendment shall modify (i) the aggregate weighted average of the interest rate
payable under the Loan, (ii) the stated maturity date of the Loan, (iii) the
aggregate amortization of the principal amount of the Loan, (iv) the
non-recourse provisions of the Loan or (v) any provision, the effect of which
would materially and substantively increase Borrowers’ obligations or materially
and substantively decrease Borrowers’ rights under the Loan Documents. Such
cooperation also shall include using reasonable efforts to obtain such
certificates and assurances from governmental entities and others as Lender may
reasonably request.
 
Section 10.3 Information. Borrowers shall provide such access to the Properties,
personnel of the Manager and of Borrowers’ constituent members and such
information, reports, copies of notices and documents relating to Borrower
Parties, Manager, the Properties and Collateral and the business and operations
of all of the foregoing and such opinions of counsel (including, without
limitation, nonconsolidation opinions) as Lender may reasonably request or as
any Rating Agency may request in connection with any such Secondary Market
Transaction including, without limitation, updated financial information,
appraisals, market studies, environmental reviews (Phase Is and, if appropriate,
Phase IIs), property condition reports and other due diligence investigations
together with appropriate verification of such updated information and reports
through letters of auditors and consultants and, as of the closing date of the
Secondary Market Transaction, updated representations and warranties made in the
Loan Documents and such additional representations and warranties any Rating
Agency may request or Lender or any purchaser, transferee, assignee, trustee,
servicer or potential investor (the Rating Agencies and all of the foregoing
parties, collectively, “Interested Parties”) may reasonably request. Within ten
(10) days after request by Lender, Borrowers shall provide an opinion of counsel
reasonably satisfactory to Lender to the effect that the description of the Loan
and the terms of the Loan Documents contained in the Disclosure Documents
(hereinafter defined) and such other legal matters contained therein as Lender
may reasonably require do not contain any untrue statement of any material fact
or omit to state any material fact necessary to make the statements therein not
misleading and if required by any Rating Agency or reasonably required by
Lender, shall provide revisions or “bringdowns” to the opinions delivered at
Closing (including nonconsolidation opinions), or if required new versions of
such opinions, addressed to Lender, any trustee under any Securitization backed
in whole or in part by the Loan, any Rating Agency that assigns a rating to any
securities in connection therewith and any investor purchasing securities
therein. Lender shall be permitted to share all such information with the
investment banking firms, Rating Agencies, accounting firms, law firms, other
third party advisory firms, potential investors, servicers and other service
providers and other parties involved in any proposed Secondary Market
Transaction. Borrowers understand that any such information may be incorporated
into any offering circular, prospectus, prospectus supplement, private placement
memorandum or other offering documents for any Secondary Market Transaction.
Lender and all of the aforesaid third-party advisors and professional firms and
investors shall be entitled to rely upon such information. Without limiting the
foregoing, Borrowers and Guarantor shall provide in connection with each of (i)
a preliminary and a final private placement memorandum or (ii) a preliminary and
final prospectus or prospectus supplement, as applicable (the documents referred
to in the foregoing clauses (i) and (ii), collectively, the “Disclosure
Documents”), an agreement certifying that Borrowers and Guarantor have examined
such Disclosure Documents specified by Lender and that each such Disclosure
Document, as it relates to Borrowers, Guarantor, any Affiliates, the Properties,
Manager and all other aspects of the Loan, does not, and as to information
provided in third party reports of engineers and environmental consultants, to
Borrowers’ and Guarantor’s knowledge after due inquiry, does not contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements made, in the light of the circumstances under
which they were made, not misleading (a “Disclosure Certificate”). Borrowers and
Guarantor shall, jointly and severally, indemnify, defend, protect and hold
harmless Lender, its Affiliates, directors, employees, agents and each Person,
if any, who controls Lender or any such Affiliate within the meaning of Section
15 of the Securities Act of 1933 or Section 20 of the Securities Exchange Act of
1934, and any other placement agent or underwriter with respect to any
Securitization or Secondary Market Transaction from and against any losses,
claims, damages, liabilities, costs and expenses (including, without limitation,
reasonable attorneys’ fees and disbursements) that arise out of or are based
upon any untrue statement of any material fact contained in any Disclosure
Certificate or other information or documents furnished by any Borrower,
Guarantor or their Affiliates or in any representation or warranty of any
Borrower Party contained herein or in the other Loan Documents or arise out of
or are based upon the omission or alleged omission to state therein a material
fact required to be stated in such information or necessary in order to make the
statements in such information not materially misleading. Lender and its
Affiliates may publicize the existence of the Obligations in connection with
Lender’s Secondary Market Transaction activities or otherwise.
 

89

--------------------------------------------------------------------------------



 
Section 10.4 Additional Provisions. In any Secondary Market Transaction, Lender
may transfer its obligations under this Loan Agreement and under the other Loan
Documents (or may transfer the portion thereof corresponding to the transferred
portion of the Obligations), and thereafter Lender shall be relieved of any
obligations hereunder and under the other Loan Documents arising after the date
of said transfer with respect to the transferred interest. Each transferee
investor shall become a “Lender” hereunder. The holders from time to time of the
Loan and/or any other interest of the “Lender” under this Loan Agreement and the
other Loan Documents may from time to time enter into one or more co-lender
agreements, intercreditor agreements or other agreements with each other and/or
with the holder(s) of any other loans or other Persons in their discretion. Each
Borrower acknowledges and agrees that such agreements, as the same may from time
to time be amended, modified or restated, may govern the exercise of the powers
and discretionary authority of the Lender and/or any other interest of the
Lender hereunder and under the other Loan Documents, but Borrowers shall be
entitled to rely upon any actions taken by Lender or the designated servicer(s)
or agent(s) for Lender, whether or not within the scope of its power and
authority under such other agreements.
 

90

--------------------------------------------------------------------------------



 
ARTICLE XI
RESTRICTIONS ON LIENS, TRANSFERS; RELEASE OF PROPERTIES
 
Section 11.1 Restrictions on Transfer and Encumbrance. Except as expressly
permitted in this Article XI, no Borrower shall cause or suffer to occur or
exist, directly or indirectly, voluntarily or involuntarily, by operation of law
or otherwise, any sale, transfer, mortgage, pledge, Lien or encumbrance (other
than Permitted Encumbrances) of (i) all or any part of any of the Properties or
any interest therein, or (ii) any direct or indirect ownership or beneficial
interest in any Borrower or Sole Member, irrespective of the number of tiers of
ownership or any profits or proceeds of any such direct or indirect ownership
interest, or (iii) any change of control of any Borrower or Sole Member (any of
the foregoing, a “Transfer”) without the prior written consent of Lender, which
Lender may withhold in its sole and absolute discretion.
 
Section 11.2 Permitted Transfers of Beneficial Interests in Sole Member.
Transfers (but not pledges, collateral assignments or encumbrances) of direct or
indirect ownership interests in the Sole Member shall be permitted without
Lender’s consent provided that (i) no Event of Default then exists, (ii)
Borrowers shall give Lender written notice of such transfer together with copies
of all instruments effecting such transfer not less than ten (10) Business Days
prior to the date of such transfer; (iii) such transfer does not and will not
result in the termination or dissolution of any Borrower, by operation of law or
otherwise; (iv) Sole Member shall continue to be the sole member of each
Borrower; (v) no Person not currently owning, directly or indirectly, more than
49% of the beneficial director or indirect ownership interests in Sole Member
acquires (together with such Person’s immediate family members and Affiliates)
more than 49% of the beneficial direct or indirect ownership interests in Sole
Member; (vi) David Lichtenstein continues to directly or indirectly control Sole
Member and each Borrower; (vii) such transfer shall not result in a change of
control of such Borrower or Sole Member or a change of Manager without Lender’s
written consent; and (viii) in each case, the single purpose nature and
bankruptcy remoteness of each Borrower after such transfer is satisfactory to
Lender and in accordance with the standards of the Rating Agencies.
 
For purposes of this Section 11.2, “control” shall have the meaning given
thereto in the definition of “Affiliate” in Section 1.1 and a “change of
control” of any Person shall include the Transfer of legal or equitable
ownership interests in such Person which after giving effect to such Transfer
results in any transferee or pledgee of such interests holding more than a 49%
legal or equitable ownership interest or security interest in such Person.
 

91

--------------------------------------------------------------------------------



 
Section 11.3 Assumability. In the event that the Borrowers desire to transfer
all of the Properties (it being understood and agreed that no transfer of any
Individual Property less than all of the Properties shall be permitted pursuant
to this Section 11.3) to another party (the “Transferee Borrower”) and have the
Transferee Borrower assume all Borrowers’ obligations under the Loan Documents,
and have replacement guarantors and indemnitors assume all of the obligations of
Guarantor under the Loan Documents from and after such transfer (collectively, a
“Transfer and Assumption”), Borrowers may make a written application to Lender
for Lender’s consent to the Transfer and Assumption, subject to the conditions
set forth in this Section; provided that no more than one Transfer and
Assumption shall be permitted during the term of the Loan. Together with such
written application, Borrowers shall pay to Lender the reasonable review fee
then required by Lender. Borrowers also shall pay on demand all of the out-of-
pocket costs and expenses incurred by Lender, including reasonable attorneys’
fees and expenses, and including the fees and expenses of Rating Agencies and
other outside entities, in connection with considering any proposed Transfer and
Assumption, whether or not the same is permitted or occurs. Lender may grant or
withhold its consent to a Transfer and Assumption in its sole and absolute
discretion. Completion of any Transfer and Assumption shall be subject to such
conditions as Lender may determine to impose, and shall in any event be subject
to satisfaction of the following conditions:
 
(i) No Default or Event of Default shall have occurred and be continuing;
 
(ii) Borrowers shall have submitted to Lender true, correct and complete copies
of information and documents reasonably requested by Lender concerning the
Properties, the Transferee Borrower and any replacement guarantors and
indemnitors;
 
(iii) Evidence satisfactory to Lender shall have been provided showing that the
Transferee Borrower and such of its Affiliates as shall be designated by Lender
comply with Article IX, as those provisions may be modified by Lender taking
into account the ownership structure of Transferee Borrower and its Affiliates;
 
(iv) Borrowers shall have obtained (and delivered to Lender) a Rating
Confirmation with respect to the Transfer and Assumption and all related
transactions;
 
(v) The identity, experience, and financial condition of the Transferee Borrower
and the replacement guarantors and indemnitors shall be acceptable to Lender in
its reasonable discretion;
 
(vi) Borrowers shall deliver to Lender at the closing of the Transfer and
Assumption an assumption fee in the amount of one percent (1%) of the then
unpaid principal balance of the Loan;
 
(vii) Borrowers, Transferee Borrower, the original and replacement guarantors
and indemnitors shall execute and deliver such documents as Lender may require,
in form and substance satisfactory to Lender, to evidence the Transfer and
Assumption, including replacement guaranties and indemnities and Loan Document
modifications;
 
(viii) Counsel to the Transferee Borrower and replacement guarantors and
indemnitors shall deliver to Lender opinions in form and substance satisfactory
to Lender as to substantially the same matters for which opinions were required
in connection with the origination of the Loan (and as to such additional
matters as the Lender and Rating Agencies may require), including, without
limitation, a bankruptcy non-consolidation opinion;
 

92

--------------------------------------------------------------------------------



 
(ix) Borrowers shall cause to be delivered to Lender, an endorsement to Lender’s
policies of title insurance in form and substance acceptable to Lender, in
Lender’s reasonable discretion, relating to, among other things, the change in
the identity of the vestee and execution and delivery of the Transfer and
Assumption documents and the continuing priority of the Lender’s Mortgages and
the continuing effect of the title insurance and all endorsements thereto; and
 
(x) Borrowers shall pay to Lender all reasonable out-of-pocket costs and
expenses incurred by Lender in connection with the Transfer and Assumption,
including but not limited to, Lender’s reasonable attorneys’ fees and expenses,
all recording fees, Rating Agency fees and expenses, and all fees payable to the
title company in connection with the Transfer and Assumption.
 
Upon completion of a Transfer and Assumption permitted under this Section 11.3
and execution of replacement guaranties and indemnities by replacement
guarantors and indemnitors approved by Lender as provided in this Section 11.3,
Borrower and any original Guarantors shall, as part of the documentation
executed at the closing of the Transfer and Assumption, be released from
liability under the Loan Documents accruing from and after the completion of the
Transfer and Assumption, but not from any liabilities for acts and occurrences
taking place prior thereto.
 
ARTICLE XII
RECOURSE; LIMITATIONS ON RECOURSE
 
Section 12.1 Limitations on Recourse. Subject to the provisions and
qualifications of this Article, Lender shall not enforce the liability and
obligation of the Borrowers to perform and observe any of their obligations that
may be contained in the Note, this Loan Agreement, the Mortgages or any other
Loan Document by any action or proceeding wherein a money judgment shall be
sought against Borrowers, except that Lender may bring a foreclosure action, an
action for specific performance or any other appropriate action or proceeding to
enable Lender to enforce and realize upon its interest under the Note, this Loan
Agreement, the Mortgages and the other Loan Documents, or in the Properties, the
Rents, or any other Collateral pursuant to the Loan Documents; provided,
however, that, except as specifically provided herein, any judgment in any such
action or proceeding shall be enforceable against Borrowers only to the extent
of Borrowers’ interest in the Properties, in the Rents and in any other
Collateral. Lender, by accepting the Note, this Loan Agreement, the Mortgages
and the other Loan Documents, shall not sue for, seek or demand any monetary
judgment against any Borrower in any such action or proceeding under or by
reason of or under or in connection with the Note, this Loan Agreement, the
Mortgage or the other Loan Documents. Notwithstanding anything to the contrary
in this Loan Agreement, the Mortgages or any of the Loan Documents, the
provisions of this Section 12.1 and the other provisions of the Loan Documents
shall not, however: (a) constitute a waiver of any right which Lender may have
under Sections 506(a), 506(b), 1111(b) or any other provisions of the Bankruptcy
Code to file a claim for the full amount of the Obligations secured by the
Mortgages or to require that all Collateral shall continue to secure all of the
Obligations owing to Lender in accordance with the Loan Documents; (b)
constitute a waiver, release or impairment of any obligation evidenced or
secured by any of the Loan Documents; (c) impair the right of Lender to name any
Borrower as a party defendant in any action or suit for foreclosure and sale
under any of the Mortgages or other Loan Documents; (d) impair the right of
Lender to obtain the appointment of a receiver; (e) impair the enforcement of
any of the Assignments of Leases; or (f) constitute a prohibition against Lender
to seek a deficiency judgment against Borrowers in order to fully realize the
security granted by the Mortgages and other Loan Documents or to commence any
other appropriate action or proceeding in order for Lender to exercise its
remedies against the Properties or any other Collateral.
 

93

--------------------------------------------------------------------------------





 
Section 12.2 Recourse to Borrowers and Guarantor. Notwithstanding the provisions
of Section 12.1 or anything contained herein to the contrary, Borrowers and
Guarantor shall be personally liable for, and the provisions of Section 12.1
shall not in any way limit or constitute a waiver of the right of Lender to
enforce the liability and obligation of Borrowers and Guarantor, by money
judgment or otherwise, for the following, all of which shall be the personal
obligation and liability of Borrowers under this Loan Agreement and of Guarantor
under the Guaranty: (A) the entire Loan and all the other Obligations in the
event of (i) a voluntary bankruptcy filing or other similar event by any
Borrower; (ii) any Involuntary Borrower Party Bankruptcy which is solicited,
procured, consented to or acquiesced in by any Borrower Party or any Affiliate
of any of them; (iii) any failure of any Borrower to comply with Section 9.1 of
this Agreement such that such failure was considered by a court as a factor in
the court’s finding for a consolidation of the assets of Borrower with the
assets of another Person; (iv) any transfer of, or grant by any Borrower of a
lien upon, the Property or any portion thereof in violation of Section 11.1 of
this Agreement, or any transfer or grant of a lien upon any direct or indirect
interest in any Borrower in violation of Section 11.1, or any other intentional
violation of Section 11.1 of this Agreement; or (v) the failure of any Borrower
to pay to Lender the first regularly scheduled installment of principal and
interest on the Loan on the First Payment Date; and (B) without limiting the
provisions of clause (A) above, any liability, loss, damage, cost or expense
(including, without limitation, attorneys’ fees and expenses) suffered or
incurred by Lender resulting from any and all of the following: (i) the
occurrence of any of the events described in the foregoing clauses (A)(i) or
(A)(ii), or any breach of Section 9.1 or Section 11.1 of this Agreement (in each
case without a duplication of recovery by virtue of such matters resulting in
recourse under both the foregoing clause (A) and this clause (B)); (ii) fraud or
intentional misrepresentation by any Borrower Party or any Affiliate thereof in
this Loan Agreement or any other Loan Document or otherwise in connection with
the Loan; (iii) misappropriation of, or other failure by any Borrower Party or
any Affiliate thereof to apply in accordance with the provisions of the Loan
Documents, any insurance proceeds, condemnation awards or other sums or payments
relating to the Properties or the insurance required hereunder, or any rents,
profits, issues, products and income of the Properties, Security Deposits, Lease
termination payments or recoveries upon Leases, Prepaid Rents or any other funds
received or collected by or on behalf of any Borrower or any Borrower Party or
any Affiliate, including any failure or refusal to deliver Security Deposits to
Lender as required under this Loan Agreement; (iv) any payments made by any
Borrower to any Affiliate thereof in violation of the Loan Documents after the
occurrence and during the continuance of an Event of Default; (v) any removal or
disposal of any portion of any of the Properties by any Borrower Party, its
agents, Affiliates, officers, employees or property manager to the extent such
portion of the Properties is not replaced by the Borrowers with like property of
equivalent value; (vi) intentional waste of any of the Properties; (vii) any
Borrower Party or any Affiliate of any of them contests or in any way interferes
with, directly or indirectly, any foreclosure action or sale commenced by Lender
or with any other enforcement of Lender’s rights, powers or remedies under any
of the Loan Documents or under any document evidencing, securing or otherwise
relating to any of the Properties or any other collateral for the Obligations
(whether by making any motion, bringing any counterclaim, claiming any defense,
seeking any injunction or other restraint, commencing any action seeking to
consolidate any such foreclosure or other enforcement with any other action, or
otherwise), other than contests brought in good faith by any Borrower upon which
such Borrower ultimately prevails pursuant to a final, non-appealable judgment
entered against Lender; (viii) the seizure or forfeiture of any of the
Properties, or any portion thereof, or Lender’s interest therein, resulting from
criminal wrongdoing by any Borrower, its respective agents, Affiliates, officers
or employees; (ix) any claims for payment of any commission, charge or brokerage
fee to anyone which may be payable in connection with the Closing and funding of
the Loan; (x) any Borrower’s failure to pay transfer fees and charges due Lender
under the Loan Documents in connection with any transfer of all or any part of
any of the Properties, or any interest therein, from such Borrower to such
Borrower’s transferee, or transfer of any beneficial interest in such Borrower;
(xi) failure by any Borrower to comply with the covenants, obligations,
liabilities, warranties and representations contained in the Environmental
Indemnity or otherwise pertaining to environmental matters; (xii) in the event
Lender has waived (or any Borrower has failed to pay) the monthly collection for
real and personal property taxes, assessments, insurance premiums, or ground
rents, then failure by any Borrower to pay any or all such taxes, assessments,
premiums and rents to the extent that income from the Properties is available
for such purpose; (xiii) in the event that an Affiliate of any Borrower is the
Manager, then any management fee taken by such Manager after the occurrence and
during the continuation of an Event of Default unless otherwise approved by
Lender in writing; or (xiv) willful misconduct by any Borrower, its agents,
Affiliates, officers or employees which causes or results in a material
diminution, or material loss of value, of any of the Properties that is not
reimbursed by insurance or which willful misconduct exposes Lender to claims,
liability or costs of defense in any litigation or other legal proceeding. In
addition, Borrowers and Guarantors shall be personally liable for, and the
provisions of Section 12.1 shall not in any way limit or constitute a waiver of
the right of Lender to enforce the liability and obligation of Borrowers and
Guarantor, by money judgment or otherwise, for all reasonable costs and
expenses, including attorneys’ fees and expenses, incurred in collecting any
amount due under the Loan Documents which, as to Borrowers, are recourse
obligations of Borrowers as described in this Section 12.2 or, as to Guarantor,
are recourse obligations of Guarantor under the Guaranty, or is an obligation of
Borrowers and/or Guarantor under the Environmental Indemnity.
 
 
94

--------------------------------------------------------------------------------


 
 
Section 12.3 Miscellaneous. No provision of this Article shall (i) affect (A)
the enforcement of, or (B) the personal liability of and recourse against any
guarantor or indemnitor (including the Guarantor) and the assets of any such
guarantor and indemnitor for all liabilities and obligations under, the
Environmental Indemnity, the Guaranty or any guaranty or similar agreement
executed in connection with the Loan, (ii) release or reduce the debt evidenced
by the Note, (iii) impair the lien of the Mortgages, this Loan Agreement or any
other Loan Document, (iv) impair the rights of Lender to enforce any provisions
of the Loan Documents, or (v) limit Lender’s ability to obtain a deficiency
judgment or judgment on the Loan or otherwise against any Borrower Party to the
extent necessary to obtain any amount for which such Borrower Party may be
personally liable in accordance with this Article or any other Loan Document.
 
 
95

--------------------------------------------------------------------------------


 
 
ARTICLE XIII
MISCELLANEOUS
 
Section 13.1 Expenses and Attorneys’ Fees. Whether or not the transactions
contemplated hereby shall be consummated, Borrowers agree to promptly pay all
reasonable out-of-pocket fees, costs and expenses incurred by Lender in
connection with any matters contemplated by or arising out of this Loan
Agreement, including the following, and all such fees, costs and expenses shall
be part of the Obligations, payable on demand: (A) reasonable fees, costs and
expenses (including reasonable attorneys’ fees, and other professionals retained
by Lender) incurred in connection with the examination, review, due diligence
investigation, documentation and closing of the financing arrangements evidenced
by the Loan Documents; (B) reasonable fees, costs and expenses (including
reasonable attorneys’ fees and other professionals retained by Lender) incurred
in connection with the administration of the Loan Documents and the Loan and any
amendments, modifications and waivers relating thereto; (C) reasonable fees,
costs and expenses (including reasonable attorneys’ fees) incurred in connection
with the review, documentation, negotiation and administration of any requests
initiated by any Borrower under or in connection with the Loan Documents
(including, without limitation, requests for lease, budget and management
approvals and subordination, non disturbance and/or attornment agreements); and
(D) reasonable fees, costs and expenses (including attorneys’ fees and fees of
other professionals retained by Lender) incurred in any action to enforce or
interpret this Loan Agreement or the other Loan Documents or to collect any
payments due from any Borrower under this Loan Agreement, the Note or any other
Loan Document or incurred in connection with any refinancing or restructuring of
the credit arrangements provided under this Loan Agreement, whether in the
nature of a “workout” or in connection with any insolvency or bankruptcy
proceedings or otherwise. Any costs and expenses due and payable to Lender after
the Closing Date may be paid to Lender pursuant to the terms hereof.
 
Section 13.2 Indemnity. In addition to the payment of expenses as required
elsewhere herein, whether or not the transactions contemplated hereby shall be
consummated, Borrowers agree, jointly and severally, to indemnify, defend,
protect, pay and hold Lender, its successors and assigns (including, without
limitation, the trustee and/or the trust under any trust agreement executed in
connection with any Securitization backed in whole or in part by the Loan and
any other Person which may hereafter be the holder of the Note or any interest
therein), and the officers, directors, stockholders, partners, members,
employees, agents and Affiliates of Lender and such successors and assigns
(collectively called the “Indemnitees”) harmless from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, Tax Liabilities, broker’s or finders fees, reasonable costs, expenses
and disbursements of any kind or nature whatsoever (including the reasonable
fees and disbursements of counsel for such Indemnitees in connection with any
investigative, administrative or judicial proceeding commenced or threatened,
whether or not such Indemnitee shall be designated a party thereto) that may be
imposed on, incurred by, or asserted against that Indemnitee, in any manner
relating to or arising out of any of the following (to the extent that insurance
proceeds paid on account of same shall be inadequate) (A) the enforcement of any
of the Loan Documents; (B) any breach by any Borrower of any representation,
warranty, covenant, or other agreement contained in any of the Loan Documents;
(C) the presence, release, threatened release, disposal, removal, or cleanup of
any Hazardous Material located on, about, within or affecting any of the
Properties or any violation of any applicable Environmental Law for which any
Borrower is liable; (D) any claim brought by any third party arising out of any
condition or occurrence at or pertaining to any of the Properties; (E) any
design, construction, operation, repair, maintenance, use, non-use or condition
of any of the Properties or Improvements, including claims or penalties arising
from violation of any applicable laws or insurance requirements, as well as any
claim based on any patent or latent defect, whether or not discoverable by
Lender; (F) any performance of any labor or services or the furnishing of any
materials or other property in respect of any of the Properties or any part
thereof; (G) any contest referred to in Section 5.3(B) hereof; (H) any
obligation or undertaking relating to the performance or discharge of any of the
terms, covenants and conditions of the landlord contained in the Leases; or (I)
the use or intended use of the proceeds of any of the Loan (the foregoing
liabilities herein collectively referred to as the “Indemnified Liabilities”),
except to the extent caused by Lender’s gross negligence or willful misconduct.
Any amounts payable to any Indemnitee by reason of the application of this
Section 13.2 shall be payable on demand and shall bear interest at the Default
Rate from the date such loss or damage is sustained by any Indemnitee until
paid. The obligations and liabilities of Borrowers under this Section 13.2 shall
survive the term of the Loan and the exercise by Lender of any of its rights or
remedies under the Loan Documents, including the acquisition of the Properties
(or any of them) by foreclosure or a conveyance in lieu of foreclosure.
 
 
96

--------------------------------------------------------------------------------


 
 
Section 13.3 Amendments and Waivers. Except as otherwise provided herein, no
amendment, modification, termination or waiver of any provision of this Loan
Agreement, the Note or any other Loan Document, or consent to any departure
therefrom, shall in any event be effective unless the same shall be in writing
and signed by Lender and any other party to be charged. Each amendment,
modification, termination or waiver shall be effective only in the specific
instance and for the specific purpose for which it was given. No notice to or
demand on Borrowers in any case shall entitle any Borrower or other Person to
any other or further notice or demand in similar or other circumstances (except
for any notices as expressly required herein or under the other Loan Documents).
 
Section 13.4 Retention of Borrowers’ Documents. Lender may, in accordance with
Lender’s customary practices, destroy or otherwise dispose of all documents,
schedules, invoices or other papers, delivered by Borrowers to Lender unless
Borrowers request in writing that same be returned. Upon such request and at
Borrowers’ expense, Lender shall return such papers when Lender’s actual or
anticipated need for same has terminated.
 
Section 13.5 Notices. Unless otherwise specifically provided herein, any notice
or other communication required or permitted to be given shall be in writing and
addressed to the respective party as set forth below. Notices shall be effective
(i) three (3) Business Days after the date such notice is mailed, (ii) on the
next Business Day if sent by a nationally recognized overnight courier service,
(iii) on the date of delivery by personal delivery and (iv) on the date of
transmission if sent by telefax during business hours on a Business Day
(otherwise on the next Business Day) (with receipt of confirmation). Notices
shall be addressed as follows:
 


97

--------------------------------------------------------------------------------





If to Borrowers or any Borrower Party:
 
c/o Lightstone Holdngs LLC
326 Third Street
Lakewood, New Jersey 08701
Attention: David Lichtenstein
Facsimile: 732-363-7183
 
With copies to:
 
Herrick, Feinstein LLP
2 Park Avenue
New York, New York 10016
Attention: Sheldon Chanales, Esq.
Facsimile: 212-545-3313
 
If to Lender:
 
Citigroup Global Markets Realty Corp.
388 Greenwich Street, 19th Floor
New York, New York 10013
Attn: Elisa DePalma
Facsimile: 212-816-4197
 
With copies to:
 
Sidley Austin LLP
One South Dearborn Street
Chicago, Illinois 60603
Attn: Charles Schrank
Facsimile: (312) 853-7036
 
Any party may change the address at which it is to receive notices to another
address in the United States at which business is conducted (and not a
post-office box or other similar receptacle), by giving notice of such change of
address in accordance with the foregoing. This provision shall not invalidate or
impose additional requirements for the delivery or effectiveness of any notice
(i) given in accordance with applicable statutes or rules of court, or (ii) by
service of process in accordance with applicable law. If there is any assignment
or transfer of Lender interest in the Loan, then the new Lender may give notice
to the parties in accordance with this Section, specifying the addresses at
which the new Lender shall receive notice, such new Lender shall be entitled to
notice at such address in accordance with this Section. In the event that the
Borrowers hereunder shall at any time consist of more than one (1) person or
entity, then (x) any notice sent to the foregoing address(es) for notice for
Borrowers shall be binding on each and all of the Borrowers, and (y) any notice
sent by any of the persons or entities so comprising the Borrowers shall be
binding on the Borrowers hereunder and all of the persons or entities so
comprising the Borrowers (and, in the event of conflicting notices from the
persons or entities comprising the Borrowers, Lender shall be permitted to rely
on the first notice received by Lender from any person or entity comprising the
Borrowers with respect to the subject matter of such conflict, without inquiry).
 
 
98

--------------------------------------------------------------------------------


 
 
Section 13.6 Survival of Warranties and Certain Agreements. All agreements,
representations and warranties made herein shall survive the execution and
delivery of this Loan Agreement, the making of the Loan hereunder and the
execution and delivery of the Note. Notwithstanding anything in this Loan
Agreement or implied by law to the contrary, the agreements of Borrower Parties
to indemnify or release Lender or Persons related to Lender, or to pay Lender’s
costs, expenses, or taxes shall survive the payment of the Loan and the
termination of this Loan Agreement.
 
Section 13.7 Failure or Indulgence Not Waiver; Remedies Cumulative. No failure
or delay on the part of Lender in the exercise of any power, right or privilege
hereunder or under the Note or any other Loan Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege. All rights and remedies existing under this Loan Agreement,
the Note and the other Loan Documents are cumulative to, and not exclusive of,
any rights or remedies otherwise available.
 
Section 13.8 Marshaling; Payments Set Aside. Lender shall not be under any
obligation to marshal any assets in favor of any Person or against or in payment
of any or all of the Obligations. To the extent that any Person makes a payment
or payments to Lender, or Lender enforces its remedies or exercises its rights
of set off, and such payment or payments or the proceeds of such enforcement or
set off or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then to the extent of such recovery, the
Obligations or part thereof originally intended to be satisfied, and all Liens,
if any, and rights and remedies therefor, shall be revived and continued in full
force and effect as if such payment had not been made or such enforcement or set
off had not occurred.
 
Section 13.9 Severability. The invalidity, illegality or unenforceability in any
jurisdiction of any provision in or obligation under this Loan Agreement, the
Note or other Loan Documents shall not affect or impair the validity, legality
or enforceability of the remaining provisions or obligations under this Loan
Agreement, the Note or other Loan Documents or of such provision or obligation
in any other jurisdiction.
 
Section 13.10 Headings. Section and subsection headings in this Loan Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Loan Agreement for any other purpose or be given any substantive
effect.
 
Section 13.11 APPLICABLE LAW. THE PARTIES HEREBY AGREE AND IRREVOCABLY ELECT
THAT THIS LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS
ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES, AND PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW) AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA EXCEPT THAT AT ALL
TIMES THE PROVISIONS FOR THE CREATION, PERFECTION AND ENFORCEMENT OF THE LIENS
AND SECURITY INTERESTS CREATED PURSUANT TO THE MORTGAGE AND THE ASSIGNMENT OF
LEASES SHALL BE GOVERNED BY THE LAWS OF THE STATE WHERE THE PROPERTIES ARE
LOCATED, EXCEPT THAT THE SECURITY INTERESTS IN ACCOUNT COLLATERAL SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
 
99

--------------------------------------------------------------------------------


 
 
Section 13.12 Successors and Assigns. This Loan Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns except that no Borrower Party may assign its rights or obligations
hereunder or under any of the other Loan Documents except as expressly provided
in Article XI.
 
Section 13.13 Sophisticated Parties, Reasonable Terms, No Fiduciary
Relationship. Each Borrower represents, warrants and acknowledges that (i) it is
a sophisticated real estate investor, familiar with transactions of this kind,
and (ii) it has entered into this Loan Agreement and the other Loan Documents
after conducting its own assessment of the alternatives available to it in the
market, and after lengthy negotiations in which it has been represented by
competent legal counsel of its choice. Each Borrower also acknowledges and
agrees that the rights of Lender under this Loan Agreement and the other Loan
Documents are reasonable and appropriate, taking into consideration all of the
facts and circumstances including the quantity of the Loan, the nature of the
Properties, and the risks incurred by Lender in this transaction. No provision
in this Loan Agreement or in any of the other Loan Documents and no course of
dealing between the parties shall be deemed to create (i) any partnership or
joint venture between Lender and any Borrower or any other Person, or (ii) any
fiduciary or similar duty by Lender to any Borrower or any other Person. The
relationship between Lender and Borrowers is exclusively the relationship of a
creditor and a debtor, and all relationships between Lender and any other
Borrower Party are ancillary to such creditor/debtor relationship.
 
Section 13.14 Reasonableness of Determinations. In any instance where any
consent, approval, determination or other action by Lender is, pursuant to the
Loan Documents or applicable law, required to be done reasonably or required not
to be unreasonably withheld, Borrowers shall bear the burden of proof of showing
that the same was not reasonable. In all cases Lender shall conclusively be
deemed to be acting reasonably when implementing any standard or requirement of
any applicable Rating Agency, or in refusing or delaying any consent due to the
existence of any Event of Default. In no event shall references herein or in the
other Loan Documents to the “existence” or “continuance” of an Event of Default
imply that any Event of Default, or any Default, once maturing into an Event of
Default due to the expiration of any applicable cure period or by operation of
this Loan Agreement in the event no cure period is provided hereunder, shall be
further susceptible of cure by Borrowers or otherwise cease to be an Event of
Default in the absence of a written waiver of such Event of Default by the
Lender. In the event that a claim or adjudication is made that Lender or its
agents have acted unreasonably or unreasonably delayed acting in any case where,
by law or under this Loan Agreement or the other Loan Documents, Lender or such
agent, as the case may be, has an obligation to act reasonably or promptly,
neither Lender nor its agents shall be liable for any monetary damages, and
Borrowers’ sole remedy shall be limited to commencing an action seeking
injunctive relief or declaratory judgment. Any action or proceeding to determine
whether Lender has acted reasonably shall be determined by an action seeking
declaratory judgment.
 
 
100

--------------------------------------------------------------------------------


 
 
Section 13.15 No Duty. All attorneys, accountants, appraisers, and other
professional Persons and consultants retained by Lender shall have the right to
act exclusively in the interest of Lender and shall have no duty of disclosure,
duty of loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to any Borrower Party or Affiliates thereof, or any other Person.
 
Section 13.16 Entire Agreement. This Loan Agreement, the Note, and the other
Loan Documents referred to herein embody the final, entire agreement among the
parties hereto and supersede any and all prior commitments, agreements,
representations, and understandings, whether written or oral, relating to the
subject matter hereof and may not be contradicted or varied by evidence of
prior, contemporaneous, or subsequent oral agreements or discussions of the
parties hereto. There are no oral agreements among the parties to the Loan
Documents.
 
Section 13.17 Construction; Supremacy of Loan Agreement. Borrowers and Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Loan Agreement and
the other Loan Documents with its legal counsel and that this Loan Agreement and
the other Loan Documents shall be construed as if jointly drafted by Borrowers
and Lender. If any term, condition or provision of this Loan Agreement shall be
inconsistent with any term, condition or provision of any other Loan Document,
then this Loan Agreement shall control.
 
Section 13.18 Consent to Jurisdiction. EACH BORROWER HEREBY CONSENTS TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF NEW
YORK, STATE OF NEW YORK OR, AS APPLICABLE, WITHIN THE COUNTY AND STATE IN WHICH
THE PROPERTIES ARE LOCATED AND IRREVOCABLY AGREES THAT, SUBJECT TO LENDER’S
ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS. EACH
BORROWER ACCEPTS FOR ITSELF AND IN CONNECTION WITH THE PROPERTIES, GENERALLY AND
UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY AGREES TO BE BOUND
BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS LOAN AGREEMENT, THE
NOTE, SUCH OTHER LOAN DOCUMENTS OR SUCH OBLIGATION. NOTHING HEREIN SHALL AFFECT
THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT
THE RIGHT OF LENDER TO BRING PROCEEDINGS AGAINST ANY BORROWER PARTY IN THE
COURTS OF ANY OTHER JURISDICTION.
 
Section 13.19 Waiver of Jury Trial.  EACH OF BORROWERS AND LENDER HEREBY WAIVES
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF THIS LOAN AGREEMENT, ANY OF THE LOAN DOCUMENTS, OR ANY
DEALINGS BETWEEN BORROWERS AND LENDER RELATING TO THE SUBJECT MATTER OF THIS
LOAN TRANSACTION AND LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.
EACH OF BORROWERS AND LENDER ALSO WAIVES ANY BOND OR SURETY OR SECURITY UPON
SUCH BOND WHICH MIGHT, BUT FOR THIS WAIVER, BE REQUIRED OF IT. THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH OF BORROWERS AND LENDER ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO THIS LOAN AGREEMENT, THAT
EACH HAS ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS LOAN AGREEMENT AND
THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THE FUTURE. EACH OF BORROWERS
AND LENDER FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH
ITS LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE,
MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A
MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 13.19 AND EXECUTED
BY EACH OF THE PARTIES HERETO), AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS LOAN AGREEMENT, THE
LOAN DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOAN. IN
THE EVENT OF LITIGATION, THIS LOAN AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.
 
 
101

--------------------------------------------------------------------------------


 
 
Section 13.20 Counterparts; Effectiveness. This Loan Agreement and other Loan
Documents and any amendments or supplements thereto may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all of which counterparts together shall constitute but one and the same
instrument. This Loan Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto.
 
Section 13.21 Servicer. Lender shall have the right from time to time to
designate and appoint one or more Servicers, and to change or replace any
Servicer. All rights of the Lender hereunder may exercised by Servicer. Servicer
shall be entitled to the benefit of all obligations of any of Borrower Party in
favor of Lender.
 
Section 13.22 Waiver of Notice. Borrowers shall not be entitled to any notices
of any nature whatsoever from Lender except with respect to matters for which
this Agreement or another Loan Document specifically and expressly provides for
the giving of notice by Lender to Borrowers and except with respect to matters
for which Borrowers are not, pursuant to applicable Legal Requirements,
permitted to waive the giving of notice. Each Borrower hereby expressly waives
the right to receive any notice from Lender with respect to any matter for which
this Loan Agreement or other Loan Documents does not specifically and expressly
provide for the giving of notice by Lender to Borrowers.
 
 
102

--------------------------------------------------------------------------------


 
 
Section 13.23 Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Loan Agreement and the other Loan Documents shall take
the same free and clear of all offsets, counterclaims or defenses which are
unrelated to this Loan Agreement and the other Loan Documents which any Borrower
may otherwise have against any assignor or this Loan Agreement and the other
Loan Documents. No such unrelated counterclaim or defense shall be interposed or
asserted by any Borrower in any action or proceeding brought by any such
assignee upon this Loan Agreement or upon any other Loan Document. Any such
right to interpose or assert any such unrelated offset, counterclaim or defense
in any such action or proceeding is hereby expressly waived by each Borrower.
 
Section 13.24 Waiver of Counterclaim. Each Borrower hereby waives the right to
assert a counterclaim, other than compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents.
 
Section 13.25 Brokers and Financial Advisors. Each Borrower hereby represents
that neither it nor any of its Affiliates has dealt with any financial advisors,
brokers, underwriters, placement agents, agents or finders in connection with
the transactions contemplated by this Loan Agreement. Borrowers hereby agree,
jointly and severally, to indemnify and hold Lender harmless from and against
any and all claims, liabilities, costs and expenses of any kind in any way
relating to or arising from a claim by any Person that such Person acted on
behalf of the indemnifying party in connection with any Borrower or its
respective Affiliates transactions contemplated herein. The provisions of this
Section 13.25 shall survive the expiration and termination of this Agreement and
the repayment of the Obligations.
 
Section 13.26 Joint and Several Liability. All representations, warranties,
covenants (both affirmative and negative) and all other obligations hereunder
shall be the joint and several obligation of each Borrower and a default or
Event of Default by any Borrower shall be deemed a default or Event of Default
by all of the Borrowers. The representations, covenants and warranties contained
herein or in any other Loan Document shall be read to apply to each Borrower
when the context so requires but a breach of any such representation, covenant
or warranty or a breach of any obligation under the Loan Documents shall be
deemed a breach by all the Borrowers, entitling Lender to exercise all of its
rights and remedies under all the Loan Documents and under applicable law.

 

103

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Loan Agreement as of the date first written above.
 
 

 
BORROWER: 
       
SCOTSDALE MI LLC, a Delaware limited liability company
 
        By:   LVP Michigan Multifamily Portfolio LLC, a Delaware limited
liability company,     its sole Managing Member

 

   By: /s/ David Lichtenstein    Name: David Lichtenstein    Title: President

 
 

       
CARRIAGE PARK MI LLC, a Delaware limited liability company
 
        By:   LVP Michigan Multifamily Portfolio LLC, a Delaware limited
liability company,     its sole Managing Member

 

   By: /s/ David Lichtenstein    Name: David Lichtenstein    Title: President

 
 

       
MACOMB MANOR MI LLC, a Delaware limited liability company
 
        By:   LVP Michigan Multifamily Portfolio LLC, a Delaware limited
liability company,     its sole Managing Member

 

   By: /s/ David Lichtenstein    Name: David Lichtenstein    Title: President

 
 

       
CARRIAGE HILL MI LLC, a Delaware limited liability company
 
        By:   LVP Michigan Multifamily Portfolio LLC, a Delaware limited
liability company,     its sole Managing Member

 

   By: /s/ David Lichtenstein    Name: David Lichtenstein    Title: President




--------------------------------------------------------------------------------


  

  LENDER:         /s/ CITIGROUP GLOBAL MARKETS REALTY CORP., a New York
corporation    
   
   
            

 



--------------------------------------------------------------------------------



 
LIST OF SCHEDULES
 
 

 Schedules A-1 - A-4 Individual Properties
Schedule 3.1(N)
Budgets
Schedule 4.1(C)
Organizational Chart for Borrower Parties
Schedule 6.4
Approved Capital Expenditures
Schedule 6.6
Certain Reserve Funding Conditions
Schedule 6.7
Immediate Repairs





 

List of Schedules

--------------------------------------------------------------------------------



 
SCHEDULE A-1
 




 

Schedule A-1

--------------------------------------------------------------------------------



 
SCHEDULE A-2
 




 

Schedule A-2

--------------------------------------------------------------------------------



 
SCHEDULE A-3
 
 

Schedule A-3

--------------------------------------------------------------------------------





 
SCHEDULE A-4
 
 

Schedule A-4

--------------------------------------------------------------------------------



 
SCHEDULE 3.1(N)
 
Budgets
 






 

Schedule 3.1(N)

--------------------------------------------------------------------------------



 
SCHEDULE 4.1(C)

 
Organizational Chart

 
 

Schedule 4.1(C)

--------------------------------------------------------------------------------



 
SCHEDULE 6.4
 
Approved Capital Expenditures
 
 

Schedule 6.4

--------------------------------------------------------------------------------



 
SCHEDULE 6.6
 
REPLACEMENT RESERVE FUNDING CONDITIONS
 
1.    Borrowers shall have submitted to Lender a written request for
disbursement at least ten (10) days prior to the Payment Date on which Borrowers
request such disbursement be made, specifying the specific Capital Expenditures
for which the disbursement is requested and such other information (such as the
price of materials and the cost of contracted labor or other services) as Lender
may reasonably require, which request must be on a form specified or approved by
Lender;
 
2.    On the date such request is received by Lender and on the Payment Date
such payment is to be made, no Event of Default shall exist and remain uncured;
 
3.     Lender shall have received a certificate from the Borrowers stating that
all Capital Expenditures at the applicable Individual Property to be funded by
the requested disbursement have been completed in a good and workmanlike manner
and in accordance with any plans and specifications approved by Lender and all
Legal Requirements of any Governmental Authority having jurisdiction over such
Individual Property, such certificate to be accompanied, in either case, by a
copy of any license, permit or other approval by any Governmental Authority
required to commence (only for the first advance with respect to each distinct
item of work) and/or complete (only for the final advance with respect to each
distinct item of work) such Capital Expenditures;
 
4.    Lender shall have received a certificate from the Borrowers stating that
each Person that supplied materials or labor in connection with the Capital
Expenditures to be funded by the requested disbursement has been paid in full or
will be paid in full upon such disbursement, such certificate to be accompanied
by copies of invoices for all items or materials purchased and all contracted
labor or services provided;
 
5.    Lender shall have received appropriate lien waivers from each contractor,
supplier, materialman, mechanic or subcontractor who receives payment in an
amount equal to or greater than $10,000 for completion of its work or delivery
of its materials, which lien waivers shall conform to the requirements of
applicable law and shall cover all work performed and materials supplied
(including equipment and fixtures) for the applicable Individual Property by
that contractor, supplier, subcontractor, mechanic or materialman through the
date covered by the current disbursement request; and
 
6.    At Lender’s option, Lender shall have received a title search for the
applicable Individual Property effective to the date of the disbursement, which
search shows that no mechanic’s or materialmen’s liens or other Liens of any
nature have been placed against the applicable Individual Property since the
date of recordation of the Mortgage affecting such Individual Property and that
title to such Individual Property is free and clear of all Liens (other than the
Permitted Encumbrances).
 
 

Schedule 6.6

--------------------------------------------------------------------------------



 
SCHEDULE 6.7
 
Completion/Repair Reserve
 
 


Schedule 6.7

--------------------------------------------------------------------------------



 
 
 
 